Exhibit 10(a)
ARROW ELECTRONICS
SAVINGS PLAN
(As Amended and Restated through September 9, 2009)

 



--------------------------------------------------------------------------------



 



Exhibit 10(a)
ARROW ELECTRONICS SAVINGS PLAN
INTRODUCTION
          The Arrow Electronics Savings Plan set forth herein (the “Plan”) was
initially adopted effective June 1, 1982 as Part III of the Arrow Electronics
ESOP and Capital Accumulation Plan, a stock bonus plan. A profit sharing plan
called the “Arrow Electronics Capital Accumulation Plan” (the “New Plan”) was
adopted effective January 1, 1984 and amended effective January 1, 1985 to
permit additional contributions pursuant to section 401(k) of the Code.
Membership in Part III of the Arrow Electronics ESOP and Capital Accumulation
Plan was closed after the Entry Date of July 1, 1983 and no contributions were
made to Part III for any Plan Year ending after December 31, 1983. Members of
the Plan who were eligible became members of the New Plan as of December 31,
1983. Other eligible individuals subsequently became members of the New Plan in
accordance with its terms.
          The Plan was amended and restated effective as of the close of
business on December 31, 1988 for the following purposes: (i) to establish the
Plan as a separate entity upon its deletion as Part III of the Arrow Electronics
ESOP and Capital Accumulation Plan (which was renamed the Arrow Electronics
Stock Ownership Plan) and to accept the transfer to the Plan of all assets and
liabilities relating to such Part III; (ii) to merge the New Plan into the Plan
and to make further changes deemed necessary or advisable in light of the
merger, including changing the name of the Plan to the Arrow Electronics Savings
Plan; and (iii) to make changes deemed necessary or advisable to comply with
changes in applicable law, effective as of such dates as required by law, and to
make other changes deemed desirable in order to effect the purposes of the Plan.
Provisions of this document having effective dates prior to December 31, 1988
govern Part III of the Arrow Electronics ESOP and Capital Accumulation Plan as
constituted prior thereto and the New Plan.
          The Plan was subsequently restated to incorporate further amendments
adopted through December 28, 1994 in order to make changes deemed necessary or
advisable to comply with changes in applicable law, effective as of such dates
as are required by law, and to make other changes deemed desirable in order to
effect the purposes of the Plan.
          The Plan was amended and restated on February 15, 2002 to include
amendments adopted since the preceding restatement and additional changes,
including those deemed necessary or advisable to comply with the provisions of
the Uruguay Round Agreements Act (also referred to as GATT), the Small Business
Job Protection Act of 1996, the Taxpayer Relief Act of 1997, the IRS
Restructuring and Reform Act of 1998, and the Community Renewal Tax Relief Act
of 2000, as well as other amendments determined by the Company to be appropriate
to further the purposes of the Plan, effective as the respective dates set forth
or as required by law, provided that clarifications of existing provisions were
effective as of the same dates as the provisions which they clarify. The
restated Plan also eliminated as “deadwood” provisions no longer necessary, such
as those relating to Class Year Accounts (which have all become fully vested and
no longer require separate accounting), and Basic Contributions (profit-sharing
contributions made under a predecessor plan) all of which are now included in
Members’ Matching Accounts. References herein to sections that have been
renumbered as a result of any

 



--------------------------------------------------------------------------------



 



of the foregoing changes shall, where the context requires, include references
to corresponding sections of the Plan as previously in effect.
          On March 17, 2003, the Plan was further restated to include amendments
adopted since the last restatement and additional changes, including those
deemed necessary or advisable to reflect the Economic Growth and Tax Relief
Reconciliation Act of 2001, or otherwise appropriate to further the purposes of
the Plan, and to eliminate provisions no longer applicable, effective as of
January 1, 2002 or as otherwise expressly provided or required by law, provided
that clarifications of existing provisions are effective as of the same dates as
the provisions which they clarify. The Plan was further amended by action of the
Committee on November 25, 2003 and September 21, 2004, and as set forth in
Amendment No. 1 executed on March 7, 2005. The Plan was thereafter separately
amended by action of the Committee to make the changes set forth in Article VII
hereof effective August 1, 2006, and in Sections 1.50 and 9.5 (and other
provisions of Article IX referring thereto), effective September 1, 2006.
          The Plan was further amended and restated in January 2007 to make
additional changes deemed advisable, including changes to reflect the final
regulations under section 401(k) of the Code effective January 1, 2006 and
expanded definitive language to reflect final regulations under EGTRRA’s
catch-up provisions, as well as additional design changes, which additional
changes were effective January 1, 2006 except as otherwise expressly provided.
          The Plan is now hereby further amended and restated to reflect the
final regulations under Section 415 and to authorize a direct rollover to a Roth
IRA, both effective January 1, 2008, to include gap period income in any
corrective distribution of elective deferrals exceeding the applicable dollar
limitation for the 2007 Plan Year, to make certain mandatory and discretionary
changes pursuant to the Pension Protection Act of 2006, to permit withdrawals of
contributions made upon automatic enrollment within a 90-day window period, to
suspend mandatory minimum required distributions in respect of the 2009 Plan
Year, to comply with the Heroes Earnings Assistance and Relief Tax Act of 2008,
effective as of January 1, 2007, to eliminate obsolete language about the
historical operation of the Plan, and to make such additional clarifying or
simplifying changes as are deemed desirable by the Company, effective as of the
date to which the affected provisions relate. The Plan as so restated is
effective generally as of adoption unless otherwise expressly provided or
required under the Code.
ARTICLE I
Definitions
          When used in this Plan, the following terms shall have the designated
meaning, unless a different meaning is clearly required by the context.
          1.1 Accounts. A Member’s Elective Account, Loan Account, Matching
Account, and Rollover Account, as applicable.
          1.2 Affiliate. Any of the following:
               1.2.1 Controlled Group Affiliate. Any trade or business (other
than an Employer), whether or not incorporated, which at the time of reference
controls, is controlled by,

- 2 -



--------------------------------------------------------------------------------



 



or is under common control with an Employer within the meaning of section 414(b)
or 414(c) of the Code (including any division of an Employer not participating
in the Plan) and, for purposes of Article VI, section 415(h) of the Code (a
“Controlled Group Affiliate”).
               1.2.2 Affiliated Service Groups, etc. Any (a) member of an
affiliated service group, within the meaning of section 414(m) of the Code, that
includes an Employer, or (b) organization aggregated with an Employer pursuant
to section 414(o) of the Code, to the extent required by such sections or
section 401(k) or (m) of the Code.
          1.3 Applicable Plan Year. The current Plan Year.
          1.4 Appropriate Form. The form or other method of communication
prescribed by the Committee for a particular purpose specified in the Plan, when
filed or otherwise effected at the time and in the manner prescribed by the
Committee.
          1.5 Beneficiary. A person or persons entitled under Article IX to
receive any benefits payable upon or after the death of a Member.
          1.6 Board of Directors. The Board of Directors of the Company or any
duly authorized committee thereof (such as the Compensation Committee).
          1.7 Code. The Internal Revenue Code of 1986 as amended from time to
time. Reference to a specific provision of the Code shall include such
provision, any valid regulation or ruling promulgated thereunder and any
comparable provision of future law that amends, supplements or supersedes such
provision.
          1.8 Catch-up Contributions. Elective Contributions designated and
qualifying as Catch-up Contributions pursuant to Article XVI, or “Excess
Contributions” recharacterized as Catch-up Contributions under Section 3.3.4 in
order to satisfy ADP nondiscrimination testing.
          1.9 Committee. The Management Pension Investment and Oversight
Committee appointed to serve as named fiduciary of the Plan pursuant to
Article X, and prior thereto, the Administrator as defined in the Plan as then
in effect.
          1.10 Common Stock. The common stock of the Company having a par value
of one dollar ($1) per share, or any other common stock into which it may be
reclassified.
          1.11 Company. Arrow Electronics, Inc., a New York corporation, and any
company acquiring the business of Arrow Electronics, Inc. and which, within a
reasonable time thereafter, adopts this Plan as of the effective date of such
acquisition.
          1.12 Company Representative. The individuals serving from time to time
as members of the Committee, but acting as the representative of the Company in
exercising the rights of the Company as settlor and plan sponsor. Such
individuals shall not be deemed to be fiduciaries with respect to the Plan when
carrying out responsibilities assigned to the Company Representative under the
Plan, even though, where applicable, the same individuals may be fiduciaries
when carrying out their responsibilities as members of the Committee.

- 3 -



--------------------------------------------------------------------------------



 



          1.13 Compensation. Gross cash compensation paid by an Employer to an
individual for services as an Eligible Employee after he becomes a Member,
determined before giving effect to any Contribution Agreement or other cash or
deferred arrangement described in section 401(k) of the Code, or to any similar
reduction agreement pursuant to any cafeteria plan (within the meaning of
section 125 of the Code) or for purposes of receiving qualified transportation
fringe benefits (as described in section 132(f)(4) of the Code), subject to the
Compensation Limit. Compensation shall not include any (a) payments made
pursuant to stock appreciation rights or otherwise pursuant to any plan for the
grant of stock options, stock, or other stock rights, (b) expense reimbursements
other than taxable car allowances (such as but not limited to relocation and
tuition expense reimbursements and nontaxable car allowances), or (c) salary
continuation or other amounts paid under arrangements entered into on or after
December 1, 2006, or under prior arrangements if paid after March 31, 2007, that
are effectively in the nature of severance pay however designated. Effective
January 1, 2008, Compensation shall not include (x) parachute payments within
the meaning of section 280G of the Code made after termination of employment or
(y) other amounts paid after termination of employment, unless paid for services
rendered prior to termination and paid either within the calendar year of
termination or no later than 2-1/2 months after the date of termination (but
excluding post-severance payments in the nature of unused accrued sick, vacation
or other bona fide leave payments).
          1.14 Compensation Limit. Compensation taken into account for any
Member for any Plan Year beginning on or after January 1, 2002, shall not exceed
two hundred thousand dollars ($200,000) (as adjusted from time to time for
increases in the cost of living in accordance with section 401(a)(17) of the
Code) (the “Compensation Limit”). If the period for determining Compensation is
a short plan year (i.e., shorter than 12 months), the annual Compensation limit
is an amount equal to the otherwise applicable annual Compensation limit
multiplied by a fraction, the numerator of which is the number of months in the
short plan year and the denominator of which is 12. Except in the case of a
short plan year, the Compensation Limit shall be applied to the Member’s
aggregate Compensation for the entire twelve months of the Plan Year, without
regard to the percentage contribution elected by the Participant during any
particular pay period, provided that the aggregate Elective Contributions for
the benefit of a Member for any Plan Year (or Matching Contributions in respect
thereof) shall not exceed the maximum amount determined by applying the
contribution rate or rates in effect with respect to such contributions from
time to time during the year to the total amount of such Compensation not in
excess of such Compensation Limit.
          1.15 Contribution Agreement. An agreement by a Section 401(k) Member
(set forth on the Appropriate Form) to reduce his Compensation otherwise payable
in cash in order to share in Elective Contributions under the Plan, as provided
in Section 3.1, and/or any agreement of similar effect deemed to have been made
pursuant to the automatic enrollment provisions of Article XVII.
          1.16 Disability. A physical or mental condition which would, upon
proper application, entitle the Member to disability benefits under the Social
Security Act.
          1.17 Effective Date. January 1, 1974.

- 4 -



--------------------------------------------------------------------------------



 



          1.18 Elective Account. A separate Account maintained for each Member
which reflects his share of the Fund attributable to Elective Contributions plus
such other amounts as may be transferred to such Account after December 31, 1988
under the terms of the Arrow Electronics Stock Ownership Plan, together with
applicable Investment Adjustments.
          1.19 Elective Contributions. Contributions by an Employer for a
Section 401(k) Member as provided in Section 3.1, based on the amount by which
such Section 401(k) Member elects to reduce his Compensation otherwise payable
in cash (which contributions may not exceed the Elective Deferral Limit).
          1.20 Elective Deferral Limit. The amount set forth below, reduced by
the amount of “elective deferrals” (as defined in section 402(g)(3) of the Code,
but excluding catch-up contributions as defined in section 414(v) of the Code)
made by a Member during his taxable year (which is presumed to be the calendar
year) under any other plans or agreements maintained by an Employer or by a
Controlled Group Affiliate (and, in the sole discretion of the Committee, any
plans or agreements maintained by any other employer, if reported to the
Committee at such time and in such manner as the Committee shall prescribe).

          Calendar Year   Amount
2002
  $ 11,000  
2003
  $ 12,000  
2004
  $ 13,000  
2005
  $ 14,000  
Years subsequent to 2006
  $15,000, as adjusted in accordance with section 402(g)(4) of the Code

          1.21 Eligible Employee. Any person employed by the Company or any
other Employer, subject to such terms and conditions as may apply to such
Employer pursuant to Section 1.22 and subject also to the following:
               1.21.1 An employee who is employed primarily to render services
within the jurisdiction of a union and whose compensation, hours of work, or
conditions of employment are determined by collective bargaining with such union
shall not be an Eligible Employee unless the applicable collective bargaining
agreement expressly provides that such employee shall be eligible to participate
in this Plan, in which event, however, he shall be entitled to participate in
this Plan only to the extent and on the terms and conditions specified in such
collective bargaining agreement.
               1.21.2 The board of directors of an Employer may, in its
discretion, determine that individuals employed in a specified division,
subdivision, plant, location or job classification of such Employer shall not be
Eligible Employees, provided that any such determination shall not discriminate
in favor of Highly Compensated Employees so as to prevent the Plan from
qualifying under section 401(a) of the Code.
               1.21.3 An individual who performs services for an Employer under
an agreement or arrangement (which may be written, oral, and/or evidenced by the
Employer’s payroll practice) with such individual or with another organization
that provides the services of

- 5 -



--------------------------------------------------------------------------------



 



such individual to the Employer, pursuant to which such individual is treated as
an independent contractor or is otherwise treated as an employee of an entity
other than the Employer, shall not be an Eligible Employee, irrespective of
whether such individual is treated as an employee of the Employer under
common-law employment principles or pursuant to the provisions of section
414(m), 414(n) or 414(o) of the Code.
          1.22 Employer. The Company and any subsidiary of the Company which has
adopted the Plan with the approval of the Company, subject to such terms and
conditions as may be imposed by the Company upon the participation in the Plan
of such adopting Employer.
          1.23 Entry Date. Effective March 1, 2004, the first day of each
calendar month.
          1.24 ERISA. The Employee Retirement Income Security Act of 1974, as
amended from time to time. Reference to a specific provision of ERISA shall
include such provision, any valid regulation or ruling promulgated thereunder
and any comparable provision of future law that amends, supplements or
supersedes such provision.
          1.25 ESOP Contributions. Contributions made by an Employer to the
Arrow Electronics Stock Ownership Plan (or, prior to January 1, 1989, to Part I
or Part II of the Arrow Electronics ESOP and Capital Accumulation Plan or to the
Arrow Electronics ESOP).
          1.26 Fund or Trust Fund. The trust fund held under the Trust Agreement
pursuant to Section 11.1.
          1.27 Highly Compensated Employee. A “highly compensated employee” as
defined in section 414(q) of the Code and applicable regulations. Effective
January 1, 1997, “Highly Compensated Employee” means an employee who received
Total Earnings during the prior Plan Year in excess of $80,000 (as adjusted
pursuant to section 414(q) of the Code) or who was a five percent (5%) owner (as
described in Section 15.1.2(c)) at any time during the current or prior Plan
Year.
          1.28 Hour of Service. For all purposes of this Plan, “Hour of Service”
shall mean each hour includible under any of Sections 1.28.1 through 1.28.4,
applied without duplication, but subject to the provisions of Sections 1.28.5
through 1.28.8.
               1.28.1 Paid Working Time. Each hour for which an employee is
paid, or entitled to payment, for the performance of duties for an Employer;
               1.28.2 Paid Or Other Approved Absence. Each regularly scheduled
working hour during a period for which an employee is paid, or entitled to
payment, by an Employer on account of a period of time during which no duties
are performed (irrespective of whether the employment relationship has
terminated) due to vacation, holiday, illness, incapacity (including disability
or pregnancy), layoff, jury duty, military duty or leave of absence, or during
any other period of authorized leave if employee returns to employment with the
Employer on the expiration of such leave.

- 6 -



--------------------------------------------------------------------------------



 



               1.28.3 Military Service. Each regularly scheduled working hour
which would constitute an Hour of Service under Section 1.28.1 or 1.28.2 but for
the employee’s absence for “qualified military service” (as defined in section
414(u) of the Code) (“Military Service”) during a period in which his
reemployment rights are protected by law, provided that such employee re-enters
the employ of an Employer within the period during which his reemployment rights
are protected by law; and
               1.28.4 Back Pay Awards. Each hour for which back pay,
irrespective of mitigation of damages, is either awarded or agreed to by an
Employer.
               1.28.5 Crediting Hour of Service. Hours of Service shall be
credited as follows:
                    (a) Paid Working Time. Hours of Service described in
Section 1.28.1 shall be credited to the Plan Year in which the duties were
performed;
                    (b) Paid Absence and Military Service. Hours of Service
described in Sections 1.28.2 and 1.28.3 shall be credited to the Plan Year in
which occur the regularly scheduled working hours with respect to which such
Hours of Service are determined, beginning with the first such hours;
                    (c) Back Pay Awards. Hours of Service described in
Section 1.28.4 shall be credited to the Plan Year or Plan Years to which the
back pay award or agreement pertains (rather than to the Plan Year in which the
award, agreement or payment is made).
               1.28.6 Limitations on Hours of Service for Paid Absences.
Notwithstanding any provision of this Plan, Hours of Service otherwise required
to be credited pursuant to Section 1.28.2 (relating to paid absences) or
Section 1.28.4 (relating to an award or agreement for back pay), to the extent
the award or agreement described therein is made with respect to a period
described in Section 1.28.2, shall be subject to the following limitations and
rules:
                    (a) 501 Hour Limitation. No more than five hundred one
(501) of such Hours of Service are required to be credited on account of any
single continuous period during which an employee performs no duties (whether or
not such period occurs in a single Year);
                    (b) Payments Required by Law. An hour for which an employee
is directly or indirectly paid, or entitled to payment, on account of a period
during which no duties are performed is not required to be credited to the
employee if such payment is made or due under a plan maintained solely for the
purpose of complying with applicable workmen’s compensation, unemployment
compensation or disability insurance laws;
                    (c) Medical and Severance Payments Excluded. Hours of
Service are not required to be credited for a payment which solely reimburses an
employee for medical or medically related expenses incurred by an employee, or
constitutes a retirement, termination, or other severance pay or benefit,
however designated; and

- 7 -



--------------------------------------------------------------------------------



 



                    (d) Indirect Payments. A payment shall be deemed to be made
by or due from an Employer regardless of whether such payment is made by or due
from the Employer directly, or indirectly through, among others, a trust, fund,
or insurer, to which the Employer contributes or pays premiums.
               1.28.7 Determinations by Committee. The Committee shall have the
power and final authority:
                    (a) To determine the Hours of Service of any individual for
all purposes of the Plan, and to that end may, in his discretion, adopt such
rules, presumptions and procedures permitted by applicable law as it shall deem
appropriate or desirable;
                    (b) Without limiting the generality of the foregoing, to
provide that the regularly scheduled working hours to be credited under
Sections 1.28.2, 1.28.3 and 1.28.4 to an employee without a regular work
schedule shall be determined on the basis of a forty (40)-hour work week, or an
eight (8)-hour work day, or on any other reasonable basis which reflects the
average hours worked by the employee or by other employees in the same job
classification over a representative period of time, provided that the basis so
used is consistently applied with respect to all employees within the same job
classifications, reasonably defined.
               1.28.8 Monthly Equivalency. An employee who customarily works for
an Employer for twenty (20) or more hours per week throughout each Plan Year
(except for holidays and vacations) shall be credited with exactly one hundred
ninety (190) Hours of Service for each month with respect to which he completes
at least one (1) Hour of Service in accordance with the foregoing provisions of
this Section 1.28 (regardless of whether the number of Hours of Service actually
completed in such month exceeds one hundred ninety (190)), subject to
Section 1.28.6.
          1.29 Investment Adjustments. The net realized and unrealized gains,
losses, income and expenses attributable to a Member’s, Elective, Matching,
Prior Plan or Rollover Account as a result of its investment in one or more
Investment Funds.
          1.30 Investment Fund. A portion of the Fund which is separately
invested as provided in Section 5.1, or the Loan Fund.
          1.31 Loan Account. An Account maintained pursuant to Section 7.6.2.
          1.32 Loan Fund. The Investment Fund maintained pursuant to
Section 7.6.1.
          1.33 Matching Account. A separate Account maintained for each Member
which reflects his share of the Fund attributable to Matching Contributions and,
effective January 1, 2001, balances formerly credited to his Basic or Class Year
Accounts (within the meaning of those terms under the Plan previously in
effect), together with applicable Investment Adjustments.
          1.34 Matching Contributions. Contributions by an Employer for a
Section 401(k) Member as provided in Section 3.2.

- 8 -



--------------------------------------------------------------------------------



 



          1.35 Member. Each Eligible Employee who became a Member of the Plan
upon its establishment effective December 31, 1988 as successor to its
predecessors described in the Preamble hereto, or who has become Member of the
Plan pursuant to Article II as in effect from time to time, and each former such
Eligible Employee who retains an undistributed Account under the Plan.
          1.36 Normal Retirement Date. The sixty-fifth (65th) anniversary of a
Member’s date of birth.
          1.37 One-Year Break in Service. A Plan Year in which the individual
has no more than 500 Hours of Service. For purposes of determining whether a
One-Year Break in Service has occurred, an individual who is absent from work by
reason of a “maternity or paternity absence” shall receive credit for the Hours
of Service which would have been credited to such individual but for such
absence, or, in any case in which such Hours cannot be determined, eight Hours
of Service per day of such absence, but in no event more than 501 Hours of
Service. Such Hours of Service shall be credited (a) only in the Plan Year in
which the absence begins if necessary to prevent a One-Year Break in Service in
that Plan Year, or (b) in all other cases, in the following Plan Year. For
purposes of this Section 1.37, “maternity or paternity absence” means an absence
from active employment beginning on or after January 1, 1985 by reason of
(a) the individual’s pregnancy, (b) the birth of a child of the individual,
(c) the placement of a child with the individual in connection with the adoption
of such child by such individual, or (d) for purposes of caring for any such
child for a period beginning immediately following such birth or placement.
Nothing in this Plan shall be construed to give an employee a right to a leave
of absence for any reason.
          1.38 Plan. The Arrow Electronics Savings Plan, which as currently in
effect is set forth herein.
          1.39 Plan Year. The period of time commencing with the first day of
January and ending with the last day of December.
          1.40 Rollover Account. A separate account maintained for an individual
attributable to (i) his Rollover Contributions and (ii) balances credited as of
November 29, 1994 in respect of amounts previously transferred from Part III of
the Arrow Electronics ESOP and Capital Accumulation Plan, together with
applicable Investment Adjustments.
          1.41 Rollover Contribution. An Eligible Employee’s rollover
contribution made pursuant to Section 3.6, including the amount of any transfer
to this Plan pursuant to the diversification and in-service withdrawal provision
of the Arrow Electronics Stock Ownership Plan.
          1.42 Section 401(k) Member. A Member who is an Eligible Employee.
          1.43 Termination of Employment. A Member’s employment shall be treated
as terminated on the date that he ceases to be employed by an Employer or
Affiliate, subject to Section 2.4.2.

- 9 -



--------------------------------------------------------------------------------



 



          1.44 Total Earnings. Total compensation paid by an Employer or
Affiliate to an individual reportable on Form W-2, determined before giving
effect to any Contribution Agreement or any other cash or deferred arrangement
described in section 401(k) of the Code or to any similar reduction agreement
pursuant to any cafeteria plan (within the meaning of section 125 of the Code)
or for purposes of receiving qualified transportation fringe benefits (as
described in section 132(f)(4) of the Code). Total Earnings shall exclude salary
continuation or other amounts paid under arrangements entered into on or after
December 1, 2006, or under prior arrangements if paid after March 31, 2007, that
are effectively in the nature of severance pay. For purposes of Sections 3.3.2
and 3.4.2, Total Earnings for any Plan Year may, in the discretion of the
Committee, and effective January 1, 2006, shall be limited to such compensation
paid by an Employer or Affiliate to an individual during the period that he is a
Member for service as an Eligible Employee. Notwithstanding the foregoing,
effective for amounts paid on or after January 1, 2008, Total Earnings shall not
include severance pay or parachute payments excludable from Compensation under
Section 1.13 above, or other payments or taxable benefits provided after
termination of employment unless for services rendered prior to termination and
paid either within the calendar year of termination or no later than
2-1/2 months after the date of termination (but excluding post-severance
payments in the nature of unused accrued sick, vacation or other bona fide leave
payments). Total Earnings taken into account for any Member for any Plan Year
shall not exceed the Compensation Limit. If the period for determining Total
Earnings is a short plan year (i.e., shorter than 12 months), the annual Total
Earnings limit is an amount equal to the otherwise applicable annual Total
Earnings limit multiplied by the fraction, the numerator of which is the number
of months in the short plan year, and the denominator of which is 12.
          1.45 Trust Agreement. The agreement by and between the Committee and
the Trustee under which this Plan is funded, as from time to time amended.
          1.46 Trustee. The trustee or trustees from time to time designated
under the Trust Agreement.
          1.47 Valuation Date. A date as of which the Committee revalues and
adjusts Accounts in accordance with the daily valuation system described in
Section 5.8; provided, however, if any portion of an Account is invested in
mutual funds for which the mutual fund sponsor provides a separate accounting
for each Member, the Valuation Date for a transaction affecting such portion
shall be the date as of which the mutual fund sponsor processes such
transaction.
          1.48 Vested Percentage. The percentage of a Member’s Account or
Subaccount which is nonforfeitable pursuant to Article IV.
          1.49 Year of Service. A Plan Year during which an employee has not
less than one thousand (1,000) Hours of Service, excluding any Plan Year prior
to the Plan Year in which the employee attained age 18. Notwithstanding the
foregoing, the term “Year of Service” shall not include any Plan Year not taken
into account for vesting purposes as of December 31, 1984 under the predecessor
plans then in effect as a result of the application of the break rules of those
plans as then in effect nor any other Plan Year which was succeeded by five
consecutive One-Year Breaks in Service
(“Five-Year Break”), if the number of such One-Year Breaks in Service

- 10 -



--------------------------------------------------------------------------------



 



was equal to or in excess of the individual’s Years of Service prior to such
Five-Year Break and the individual had no nonforfeitable rights under any such
plan at the time of the Five-Year Break.
          1.50 “Same-sex Marriages”. In order to ensure compliance with those
provisions of the Code that limit the term “spouse” to parties to a marriage of
individuals of opposite sex, as required by the Federal Defense of Marriage Act,
1 U.S.C.§ 7, the term “spouse” as used in this Plan shall be limited to an
individual of opposite sex from the Member, effective September 1, 2006.
However, nothing in this Section 1.50 shall limit the ability of any Member to
designate a spouse of the same sex as a Beneficiary in accordance with the same
rules that permit designation of a non-spouse Beneficiary.

- 11 -



--------------------------------------------------------------------------------



 



ARTICLE II
Membership
          2.1 Membership. Effective March 1, 2004:
               2.1.1 Regular Employees. An Eligible Employee who is a “Regular
Employee” and who has not previously become a Member shall become a Member on
the Entry Date coincident with or next following the completion of one full
calendar month beginning on or after his Date of Hire, or if later, the first
day of the calendar month in which he has first attained age twenty-one (21). A
“Regular Employee” is an employee who is scheduled to customarily work for an
Employer for twenty (20) or more hours per week throughout each year (except for
holidays and vacations).
               2.1.2 Part-Time Employees. An Eligible Employee who is not a
“Regular Employee” shall become a Member on the Entry Date coincident with or
next following the later of (a) his completion of a 12-consecutive month period
starting on his Date of Hire, or on any January 1 thereafter, in which he has
1,000 Hours of Service, or (b) his twenty-first (21st) birthday.
               2.1.3 Date of Hire. For purposes of this Section 2.1, the term
“Date of Hire” means the date on which an employee first performs an Hour of
Service described in Section 1.28.1. An Eligible Employee who starts work on the
first business day of a month shall become a Member no later than if he started
work on the first day of the month.
          2.2 Service with Affiliates. Solely for the purposes of determining
(a) whether an employee has met the length of service requirement imposed as a
prerequisite for membership in the Plan, or (b) the Hours of Service credited to
an employee under the Plan, service with any Affiliate shall be treated as
service with an Employer. Notwithstanding any other provision of this Plan, a
Member shall be eligible to share in contributions and forfeitures under the
Plan only with respect to Compensation paid by an Employer for service as an
Eligible Employee (as distinguished from service for any Affiliate).
          2.3 Contribution Agreement. A Section 401(k) Member shall be eligible
to share in Elective Contributions under Section 3.1, effective for payroll
periods ending after the first Entry Date on which he is a Section 401(k)
Member, provided that he completes and returns the Contribution Agreement
described in Section 3.1.1 to the Committee within such period as the Committee
shall prescribe. If a rehired Eligible Employee, or Eligible Employee
transferred from ineligible employment, commences or resumes participation as a
Section 401(k) Member on his date of transfer or date of rehire pursuant to
Section 2.4 or Section 2.6, he shall become eligible to share in Elective
Contributions upon execution and filing of an appropriate Contribution Agreement
within such period as the Committee shall prescribe, effective as of such date
as the Committee shall determine to be administratively practicable. If a Member
fails to complete and return a Contribution Agreement within the period
prescribed by the Committee, he may begin to share in Elective Contributions
under Section 3.1 as of any subsequent Entry Date as of which he is an Eligible
Employee, by completing and returning a Contribution Agreement to the Committee
within such period as the Committee shall prescribe.

- 12 -



--------------------------------------------------------------------------------



 



          2.4 Transfers.
               2.4.1 Transfer to Eligible Employment. If an individual is
transferred to employment under which he is eligible for membership in this Plan
from employment with an Affiliate or with an Employer in a position not so
eligible, he shall become a Member on the later of (a) the date of such
transfer, or (b) the Entry Date on which he would have become a Member if his
prior employment by the Employer or Affiliate had been in a position eligible
for membership in the Plan.
               2.4.2 Transfer to Affiliate or Ineligible Employment. If a Member
is transferred to employment with (a) an Affiliate or (b) an Employer in a
position ineligible for membership in the Plan, he shall not be deemed to have
retired or terminated his employment for the purposes of the Plan until such
time as he is employed neither by an Employer nor by any Affiliate. Such a
Member shall be eligible to share in contributions and forfeitures under the
Plan for the Plan Year of such transfer but he shall not be eligible to share in
contributions and forfeitures for subsequent Plan Years unless and until he
returns to employment as an Eligible Employee. Upon retirement (at or after
Normal Retirement Date) or Termination of Employment of such a Member while so
employed other than as an Eligible Employee, distribution shall be made in
accordance with the Plan as if such Member had so retired, or terminated his
employment, while an Eligible Employee.
               2.4.3 Contribution Agreement. The Contribution Agreement (if any)
of a Member described in Section 2.4.2 shall be suspended until he resumes his
status as an Eligible Employee (and Section 401(k) Member).
          2.5 Transfers Between Employers. If a Member transfers from employment
as an Eligible Employee with one Employer to employment as an Eligible Employee
with another Employer: (a) his participation in the Plan shall not be
interrupted; and (b) his Contribution Agreement (if any) with his prior Employer
shall be deemed to apply to his second Employer in the same manner as it applied
to his prior Employer.
          2.6 Reemployment. If a Member whose Accounts are not vested in whole
or in part, or an employee who has not become a Member, terminates employment
and is subsequently rehired as an Eligible Employee after five or more
consecutive One-Year Breaks in Service, he shall upon rehire be treated as a new
employee for all purposes of this Plan. In all other cases, (a) a Member who
terminates employment and is subsequently rehired as an Eligible Employee shall
become a Member immediately upon rehire, and (b) an employee who meets the age
and service requirements for Membership in this Plan as of an Entry Date during
a period of absence from employment shall become a Member upon termination of
such absence if he is then an Eligible Employee.
          2.7 Service with Predecessors or Affiliates, or as an Ineligible
Employee.
               2.7.1 In determining when an Eligible Employee shall become a
Member and such Eligible Employee’s Hours of Service and Years of Service,
employment with (i) one or more predecessors of an Employer or Affiliate or
(ii) a corporation or other entity

- 13 -



--------------------------------------------------------------------------------



 



which was not an Employer or Affiliate at the time of reference but which later
became such, shall not be taken into account except as otherwise provided in
Section 2.7.2 or any Supplement.
               2.7.2 In determining when an Eligible Employee shall become a
Member and such Eligible Employee’s Hours of Service and Years of Service,
employment with or severance from (i) one or more predecessors of an Employer or
Affiliate or (ii) a corporation or other entity which was not an Employer or
Affiliate at the time of reference but which later became such, shall be treated
as employment with or severance from an Employer or Affiliate to the extent
required by law or to the extent determined by the Company Representative in its
discretion exercised in a manner that does not discriminate in favor of Highly
Compensated Employees.

- 14 -



--------------------------------------------------------------------------------



 



ARTICLE III
Contributions
          3.1 Elective Contributions.
               3.1.1 Election of Amount. In order to share in Elective
Contributions, a Member must be a Section 401(k) Member and agree in his
Contribution Agreement to reduce his Compensation otherwise payable in cash for
each payroll period by such whole percentage as he shall elect, which prior to
March 1, 2004 shall not exceed ten percent (10%), and thereafter shall not
exceed such applicable percentage as the Committee may from time to specify,
which may either be a uniform percentage for all Section 401(k) Members, or be
determined separately for Highly Compensated Employees or non-Highly Compensated
Employees, respectively, as the Committee determines in its discretion;
provided, that a whole percentage shall not be required if necessary or
appropriate to comply with any applicable limitations on the amount of Elective
Contributions permitted. The Section 401(k) Member’s Employer shall contribute
to the Plan as Elective Contributions, as soon as reasonably practicable after
the close of each payroll period for which such Contribution Agreement is in
effect, an amount equal to the elected and applicable reduction in the Section
401(k) Member’s Compensation otherwise payable in cash for such payroll period.
Any Elective Contribution in excess of 6% shall not be eligible for Matching
Contributions under Section 3.2. In no event shall the limits under Section 3.3
be exceeded. The Committee shall decrease the amount of reduction of
Compensation under a Section 401(k) Member’s Contribution Agreement for any
payroll period to the extent the sum of such reduction, the amount of the
Section 401(k) Member’s deductions for such payroll period for welfare benefits
sponsored by the Employer, any withholding from pay required by law and any
other deductions requested by the Section 401(k) Member which under the
Employer’s payroll procedure are treated as a priority claim relative to the
contributions to this Plan, exceeds the Section 401(k) Member’s Compensation for
such payroll period.
               3.1.2 Change in Contribution Rate. A Section 401(k) Member who
has a Contribution Agreement in effect may increase or decrease the amount of
reduction thereunder of his Compensation otherwise payable in cash within the
limits specified in Section 3.1.1 by giving notice on the Appropriate Form to
the Committee within such period as the Committee shall prescribe. Such change
shall be effective commencing with the first payroll period for which it can be
given effect under the procedures established by the Committee.
               3.1.3 Deemed Election. Effective January 1, 2008, a Section
401(k) Member who has not affirmatively entered into a Contribution Agreement as
above provided may be deemed to have entered into such an Agreement in
accordance with and subject to the auto-enrollment provisions Article XVII.
               3.1.4 Voluntary Suspension. A Member may voluntarily suspend his
Contribution Agreement effective as soon as practicable by giving notice to the
Committee on the Appropriate Form.
               3.1.5 Mandatory Suspension.

- 15 -



--------------------------------------------------------------------------------



 



                    3.1.5.1 Hardship Withdrawal from Elective Account. The
Contribution Agreement of a Member who makes a withdrawal pursuant to
Section 7.2.3 shall be suspended as of the payroll period in which the
withdrawal is made until the next Entry Date that is at least six months after
the date of such withdrawal (or January 1, 2002, if later).
                    3.1.5.2 Reinstatement. A Member may reinstate his
Contribution Agreement under this Plan as of the next Entry Date following a
period of mandatory suspension under this Section 3.1.5, or any subsequent Entry
Date, by giving written notice to the Committee on the Appropriate Form within
such period as the Committee shall prescribe.
               3.1.6 Dollar Limitation. A Section 401(k) Member’s Elective
Contributions shall be discontinued for the remainder of a Plan Year when in the
aggregate they equal the Elective Deferral Limit for such Plan Year, except that
Catch-up Contributions may continue to the extent permitted under Article XVI.
Notwithstanding any other provisions of this Plan, except to the extent
permitted under Article XVI. No Section 401(k) Member may elect to reduce his
Compensation pursuant to Section 3.1.1 for a Plan Year by an amount in excess of
the Elective Deferral Limit, nor shall any such excess be contributed to the
Plan as Elective Contributions or allocated to a Section 401(k) Member’s
Elective Account.
               3.1.7 Determination of Total Excess Deferrals. The term “Excess
Deferrals” shall mean (i) “elective deferrals” (as defined in section 402(g)(3)
of the Code, but excluding deferrals qualifying as catch-up contributions under
section 414(v) of the Code) made by a Member during the calendar year under this
Plan in excess of the Elective Deferral Limit, plus (ii) in the event the Member
is eligible to make such catch-up contributions under Article XVI or under any
other plan of an Employer or Affiliate (“Controlled Group Plan”), the amount of
such catch-up contributions in excess of the limit set forth in Section 16.4 for
such year made under this Plan or under such other plan.
               3.1.8 Distribution of Excess Deferrals (Regular or Catch-up). If
a Member has made Excess Deferrals for any Plan Year, the Committee shall, after
consultation with the named fiduciary of any applicable other Controlled Group
Plan, determine the portion of such Excess Deferrals to be assigned to this Plan
(which shall be the total Excess Deferrals less the portion thereof assigned to
another Controlled Group Plan) and distribute the portion thereof so assigned,
adjusted for any (i) income or loss attributable thereto for such Plan Year and,
(ii) effective solely for the 2007 Plan Year, “gap period” income or loss from
the end of the Plan Year to the date of distribution determined in accordance
with such method authorized under applicable regulations as the Committee shall
specify. The amount to be distributed for a Plan Year shall be adjusted to
reflect the amount of Elective Contributions previously distributed by the Plan
on or after the beginning of such Plan Year in order to comply with the
limitations of Section 3.3. If the Member’s Elective Account is invested in more
than one Investment Fund, such distribution shall be made pro rata, to the
extent practicable, from all such Investment Funds. In order to receive such
excess Elective Contributions, the Member must deliver a written claim to the
Committee by March 1 of the Plan Year of distribution. Such claim must include
(i) a statement that the Member’s Elective Deferral Limit will be exceeded
unless the excess Elective Contributions are distributed and (ii) an agreement
to forfeit Matching Contributions made with respect to such excess Elective
Contributions and allocated to his Matching Account (if any). Matching
Contributions forfeited pursuant to this Section 3.1.8 shall

- 16 -



--------------------------------------------------------------------------------



 



be applied to reduce contributions by the Employer hereunder. If a Member’s has
made Excess Deferrals as a result of contributions to this Plan and any other
plans or agreements maintained by an Employer or Controlled Group Affiliate, the
Committee shall deem such a claim to have been delivered by the Member and
distribute the excess no later than April 15 of the following year.
          3.2 Matching Contributions.
               3.2.1 Amount. The Employer shall make Matching Contributions to
the Plan with respect to each calendar month for which a Section 401(k) Member
has a Contribution Agreement in effect, in an amount equal to 50% of such
Section 401(k) Member’s Elective Contributions for each payroll period ending in
such month (but excluding any such Elective Contributions in excess of 6% of the
Section 401(k) Member’s Compensation for that payroll period). The amount of
Matching Contributions otherwise required to be made by an Employer for any
month shall be reduced by the amount of any available forfeitures under
Section 4.3 (or Section 3.4.3).
               3.2.2 Payment. Matching Contributions for a month shall be paid
in cash to the Trustee during or as soon as reasonably practicable after the end
of such month.
               3.2.3 Matching Contributions Only for Permissible Elective
Contributions. No Matching Contributions shall be made with respect (i) to
amounts distributable (or recharacterized as Catch-up Contributions) pursuant to
Section 3.3.4, (ii) Elective Contributions in excess of the Elective Deferral
Limit as described in Section 3.1.6, or (iii) ) with respect to Catch-up
Contributions or Elective Contributions designated as Catch-up Contributions but
which fail to qualify as such as provided in Section 16.6. Any amounts paid into
the Fund with the intention that they constitute Matching Contributions with
respect to such amounts shall be retained in the Fund and applied to meet the
obligation of the Employer to make contributions under this Article III.
          3.3 Section 401(k) Limit on Elective Contributions.
               3.3.1 In General. Notwithstanding anything in this Plan to the
contrary, Elective Contributions for any Plan Year for a Section 401(k) Member
who is a Highly Compensated Employee for that Plan Year shall be reduced if and
to the extent deemed necessary or advisable by the Committee in order that the
“average deferral percentage” (as defined in Section 3.3.2) for Section 401(k)
Members who are Highly Compensated Employees for that Plan Year shall not exceed
the percentage determined in the following schedule, based on the average
deferral percentage for the Applicable Plan Year for all Section 401(k) Members
who are not Highly Compensated Employees for such Applicable Plan Year:

- 17 -



--------------------------------------------------------------------------------



 



      Column 1   Column 2
Average Deferral Percentage for Section 401(k) Members
  Average Deferral Percentage for Section 401(k) Members
Who Are Not Highly Compensated
  Who Are Highly Compensated
Employees for the Applicable Plan
  Employees for the Plan Year
Year Less than 2%
  Two (2) times the percentage in Column 1
 
   
2% - 8%
  The percentage in Column 1, plus 2%
 
   
More than 8%
  One and one-quarter (1-1/4) times the percentage in Column 1

The status of an individual as a non-Highly Compensated Employee for an
Applicable Plan Year shall be determined based on the definition of Highly
Compensated Employee in effect for such Applicable Plan Year.
               3.3.2 Determination of Average Deferral Percentages.
Notwithstanding anything in this Plan to the contrary, for purposes of this
Section 3.3, the average deferral percentage for any group of individuals for a
Plan Year (including an Applicable Plan Year) means the average of the
individual ratios, for each person in such group, of (i) his share of Elective
Contributions (exclusive of Catch-up Contributions) for the Plan Year to
(ii) his Total Earnings for such Plan Year (or, if applicable, the portion
thereof in which the individual is both a Member and an Eligible Employee). The
individual ratios, and the average deferral percentage for any group of
individuals, shall be calculated to the nearest one-hundredth of one percent
(0.01%). For purposes of calculating the average deferral percentage, Qualified
Nonelective Contributions under Section 3.5.4 may be taken into account as
Elective Contributions if the conditions of the applicable regulations under
section 401(k) of the Code (set forth as Treas. Reg. § 1.401(k)-2(a)(6)
effective January 1, 2006, and previously as Treas. Reg. § 1.401(k)-1(b)(5)) and
other applicable guidance are met. The Committee shall determine, during and as
of the end of each Plan Year, the average deferral percentages relevant for
purposes of this Section 3.3, based on Members’ Contribution Agreements and
projected Total Earnings then in effect for Section 401(k) Members. If, based on
such determination, the Committee concludes that a reduction in the Elective
Contributions made for any Section 401(k) Member is necessary or advisable in
order to comply with the limitations of this Section 3.3, he shall so notify
each affected Section 401(k) Member and his Employer of the reduction he deems
necessary or desirable for this purpose. In such event, the allowable Elective
Contributions under Section 3.1.1 shall be reduced in accordance with the
direction of the Committee, and the Contribution Agreement of each Section
401(k) Member affected by such determination shall be modified accordingly. Any
such reduction may apply either to all Section 401(k) Members, only to Section
401(k) Members who are Highly Compensated Employees, or to any other group as
the Committee shall determine, in such manner as the Committee shall determine.
               3.3.3 Calculation of Excess Contributions. Notwithstanding
anything in this Plan to the contrary, for purposes of this Section 3.3, the
amount of “Excess Contributions”

- 18 -



--------------------------------------------------------------------------------



 



for Highly Compensated Employees means, with respect to any Plan Year, the
excess of (a) the aggregate amount of Elective Contributions (exclusive of
Catch-up Contributions) actually paid into the Plan on behalf of Highly
Compensated Employees for such Plan Year, over (b) the maximum amount of
Elective Contributions permitted for such Plan Year under the limitations set
forth in Section 3.3.1, determined by reducing the amount of Elective
Contributions to be permitted on behalf of Highly Compensated Employees in the
order of their individual ratios (as determined under Section 3.3.2) beginning
with the highest of such ratios.
               3.3.4 Correction by Distribution (or Recharacterization as
Catch-up Contributions).The aggregate amount of any Excess Contributions
determined for any Plan Year under Section 3.3.3 shall be distributed in cash to
Highly Compensated Employees on the basis of the respective amounts of Elective
Contributions (and amounts taken into account as Elective Contributions) made on
their behalf, reducing the largest amounts of Elective Contributions first, and
successively to the extent necessary until the entire amount of such Excess
Contributions is distributed. Notwithstanding the foregoing, to the extent that
the Highly Compensated Employee (i) is eligible to make Catch-up Contributions
under Article XVI and has failed to make the maximum dollar amount of such
Catch-up Contributions permitted for such Plan Year under Section 16.4, the
amount otherwise distributable hereunder shall instead be recharacterized as
Catch-up Contributions and retained in the Plan up to the excess of such dollar
limit in Section 16.4 over the amount of Catch-up Contributions otherwise made
for such year under Article XVI.
               3.3.5 Time and Manner of Corrective Distribution. The amount of
Excess Contributions for any Highly Compensated Employee for any Plan Year not
recharacterized as Catch-up Contributions under Section 3.3.4 shall be
distributed in cash to such Highly Compensated Employee no later than March 15
of the following Plan Year if possible, and in any event no later than the close
of such following Plan Year. If such Member’s Account is invested in more than
one Investment Fund, such distribution shall be made pro rata, to the extent
practicable, from all such Investment Funds. The amount thus distributed shall
be adjusted for income or loss attributable thereto for the Plan Year for which
such amount was paid into the Plan and, effective for the Plan Years 2006 and
2007, for the period from the last day of the Plan Year to the date of
distribution or such date within seven business days prior thereto as the Plan
recordkeeper shall determine to be practicable.
               3.3.6 Adjustment of Contributions Based on Limit on Annual
Additions. Notwithstanding any of the foregoing provisions to the contrary, a
Member may, at such time and in such manner as the Committee may prescribe,
suspend or change the amount of reduction in Compensation provided for under any
applicable Contribution Agreement in order to avoid an allocation of
contributions to his Account which would violate the limitations of this
Section 3.3, Section 3.4 or Article VI.
          3.4 Section 401(m) Limit on Matching Contributions.
               3.4.1 In General. Notwithstanding anything in this Plan to the
contrary, Matching Contributions for any Plan Year for a Section 401(k) Member
who is a Highly Compensated Employee for that Plan Year shall be reduced if and
to the extent deemed necessary or advisable by the Committee in order that the
“contribution percentage” for Section

- 19 -



--------------------------------------------------------------------------------



 



401(k) Members who are Highly Compensated Employees for that Plan Year shall not
exceed the percentage determined in the following schedule, based on the
“contribution percentage” for the Applicable Plan Year for all Section 401(k)
Members who are not Highly Compensated Employees for the Plan Year:

     
Column 1
  Column 2
Contribution Percentage for Section 401(k) Members Who
  Contribution Percentage for Section 401(k) Members
Are Not Highly Compensated
  Who Are Highly Compensated
Employees for the Applicable Plan Year
  Employees for the Plan Year
 
   
Less than 2%
  Two (2) times the percentage in Column 1
 
   
2% - 8%
  The percentage in Column 1, plus 2%
 
   
More than 8%
  One and one-quarter (1-1/4) times the per- centage in Column 1

In determining the permitted Contribution Percentage for Highly Compensated
Employees, the Applicable Plan Year for non-Highly Compensated Employees shall
be the same as determined under Section 3.3.1. The status of an individual as a
non-Highly Compensated Employee for an Applicable Plan Year shall be determined
based on the definition of Highly Compensated Employee in effect for such
Applicable Plan Year.
               3.4.2 Determination of Contribution Percentages. Notwithstanding
anything in this Plan to the contrary, for purposes of this Section 3.4, the
“contribution percentage” for any group of individuals means the average of the
individual ratios, for each person in such group, of (a) his share of Matching
Contributions for the Plan Year (including an Applicable Plan Year) to (b) his
Total Earnings for such Plan Year (or, if applicable, the portion thereof in
which the individual is both a Member and an Eligible Employee). The individual
ratios, and the “contribution percentage” for any group of individuals, shall be
calculated to the nearest one-hundredth of one percent (0.01%). For purposes of
calculating the contribution percentage, Qualified Nonelective Contributions
under Section 3.5.4 and Elective Contributions under Section 3.1.1 may be taken
into account as Matching Contributions if the conditions of the applicable
regulations under section 401(m)(3) of the Code (which are set forth in Treas.
Reg. § 1.401(m)-1(b)(5) prior to January 1, 2006 and thereafter Treas. Reg. §
1.401(m)-2(a)(6)) and other applicable guidance, are met to the extent such
contributions are not taken into account for purposes of the average deferral
percentage test pursuant to Section 3.3.2. If, based on a review of Contribution
Agreements and projected Total Earnings similar to those described in Section
3.3.2, the Committee shall conclude that a reduction in the Matching
Contributions made for any Member is necessary or advisable in order to comply
with the limitations of this Section 3.4 for any Plan Year, the amount of such
contributions shall be reduced in accordance with the direction of the
Committee. Without limiting the generality of the foregoing, any such reduction
may be made applicable to all Section 401(k) Members, only to Section 401(k)
Members who

- 20 -



--------------------------------------------------------------------------------



 



are Highly Compensated Employees, or to any other group as the Committee shall
determine, and in such manner as the Committee shall determine.
               3.4.3 Treatment of Excess Matching Contributions. Notwithstanding
anything in this Plan to the contrary, for purposes of this Section 3.4, the
amount of “excess Matching Contributions” for any Highly Compensated Employees
means, with respect to any Plan Year, the excess of (a) the total aggregate
amount of Matching Contributions actually paid into the Plan on behalf of Highly
Compensated Employees for such Plan Year, over (b) the maximum amount of
Matching Contributions permitted for such Plan Year under the limitations set
forth in Section 3.4.2, determined by reducing the amount of Matching
Contributions permitted on behalf of the Highly Compensated Employee in the
order of their individual ratios (as determined under Section 3.4.2) beginning
with the highest such ratio. The aggregate amount of excess Matching
Contributions so determined for any Plan Year shall be attributed to Highly
Compensated Employees on the basis of the respective amounts of Matching
Contributions made on their behalf, reducing the largest amounts of Matching
Contributions first, and successively to the extent necessary until the entire
amount of such excess Matching Contributions is allocated. The amount so
attributed to a Highly Compensated Employee shall be forfeited if not vested and
the amounts so forfeited shall be applied to reduce contributions by the
Employer hereunder. Any excess Matching Contributions not so forfeited shall be
paid to the Member. Such payment shall be made in cash no later than March 15 of
the following Plan Year if possible, and in any event no later than the close of
the following Plan Year.
               3.4.4 Income on Excess Matching Contributions. The amount of
excess Matching Contributions distributed or forfeited pursuant to Section 3.4.3
shall be adjusted for income or loss attributable thereto for the Plan Year for
which such excess was paid into the Plan and, effective for the Plan Years 2006
and 2007, for the period from the last day of the Plan Year to the date of
distribution or such date within seven business days prior thereto as the Plan
recordkeeper shall determine to be practicable. If any Account from which a
distribution or forfeiture is to be made pursuant to this Section 3.4 is
invested in more than one Investment Fund, such distribution or forfeiture shall
be made pro rata, to the extent practicable, from all such Investment Funds.
          3.5 Special Rules.
               3.5.1 Multiple Arrangements for Highly Compensated Employees
Combined. If more than one plan providing a cash or deferred arrangement, or for
matching contributions, or employee contributions (within the meaning of
sections 401(k) and 401(m) of the Code) is maintained by the Employer or an
Affiliate, the individual ratios of any Highly Compensated Employee who
participates in more than one such plan or arrangement shall, for purposes of
determining the “average deferral percentage” (as defined in Section 3.3.2) and
“contribution percentage” (as defined in Section 3.4.2) for all such
arrangements, be determined as if all such arrangements were a single plan or
arrangement.
               3.5.2 Aggregation of Plans. In the event that this Plan satisfies
the requirements of section 410(b) of the Code only if aggregated with one or
more other plans, then this Article III shall be applied by determining the
“average deferral percentage” and

- 21 -



--------------------------------------------------------------------------------



 



“contribution percentage” of Members as if all such plans were a single plan.
Plans may be aggregated under this Section 3.5.2 only if they have the same plan
year.
               3.5.3 Status as Section 401(k) Member. For purposes of
Sections 3.3 and 3.4, an individual shall be treated as a Section 401(k) Member
for a Plan Year if he so qualifies for any part of the Plan Year, and whether or
not his right to share in Elective Contributions has been suspended under
Section 3.1.5. Notwithstanding the foregoing, in applying such Sections an
individual shall not be treated as a Section 401(k) Member for an Applicable
Plan Year during which he is not a Highly Compensated Employee except for
periods after he has met the minimum age and service requirements of section
410(a)(1)(A) of the Code, if (a) the Committee elects to exclude all employees
who have not met such minimum age and service requirements in accordance with
section 410(b)(4)(B) of the Code, and (b) the Plan complies with section 410(b)
of the Code on that basis.
               3.5.4 Qualified Nonelective Contributions. For each Plan Year
that the Plan is in effect, each Employer may contribute to the Fund, in cash,
such additional amounts (if any) as the Board of Directors shall, in its sole
discretion, determine to be necessary or desirable in order to meet the
requirements of Sections 3.3 and 3.4 for such Plan Year. The Board of Directors
shall designate any such amounts as “qualified nonelective contributions” within
the meaning of section 401(m)(4)(C) of the Code (“QNECs”) and shall determine
the group of Members eligible to share in such qualified nonelective
contributions, the method of apportionment under which such eligible Members
shall share in such contributions and the Accounts under the Plan in which such
contributions, together with the Investment Adjustments attributable thereto,
shall be maintained. Such additional contributions shall be credited, as of the
last day of the Plan Year for which made, to the Accounts of such eligible
Members and shall be paid to the Trust Fund no later than October 15 of the
following Plan Year. Anything in this Plan to the contrary notwithstanding, each
Member shall at all times have a fully vested and nonforfeitable right to 100%
of the amounts in his Accounts attributable to QNECs at all times, and such
contributions shall be treated as Elective Contributions for purposes of
determining whether they may be distributed under the Plan except as otherwise
provided in Section 7.2.3. At the direction of the Committee, QNECs may be used
to satisfy the Average Deferral Percentage test under Section 3.3.2 if
applicable regulations under section 401(k) of the Code (which are set forth in
Treas. Reg. § 1.401(k)-2(b)(6) effective January 1, 2006) and other applicable
guidance are met, or the Contribution Percentage test under Section 3.4.2 if
applicable regulations under section 401(m)(3) of the Code (which are set forth
in Treas. Reg. § 1.401(m)-2(a)(6) effective January 1, 2006) and other
applicable guidance are met. QNECs shall be nonforfeitable when made without
regard to the age and service of the Members to whom they are allocated, and for
Plan Years beginning on or after January 1, 2006, shall not exceed five percent
of Total Earnings in the case of Members who are non-Highly Compensated
Employees (or, if greater, twice the Plan’s representative contribution rate as
defined in Treas. Reg. § 1.401(k)-2(a)(6)(iv) or any successor regulation).
          3.6 Rollovers. An Eligible Employee shall be entitled to make a
contribution in the form of a direct rollover to the Plan (“Rollover
Contribution”) upon furnishing evidence satisfactory to the Committee that such
contribution qualifies as an “eligible rollover distribution” from a qualified
plan described in section 401(a) or 403(a) of the Code, an annuity contract
described in section 403(b) of the Code, an eligible plan under section 457(b)
of the

- 22 -



--------------------------------------------------------------------------------



 



Code which is maintained by a state, political subdivision of a state; provided,
that no such rollover shall include any after-tax contributions. All Rollover
Contributions shall be received and held in the Fund, and shall be credited to
the Eligible Employee’s Rollover Account as of such date as the Committee shall
specify. At the time a Rollover Contribution is made, the Eligible Employee
shall designate (in a manner consistent with Section 5.3) how that Rollover
Contribution is to be allocated among the Investment Funds, without regard to
the manner in which his other Accounts (if any) are invested; thereafter,
reallocation of Account balances (including the Rollover Account) may be made
only in accordance with the provisions of Section 5.3. An Eligible Employee who
makes a Rollover Contribution shall be deemed a Member solely with respect to
his Rollover Account until he otherwise becomes a Member in accordance with
Section 2.1.
          3.7 Maximum Limit on Allocation. If the allocations to a Member’s
Accounts otherwise required under this Plan for any Plan Year would cause the
limitations of Article VI to be exceeded for that Plan Year, contributions (and
forfeitures in lieu thereof) under this Article III shall be reduced to the
extent necessary in order to comply with the limitations of Article VI, with
such reductions to be made first to Elective Contributions which do not relate
to Matching Contributions (i.e., Elective Contributions for any payroll period
in excess of 6% of the Member’s Compensation for such payroll period), and then
to the Member’s remaining Elective Contributions and Matching Contributions
relating thereto.
          3.8 Form and Time of Payment. Elective Contributions shall be
transferred to the Trust Fund in cash as soon as administratively practicable
after they are deducted from the Compensation of the Member and, except as may
be occasionally required by bona fide administrative considerations, shall in no
event be transferred before the applicable election is made, or before the
performance of services with respect to which such Compensation is paid (or when
such Compensation would be currently available, if earlier). QNECs shall be made
in cash no later than the time prescribed by Section 3.5.4.
          3.9 Contributions May Not Exceed Amount Deductible. In no event shall
contributions under this Article III for any taxable year exceed the maximum
amount (including amounts carried forward) deductible for that taxable year
under section 404(a)(3) of the Code.
          3.10 Contributions Conditioned on Deductibility and Plan
Qualification. Notwithstanding any other provision of the Plan, each
contribution by an Employer under this Article III is conditioned on the
deductibility of such contribution under section 404 of the Code for the taxable
year for which contributed, and on the initial qualification of the Plan under
section 401(a) of the Code.
          3.11 Expenses. Except to the extent paid by an Employer, the expenses
of the administration of the Plan shall be deemed to be expenses of the Fund and
shall be paid therefrom.
          3.12 No Employee Contributions. Other than as provided in Section 3.6,
Members shall not be eligible to make contributions under the Plan. (Elective
and Matching Contributions, and qualified nonelective contributions made
pursuant to Section 3.5.6, are to be

- 23 -



--------------------------------------------------------------------------------



 



treated solely as contributions made by the contributing Employer, and are not
to be treated for any purpose as contributions made by a Member.)
          3.13 Profits Not Required. Each Employer shall, notwithstanding any
other provision of the Plan, make all contributions to the Plan without regard
to current or accumulated earnings and profits. Notwithstanding the foregoing,
the Plan shall be designated to qualify as a profit-sharing plan for purposes of
sections 401(a), 402, 404, 412 and 417 of the Code.
          3.14 Contributions for Military Service. Effective December 12, 1994,
notwithstanding any provisions of this Plan to the contrary, contributions and
service credit shall be made with respect to a period in which an individual
would have been an Eligible Member but for his Military Service (as defined in
Section 1.28.3) to the extent required by Chapter 43 of Title 38 of the United
States Code (USERRA). The amount of any such Elective Contributions and of
Matching Contributions in respect thereof shall be based upon such individual’s
election made following his return to employment with the Employer following
such Military Service (and within the time during which he had reemployment
rights) in accordance with procedures established by the Committee; provided
that no such Elective Contributions may exceed the amount the individual would
have been permitted to elect to contribute had the individual remained
continuously employed by the Employer throughout the period of such Military
Service (and Matching Contributions shall be limited accordingly). Such
contributions shall be taken into account as Annual Additions for purposes of
Section 3.3.4 and Article VI in the Limitation Year to which they relate, and
for purposes of applying the Elective Deferral Limit or limit on Catch-up
Contributions in Section 16.4 in the calendar year to which they relate, rather
than in the Limitation Year or calendar year in which made, and shall be
disregarded for purposes of applying the limits described in Sections 3.3 and
3.4. Any such contribution shall be made no later than five years from the date
of such return to employment or, if less, a period equal to three times the
period of such Military Service.

- 24 -



--------------------------------------------------------------------------------



 



ARTICLE IV
Vesting
          4.1 Elective Account and Rollover Account. A Member’s interest in his
Elective Account and Rollover Account shall have a Vested Percentage of 100% and
be nonforfeitable at all times.
          4.2 Matching Account.
               4.2.1 Vesting Schedule. Upon a Member’s Termination of Employment
for a reason other than death, retirement at or after his Normal Retirement
Date, or Disability, he shall be entitled to receive the Vested Percentage of
the balance in his Matching Account, determined on the basis of the Member’s
Years of Service as follows:
                    4.2.1.1 Matching Contributions Prior to January 1, 2002. The
Vested Percentage with respect to Matching Contributions made for periods ending
prior to January 1, 2002 shall be:

      Years of Service   Vested Percentage less than 5   0% 5 or more   100%

                    4.2.1.2 Matching Contributions After January 1, 2002. The
Vested Percentage with respect to Matching Contributions made for periods on or
after January 1, 2002 (his “post-2001 Matching Account”) is:

- 25 -



--------------------------------------------------------------------------------



 



      Years of Service   Vested Percentage
1
  0%
2
  20%
3
  40%
4
  60%
5 or more
  100%

A Member who had a vested or partially vested account under Part III of the
Arrow Electronics ESOP and Capital Accumulation Plan on January 1, 1984 shall
have a Vested Percentage of 100%, without regard to his actual Years of Service.
                    4.2.2 Earlier Vesting. Notwithstanding any other provision
hereof, a Member’s interest in his Matching Account shall have a Vested
Percentage of 100% and be nonforfeitable: (a) on the date of his Termination of
Employment by reason of death or Disability; (b) upon his attainment of his
Normal Retirement Date (or any higher age) while employed by an Employer or an
Affiliate; (c) when and if this Plan shall at any time be terminated for any
reason; (d) upon the complete discontinuance of contributions by all Employers
hereunder; or (e) upon partial termination of this Plan (within the meaning of
section 411(d)(3) of the Code) if such Member is a Member affected by such
partial termination. Effective January 1, 2007, a Member who dies while
performing qualified military service (as defined in Section 414(u) of the Code)
shall receive the same death benefits that would have been payable had he been
actively employed at the time of death. Accordingly, a Member’s Account shall be
fully vested upon such event irrespective of his Years of Service.
          4.3 Forfeitures. The non-vested portion of a terminated Member’s
Matching Account shall be forfeited upon the distribution of the vested portion
of the Member’s Accounts. If such a Member is reemployed by an Employer or
Affiliate before incurring five consecutive One-Year Breaks in Service, the
amount so forfeited shall be restored to his Matching Account, and the Member
shall resume his place on the vesting schedule set forth in Section 4.2.
However, if the reemployed Member previously received a distribution from the
vested portion of his “post-2001 Matching Account” (as defined in
Section 4.2.1.2), his vested interest in his post-2001 Matching Account after
such restoration of the non-vested balance shall be expressed by the formula:
X=P(A + D) - D
where X is the Member’s vested interest in the post-2001 Matching Account; P is
the Member’s Vested Percentage in his post-2001 Matching Account determined
under Section 4.2.1.2 without regard to this sentence; A is the amount of the
balance of such Account after restoration; and D is the amount of the
distribution previously made to him in respect of his post-2001 Matching
Account. The restoration of a portion of a Member’s Matching Account shall be
made first from available forfeitures and, if necessary, by a special Employer
contribution made for that purpose.
          4.4 Irrevocable Forfeitures. Notwithstanding anything to the contrary
in this Article IV, the unvested portion of a Member’s Matching Account shall be
irrevocably forfeited

- 26 -



--------------------------------------------------------------------------------



 



if he incurs five consecutive One-Year Breaks in Service and shall therefore not
be restored for any reason, notwithstanding any subsequent reemployment.
          4.5 Application of Forfeitures. Forfeitures shall be applied to reduce
Employer contributions.

- 27 -



--------------------------------------------------------------------------------



 



ARTICLE V
Accounts and Designation of Investment Funds
          5.1 Investment of Account Balances. The Committee shall direct the
Trustee to divide the Fund into three or more Investment Funds, which shall have
such investment objectives and characteristics as the Committee shall determine
and in which a Member’s Account shall be invested according to the Member’s
instructions pursuant to Sections 5.2 through 5.4. Notwithstanding its stated
primary investment objectives, any Investment Fund may make or retain
investments of such nature, or such cash balances, as may be necessary or
appropriate in order to effect distributions or to meet other administrative
requirements of the Plan.
          5.2 Designation of Investment Funds for Future Contributions. A Member
may designate the percentage of his share of future contributions which is to be
allocated to each Investment Fund. The Committee shall from time to time
determine the minimum percentage, and the multiples thereof, that may be
invested in any Investment Fund. Such designation shall be given on the
Appropriate Form, and the Member shall have the opportunity to obtain written
confirmation of each such designation. In the event that a Member fails to make
such a designation, all contributions for such Member shall be invested in the
Investment Fund selected by the Committee in its sole discretion. Any
designation under this Section 5.2 shall be effective as of the first date for
which it can be given effect under the procedures established by the Committee,
and continue in effect until changed by the filing of a new designation under
this Section 5.2.
          5.3 Designation of Investment Funds for Existing Account Balances. A
Member may, by giving notice to the Committee on the Appropriate Form designate
the percentage of the then existing balance of his Accounts which shall be
invested in each Investment Fund. The Committee may from time to time determine
the minimum percentage, and the multiples thereof, that may be invested in any
Investment Fund, and may limit transfers among Investment Funds if and to the
extent necessary to meet the requirements of any “stable value” or similar Fund
that may require such a limitation. Any designation under this Section 5.3 shall
be effective as of the first date for which it can be given effect under the
procedures established by the Committee. A Member shall have the opportunity to
obtain written confirmation of each such designation. Following a Member’s death
and pending distribution in respect of his Accounts, his Beneficiary shall have
the rights provided under this Section 5.3 with respect to the portion of the
Accounts from which such Beneficiary will receive a distribution.
          5.4 Valuation of Investment Funds. As of each Valuation Date, the
Committee shall determine the net fair market value of the assets of each
Investment Fund, and based on such valuation shall proportionately adjust each
of a Member’s Accounts to reflect its allocable Investment Adjustment; provided,
however, that no Account shall share in such allocation after the Valuation Date
established for distribution thereof. A Member’s interest in each Investment
Fund shall be reduced by the amount of distributions or withdrawals therefrom
(including transfers to any other Investment Fund) and by any charges thereto as
of such preceding Valuation Date pursuant to Sections 7.2 and 7.3 (relating to
withdrawals and loans)

- 28 -



--------------------------------------------------------------------------------



 



and shall be increased by the amount of any transfers thereto from any other
Investment Fund, in such manner as the Committee may deem appropriate.
          5.5 Correction of Error. The Committee may adjust the Accounts of any
or all Members or Beneficiaries in order to correct errors or rectify omissions,
including, without limitation, any allocation to a Member’s Elective Account
made in excess of the Elective Deferral Limit, in such manner as he believes
will best result in the equitable and nondiscriminatory administration of the
Plan.
          5.6 Allocation Shall Not Vest Title. The fact that allocation is made
and amounts credited to a Member’s Account shall not vest in such Member any
right, title or interest in and to any assets except at the time or times and
upon the terms and conditions expressly set forth in this Plan, nor shall the
Trustee be required to segregate physically the assets of the Fund by reason
thereof.
          5.7 Statement of Accounts. The Committee shall distribute to each
Member a statement showing his interest in the Fund at least quarterly.
          5.8 Daily Valuation. The Plan shall use a daily valuation system,
which generally shall mean that Accounts will be updated each Valuation Date to
reflect activity for that day, such as new contributions received by the
Trustee, withdrawals or other distributions, changes in the Member’s investment
elections, and changes in the value of the Investment Funds under the Plan. Such
daily valuation shall be dependent upon the Plan’s recordkeeper, which may be a
mutual fund sponsor, receiving complete and accurate information from a variety
of different sources on a timely basis. It is understood that events may occur
that cause a delay or interruption in that process, affecting a single Member or
a group of Members, and there shall be no guarantee by the Plan that any given
transaction will be processed on a particular anticipated day. In the event of
any such delay or interruption, any affected transaction will be processed as
soon as administratively feasible and no attempt will be made to reconstruct
events as they would have occurred absent the delay or interruption, regardless
of the cause, unless the Committee in its sole discretion directs the Plan’s
recordkeeper to do so.

- 29 -



--------------------------------------------------------------------------------



 



ARTICLE VI
Limitation on Maximum Contributions and Benefits Under all Plans
          6.1 Definitions.
               6.1.1 Annual Addition. For purposes of this Article VI, “Annual
Addition” means the sum for any Plan Year of (a) employer contributions to a
plan (or portion thereof) subject to section 415(c) of the Code maintained by an
Employer or an Affiliate, (b) forfeitures under all such plans (or portions
thereof), if any, credited to employee accounts, (c) employee contributions
under all such plans (or portions thereof), and (d) amounts described in section
419A(d)(2) of the Code (relating to post-retirement medical benefits of key
employees) or allocated to a pension plan individual medical account described
in section 415(l) of the Code to the extent includible for purposes of section
415(c)(2) of the Code. The employee contributions described in clause (c) shall
be determined without regard to (i) any rollover contributions, (ii) any
repayments of loans, or (iii) any prior distributions repaid upon the exercise
of buy-back rights. Employer and employee contributions taken into account as
Annual Additions shall include “excess contributions” as defined in section
401(k)(8)(B) of the Code, “excess aggregate contributions” as defined in section
401(m)(6)(B) of the Code, and “excess deferrals” as described in section 402(g)
of the Code (to the extent such excess deferrals are not distributed to the
employee before the April 15 following the taxable year of the employee in which
such deferrals were made), regardless of whether such amounts are distributed or
forfeited.
               6.1.2 Earnings. For purposes of this Article VI, “Earnings” for
any Plan Year means gross compensation reportable on Form W-2 actually paid or
made available by all Employers and Affiliates, determined before giving effect
to any Elective Contributions under this Plan (or similar contributions under
any other cash or deferred arrangement within the meaning of section 401(k) of
the Code) or to any salary reduction arrangement under any cafeteria plan
(within the meaning of section 125 of the Code) or, for purposes of receiving
qualified transportation fringe benefits (as described in section 132(f)(4) of
the Code. Effective for Plan Years beginning on or after January 1, 2008,
Earnings shall not exceed the Compensation Limit. Effective January 1, 2008,
Earnings shall not include amounts paid after termination of employment, unless
paid for services rendered prior to termination and paid either within the
calendar year of termination or no later than 2-1/2 months after the date of
termination (but excluding post-severance payments in the nature of unused
accrued sick, vacation or other bona fide leave payments).
          6.2 Limitation on Annual Additions. Subject to Section 6.5, the
aggregate Annual Additions to this Plan and all other defined contribution plans
(including all plans or portions thereof subject to section 415(c) of the Code)
maintained by all Employers and Affiliates for any Limitation Year beginning on
or after January 1, 2002 shall not exceed the lesser of (a) $40,000 as adjusted
pursuant to section 415(d) of the Code, or (b) 100 percent of the Member’s
Earnings for such year.
         6.3 Application. If the allocations to a Member’s Accounts otherwise
required under this Plan for any Plan Year would cause the limitations of this
Article VI to be

- 30 -



--------------------------------------------------------------------------------



 



exceeded for that Plan Year, contributions otherwise required with respect to
such Member under Article III shall be reduced to the extent necessary to comply
with those limitations, as provided in Section 3.7. If such reduction is not
effected in time to prevent such allocations for any Limitation Year (as defined
in Section 6.4) from exceeding such limitations, any such reduction shall be
effected first by a distribution to the Member of Elective Contributions that
did not receive Matching Contributions, then by (i) a distribution to the Member
of additional Elective Contributions and (ii) a transfer to a suspense account
of the Matching Contributions made with respect to such additional Elective
Contribution. Any such distribution of Elective Contributions shall be limited
to the extent such excess contributions were the result of a reasonable error in
determining the amount of Elective Contributions permitted with respect to an
individual under the limits of section 415 of the Code after taking into
consideration other Annual Additions for the year. Matching Contributions
transferred to such a suspense account shall be used to reduce contributions for
such Member in the next Limitation Year and each succeeding Limitation Year if
necessary; provided, that if the Member is not covered by the Plan at the end of
the current Limitation Year, the portion exceeding the limitation of this
Article VI shall be allocated and reallocated to the Accounts of all Members in
the next Limitation Year before any other Annual Additions are allocated to the
accounts of such Members. The suspense account will reduce future contributions
for all remaining Members in the next Limitation Year, and each succeeding
Limitation Year if necessary. If a suspense account is in existence at any time
during the Limitation Year pursuant to this Section 6.3, it will participate in
the allocation of the Fund’s investment gains and losses. In the event of a
termination of the Plan, unallocated amounts held in such suspense account shall
be allocated to the extent possible under this Article VI for the Limitation
Year of termination. Any amount remaining in such suspense account upon
termination of the Plan shall then be returned to the Employer, notwithstanding
any other provision of the Plan or Trust Agreement. Reductions in benefits under
this Article VI arising by reason of a Member’s participation in multiple plans
shall be effected as follows: (a) Annual Additions attributable to Elective
Contributions shall be reduced first, (b) any remaining Annual Additions under
continuing plans shall be reduced before benefits under any terminated plan, and
(c) Annual Additions under continuing plans shall be reduced in the reverse
order in which Annual Additions would otherwise accrue, except as any such plan
may otherwise expressly provide. The amount of Elective Contributions
distributed under this Section 6.3 shall include any investment earnings
allocable thereto, and the amounts so distributed shall be disregarded for
purposes of applying the Elective Deferral Limit under Section 3.1.6 and for
purposes of determining average deferral percentages under Section 3.3 or
contribution percentages under Section 3.4. Notwithstanding the foregoing, the
correction methods under the 1981 regulations set forth above shall not as such
apply for limitation years beginning on or after July 1, 2007 (i.e., for Plan
Years beginning on or after January 1, 2008), and in lieu thereof, corrections
shall if applicable be made under the correction programs of Rev. Proc. 2008-50
or corresponding successor guidance.
          6.4 Limitation Year. All determinations under this Article VI shall be
made by reference to the Plan Year.
          6.5 Correlation with Higher ESOP Limit. For any Plan Year in which
some part of the Annual Addition for an employee is attributable to ESOP
Contributions, the limitations of Section 6.2 shall be applied taking into
account the special rule in section 415(c)(6) of the Code.

- 31 -



--------------------------------------------------------------------------------



 



ARTICLE VII
Distributions, Withdrawals and Loans
          7.1 Distribution on Termination of Employment. When a Member’s
employment terminates for any reason, the Vested Percentage of the balance of
his respective Accounts shall be distributed to him (or, if distribution is
being made by reason of death, or after his death following Termination of
Employment, to his Beneficiary). Such distribution shall be made in accordance
with the provisions of Article VIII. Any portion of a Member’s Accounts not so
distributable shall be treated as provided in Sections 4.3 and 4.4.
          7.2 Withdrawals during Employment. Subject to Section 7.11, a Member
may make a withdrawal from his Accounts during employment by an Employer or
Affiliate in accordance with the following provisions of this Section 7.2:
               7.2.1 Rollover Account. A Member may elect, no more frequently
than once in any twelve-month period nor more than twice in any sixty-month
period, to withdraw from the Plan an amount in cash equal to one-half (1/2) of
his Rollover Account.
               7.2.2 Matching Account. A Member may elect, no more frequently
than once in any twelve-month period nor more than twice in a sixty-month
period, to withdraw from his Matching Account an amount in cash equal to
one-half (1/2) of the Vested Percentage of the balance of such Account.
               7.2.3 Elective Account – Hardship Withdrawal. Before attaining
age 59-1/2, a Member who is employed by an Employer or Affiliate may withdraw so
much of his Elective Account as the Committee shall in a uniform and
nondiscriminatory manner determine to be necessary (based on such
representations or other information as the Committee may request in his
discretion) to meet any condition of hardship affecting such Member, provided
that the Member has already received all other amounts available to him as a
loan, or a distribution other than on account of “hardship” as herein defined,
under this Plan and all other plans maintained by any Employer or Affiliate
(such as but not limited to the Arrow Electronics Stock Ownership Plan). For
this purpose, the term “hardship” shall mean any one or more of the following
needs:
                    (a) Effective January 1, 2005, expenses for medical care
described in section 213(d) of the Code previously incurred by the Member or the
Member’s spouse or dependents (including a child of divorced parents who
together provide over half the child’s support) and for which a deduction would
be available under section 213 of the Code after disregarding the limitation of
deductions to amounts in excess of 7.5% of adjusted gross income, or expenses
necessary in order for such persons to obtain such care, provided that such
expenses have not been and will not in the future be covered by insurance;
                    (b) Effective January 1, 2005, payment of tuition and
related educational fees, including room and board (but not books), for the next
12 months of post-secondary education for the Member, the Member’s spouse,
children or dependents (as defined under applicable regulations);

- 32 -



--------------------------------------------------------------------------------



 



                    (c) Costs (other than mortgage payments) directly related to
the purchase of the principal residence of a Member; or
                    (d) Effective August 1, 2006, payments necessary to prevent
the eviction of the Member from his or her principal residence or foreclosure on
the mortgage on that residence;
                    (e) Effective August 1, 2006, payments for funeral or burial
expenses for the Member’s deceased parent, spouse, child or dependent (as
defined under applicable regulations);
                    (f) Effective August 1, 2006, expenses to repair damage to a
Member’s principal residence that would qualify for a casualty loss deduction
under section 165 of the Code (determined without regard to whether the loss
exceeds 10 percent of adjusted gross income).
                    (g) Prior to August 1, 2006, an immediate and heavy
financial need resulting in an emergency condition in the financial affairs of a
Member.
Any withdrawals under this Section 7.2.3 shall be limited to the total amount of
Elective Contributions made, and investment earnings allocable thereto as of
December 31, 1988, which have not previously been withdrawn, and shall exclude
any amounts attributable to “qualified nonelective contributions” as defined in
Section 3.5.4. The amount withdrawn under this Section 7.2.3 shall not exceed
the amount necessary to meet the hardship plus the amount necessary to pay any
federal, state or local income taxes or penalties that the Member reasonably
anticipates will result from the withdrawal.
               7.2.4 Elective Account After Age 59-1/2. After attaining age
59-1/2, a Member may elect, no more frequently than once in any twelve-month
period nor more than twice in any sixty-month period, to withdraw from the Plan
all or any portion of his Elective Account.
               7.2.5 Age 70-1/2 Withdrawal. A Member may elect to withdraw the
entire balance of his Accounts as of April 1 following the calendar year in
which he attains age 70-1/2, and thereafter, but no more than once in any
calendar year after the year of the first such withdrawal, to withdraw the
entire balance of his Accounts attributable to contributions made since the
prior such withdrawal.
               7.2.6 Withdrawal Request. A withdrawal request shall be made by
filing the Appropriate Form with the Committee, which prior to August 1, 2006
may, in the discretion of the Committee require that the spouse of the Member,
if any, execute a notarized written consent thereto. The Appropriate Form in the
case of a withdrawal under Section 7.2.3 shall include an agreement by the
Member to the suspension of contributions described in Section 3.1.5.1, and to a
similar suspension of “elective deferrals” (as defined in section 402(g)(3) of
the Code) and of employee contributions under this Plan and all other qualified
and nonqualified plans of deferred compensation (excluding mandatory employee
contributions under any defined benefit plan), or stock option, stock purchase,
or similar plans, of any Employer or Affiliate for six months from the date of
such withdrawal (or until January 1, 2002, if later). Each such other

- 33 -



--------------------------------------------------------------------------------



 



plan shall be deemed amended by reason of this provision and the Member’s
execution of the Appropriate Form to the extent necessary to give full effect to
such agreement.
               7.2.7 Home Purchases with Mortgage. A Member shall be entitled to
a hardship withdrawal under Section 7.2.3 if (a) he meets all requirements
therefor other than the receipt of all amounts available to him as a loan,
(b) the need is for funds to purchase a principal residence of the Member,
(c) the obtaining of loans other than the mortgage loan in connection with such
purchase would disqualify the Member from obtaining the necessary amount of
mortgage loan, and (d) the Member demonstrates to the satisfaction of the
Committee that the amount to be withdrawn for the purpose of such purchase
cannot be obtained from other resources that are reasonably available to the
Member (including assets of the Member’s spouse that are reasonably available to
the Member).
          7.3 Loans during Employment. Upon the application of a Member who has
been a Member for at least twelve months, who is a “party in interest” with
respect to the Plan (within the meaning of section 3(14) of ERISA), and who has
not applied for a loan during the preceding six months, the Committee or its
delegate (in either case, the “Loan Administrator”) shall instruct the Trustee
to make a loan to such Member from his Accounts provided that such loan meets
the requirements of Section 7.4. Notwithstanding the preceding sentence, an
Eligible Employee may apply for a loan from his Rollover Account without regard
to whether he has become a Member in accordance with Section 2.1 or to the
period, if any, for which he has been a Member. The loan request, which shall
specify the use to be made of the loan proceeds, shall be made on the
Appropriate Form and submitted to the Loan Administrator, together with such
application fee as may be required under procedures adopted by the Loan
Administrator. The Loan Administrator shall notify such Member in writing within
a reasonable time of the approval or denial of such loan request, and such
notification shall be final. If a Member obtains a loan under this Section 7.3,
his status as a Member in the Plan and his rights with respect to his Plan
benefits shall not be affected, except to the extent that the Member has
assigned his interest in his Accounts pursuant to the various applicable
provisions of Section 7.4, and except as provided in Section 7.11. All loans
shall be granted according to rules applicable to all Members on a uniform and
nondiscriminatory basis. No more than two loans may be outstanding at any time.
The Committee may suspend authorization for future loans to Members, but no such
suspension shall affect any loan then outstanding under this Section 7.3.
               7.3.1 In applying the limitations on the amount of loans
permitted under this Article VII, any prior loan that is in default shall be
treated as outstanding, and effective March 17, 2003, the number of loans
available to a Member shall be reduced by the number of prior loans currently in
default.
          7.4 Loan Requirements. A loan pursuant to Section 7.3 shall not be
made to a Member unless such loan meets all of the following requirements:
               7.4.1 Amount. Such loan must be in an amount of not less than one
thousand dollars ($1,000), and shall not exceed the lowest of (a) fifty thousand
dollars ($50,000), (b) one-half of the Vested Percentage of the Member’s Account
balances, or (c) such lesser amount as may be determined by the Loan
Administrator in the event that the Member’s Accounts are invested (in whole or
in part) in an Investment Fund that prohibits the liquidation

- 34 -



--------------------------------------------------------------------------------



 



of investments to fund Member loans. The limitation under clause (a) or
(b) above shall be reduced by the outstanding balance (if any) of all other
loans to the Member from (i) this Plan and (ii) all other “qualified employer
plans” (as described in section 72(p)(4) of the Code) which are maintained by
the Company or any related employer referred to in section 72(p)(2)(D) of the
Code, and (iii) any contract purchased under this Plan or a plan described in
the preceding clause (ii) (including any assignment or pledge with respect to
such a contract). The fifty thousand dollars ($50,000) in clause (a) above shall
be further reduced by the excess, if any, of the highest outstanding loan
balance of all loans described in the preceding sentence during the twelve (12)
month period preceding the loan, over the outstanding loan balance of all loans
described in the preceding sentence. If there is a loan from another “qualified
employer plan”(as described in clause (ii), above) currently outstanding,
one-half the value of the Member’s vested interest under the plan from which
such loan was made shall be added to the amount determined under clause (b),
above, but the limitation under clause (b) shall in no event be less than the
limit determined by disregarding both loans from other plans and the value of
the Member’s vested interest therein.
               7.4.2 Adequate Security. Such loan must be adequately secured. No
more than one-half of the value of the Member’s fully vested Accounts, including
his Loan Account, may be assigned as collateral security. If the Loan
Administrator subsequently determines that the loan is no longer adequately
secured, additional security may be required.
               7.4.3 Interest. Such loan must bear interest, payable at
quarterly intervals (or more frequent intervals, if the Loan Administrator shall
so require), at a rate commensurate with the interest rates charged by persons
in the business of lending money for loans which would be made under similar
circumstances. The Loan Administrator shall at regular intervals (but not less
frequently than quarterly) determine such rate on the basis of a review of
pertinent information.
               7.4.4 Repayment Term. Such loan must provide for substantially
level amortization (within the meaning of section 72(p)(2)(C) of the Code) with
payments made at least quarterly for a period to end no later than the earlier
of:
                    (a) The expiration of a fixed term not to exceed four and
one-half (4-1/2) years, or ten (10) years in the case of a loan used to acquire
any dwelling unit which within a reasonable time (determined at the time the
loan is made) is to be used as the principal residence of the Member (a
“principal residence loan”); or
                    (b) The date on which distribution of the Member’s Accounts
is made or otherwise commences following the Member’s Termination of Employment.
               7.4.5 Suspension During Leave of Absence. Loan repayments may be
suspended under the Plan during an authorized leave of absence that is either
unpaid or at a rate of pay (after applicable employment tax withholding) that is
less than the payments required by the loan, for up to one year, provided that
the loan, including interest accrued during the period of absence, must be paid
in full within five years from the date of the loan (ten years in the case of a
principal residence loan). Notwithstanding the foregoing, loan repayments may be
suspended for a period which is greater than a year if the Member is performing
service in the

- 35 -



--------------------------------------------------------------------------------



 



uniformed services, as described in section 414(u)(4) of the Code. The interest
rate applied to a suspended loan during such period of military service may not
exceed 6%. After a suspension for military service the loan, including interest
accrued during the period of absence must be paid in full within a period that
does not exceed five years (ten years in the case of a principal residence loan)
plus the period of military leave from the date of the loan. Once repayments
begin after any suspension under this Section 7.4.5, the loan may be repaid
either (i) in installments in the same amount as the original installments with
a balloon payment at the end of the required period, or (ii) by increased level
installments which repay the entire amount by the end of the required period.
               7.4.6 Binding Agreement. Such loan must be evidenced by a legally
binding agreement, either written or the legal equivalent thereof (which
effective August 1, 2006 may consist of the Member’s endorsement of the loan
check after notice of the applicable loan terms), containing such terms and
provisions as the Loan Administrator shall in its sole discretion determine.
Prior to August 1, 2006, but not thereafter (unless required under the terms of
the Plan’s QDRO procedures), the Loan Administrator may require a certification
or representation from the Member that he is not then legally married, or
(b) consent by the Member’s spouse at the time of the making of the loan in a
notarized writing executed within the 90-day period before the making of the
loan. The Loan Administrator shall be entitled to rely on any such certification
or representation with respect to marital status made by a Member in his request
for a loan, and the Plan, the Trustee, the Committee, Employers, and their
employees and agents shall be fully protected in respect of any action taken or
suffered by them in reliance thereon.
          7.5 Loan Expenses. The Loan Administrator may determine to charge any
fees, taxes, charges or other expenses (including, without limitation, any asset
liquidation charge or similar extraordinary expense) incurred in connection with
a loan to the Accounts of the Member obtaining such loan. Such charges shall be
imposed on a uniform and nondiscriminatory basis.
          7.6 Funding.
               7.6.1 Funding of Loans. A Member’s loan shall be funded solely by
reduction of the Member’s Account balances as of the effective date of the loan.
Unless the Member specifies a different order, such reduction shall apply to the
Member’s Accounts in the following order: (1) Rollover Account; (2) Matching
Account and (3) Elective Account. The loan obligation created pursuant to
Section 7.4.6 shall be held by the Trustee in a Loan Fund and allocated solely
to the Accounts of the Member who receives the loan. For all purposes hereunder,
the value of such loan obligation at any date shall be considered to be the
unpaid principal amount of the note plus accrued interest. Interest attributable
to such notes shall be held in the Loan Fund until reallocation pursuant to
Section 7.7.
               7.6.2 Loan Account. A Loan Account shall be maintained for each
Member who has been granted a loan pursuant to Section 7.3, in which shall be
entered the amount of such Member’s loan. Such Loan Account shall remain in
effect until such Member’s loan has been repaid and the amount in the Loan Fund
attributable to his Loan Account transferred to another Investment Fund.

- 36 -



--------------------------------------------------------------------------------



 



          7.7 Repayment. The total amount of principal and interest payments on
a Member’s loan shall be allocated to the Member’s Accounts in proportion to the
share of the loan funded from each Account. Unless the Member specifies a
different order, such payments shall be applied to restore the Accounts in the
following order: (1) Elective Account; (2) Matching Account; and (3) Rollover
Account. Payments of principal and interest on a Member’s loan shall be
initially deposited in the Loan Fund for allocation to such Member’s Loan
Account and shall be reallocated as of the first Valuation Date coincident with
or next following such deposit to such other Investment Funds as the Member
shall have designated for future contributions pursuant to Section 5.2.
          7.8 Valuation. The value of that portion of a Member’s Accounts to be
withdrawn pursuant to Section 7.2 or that portion of a Member’s Accounts to be
borrowed pursuant to Section 7.3 shall be determined as of the Valuation Date
immediately following the date on which the withdrawal or loan request is
received by the Committee or the Loan Administrator, as the case may be (or, if
the Committee or Loan Administrator shall so direct, any later Valuation Date
prior to the distribution of funds).
          7.9 Allocation among Investment Funds. A Member may direct on the
Appropriate Form, at such time coincident with or following his loan or
withdrawal request as the Committee or Loan Administrator, as the case may be,
may allow, and subject to the Committee’s or Loan Administrator’s consent, the
proportions in which any withdrawal pursuant to Section 7.2 or loan pursuant to
Section 7.3 shall be allocated among the Investment Funds; provided, however,
that failing such direction or consent, and in all cases on or after August 1,
2006, the allocation shall be made pro rata among the Investment Funds in which
each Account that is reduced to fund the loan is invested.
          7.10 Disposition of Loan Upon Certain Events. Subject to the provision
of Section 7.4.4 authorizing prepayment of a loan, in the event of the
retirement, Termination of Employment, Disability, or death of a Member before
the Member repays all outstanding loans, the unpaid balance of the loan shall be
due and payable. If the loan is not repaid within 60 days following such event,
the Trustee shall reduce the value of the Member’s Loan Account by the amount of
the Member’s outstanding loan (including accrued interest), and before making a
cash distribution to the Member or his Beneficiary. Notwithstanding the
foregoing, effective October 19, 2005, if a Member ceases to be an employee of
the Company or any other Employer as a result of a sale of assets or stock or
similar corporate transaction, and the asset or stock purchase agreement or
similar agreement so provides, any loan note held in the Account of a Member
affected thereby may be transferred or rolled over from the Plan to another
qualified plan maintained by the purchaser of such stock or assets (or any
affiliate thereof) in accordance with such procedures as the Committee may
establish therefor.
          7.11 Withdrawals from Plan While Loan is Outstanding. The amount
otherwise available for withdrawal from the Plan under Section 7.2 shall be
reduced by the amount of any loan outstanding at the time a withdrawal request
is made.
          7.12 Compliance with Applicable Law. The Loan Administrator shall take
such actions as he may deem appropriate in order to assure full compliance with
all applicable laws and regulations relating to Member loans and the granting
and repayment thereof.

- 37 -



--------------------------------------------------------------------------------



 



          7.13 Default. A loan made pursuant to Section 7.3 shall be in default
if a scheduled payment of principal or interest is not received by the Loan
Administrator within thirty (30) days following the scheduled payment date. The
Loan Administrator may establish a cure period during which repayment of the
missing scheduled payment, plus interest, may be made, which cure period shall
not continue beyond the last day of the calendar quarter following the calendar
quarter in which the payment was due. Upon default, the outstanding principal
amount and accrued interest of the loan shall become immediately due and
payable, and the Loan Administrator may execute upon the Plan’s security
interest in the Member’s Accounts to satisfy the debt; provided, however, that
the execution shall not occur until such time as the Member’s Account(s) against
which execution is proposed could be distributed to the Member consistent with
the requirements for qualification of the Plan under section 401(a) of the Code.
Furthermore, the Loan Administrator may take any other action he deems
appropriate to obtain payment of the outstanding amount of principal and accrued
interest, which may include accepting payments of principal and interest that
were not made on schedule and permitting the loan to remain outstanding under
its original payment schedule. Any costs incurred by the Loan Administrator in
collecting, or attempting to collect, amounts in default shall be charged
against the Member’s Accounts. If the Loan Administrator is unable to obtain
payment of the outstanding principal and accrued interest (or, in his
discretion, payment of only the overdue amount of such principal), the Loan
Administrator shall take such further action as he deems appropriate to prevent
loss to the Plan as a result of the default. Any discretion by the Loan
Administrator in this regard shall be exercised in a uniform and
nondiscriminatory manner.
          7.14 Conversion of Loan to Hardship Distribution. If a Member fails to
make timely repayment of a loan, the Loan Administrator, upon application of the
Member, shall recharacterize the loan as a hardship distribution, but only if
the loan proceeds were used to meet a need set forth in Section 7.2.3 and
provided that the suspension requirements referred to in Section 7.2.6 are
satisfied.

- 38 -



--------------------------------------------------------------------------------



 



ARTICLE VIII
Payment of Benefits
          8.1 Payment of Benefits.
               8.1.1 In General. The amounts distributable to a Member pursuant
to Section 7.1 on Termination of Employment shall be paid in cash in a single
sum, except as otherwise provided below. If the amount so distributable exceeds
$5,000, the Member may, in lieu of a single sum payment, elect to receive
distribution either (a) in two or more payments, at such times and in such
amounts as he may elect, provided that each such payment other than the last
shall be not less than $1,000, or (b) in substantially equal installments over
5, 10, 15 or 20 years, to be made monthly, quarterly, or annually as the Member
may elect. A Member may prospectively revoke any election described in clause
(a) or (b) above and substitute therefor a different election of any of such
forms, or an election of a single sum payment, which shall apply to the then
remaining balance in his Vested Accounts. Any undistributed balance of a
Member’s Accounts shall continue to be adjusted in accordance with Article V
until distribution thereof is completed. Distribution shall not be made without
the Member’s consent, in writing or its equivalent, prior to the time that
distribution is required under Section 8.6 unless the total vested balance of
the Member’s Accounts (including his Rollover Account) does not exceed $5,000.
In the event that a Member is ineligible to, and/or does not elect to receive,
distribution in two or more payments or in installments as above provided, and
the Committee determines that the vested balance of the Member’s Accounts does
not exceed $5,000, distribution of such vested balance shall be made in a lump
sum after (x) the Member has been notified that such a small benefit cashout is
to be made and of his right to receive such distribution as a direct rollover,
(y) the Member’s election to receive cash or a direct rollover is received or
the time for making such election has expired, and (z) the amount so
distributable does not rise to more than $5,000 as of the date used to review
Account values for purposes of distribution under the procedures adopted by the
Plan recordkeeper. Except as the Member otherwise elects, expressly or by
failure to request distribution after receipt of notice advising of the right to
so elect, distribution shall in all events commence no later than 60 days after
the close of the Plan Year in which occurs the later of his most recent
Termination of Employment or his Normal Retirement Date, except to the extent a
contribution pursuant to Article III of the Plan which the Member is entitled to
share in has not yet been acquired by the Fund.
               8.1.2 Default Rollover of Small Benefits Cashouts.
Notwithstanding the foregoing, for distributions to a Member on or after
March 28, 2005 and prior to the Member’s Normal Retirement Date, in the event
that the amount of the distribution exceeds $1,000 but does not exceed $5,000,
and the Member does not make an election whether or not to directly rollover his
distribution within the time and in the manner prescribed by the Committee, such
distribution shall be made to an individual retirement account selected by the
Committee and meeting the requirements for the “safe harbor” regulations issued
by the Department of Labor, 29 C.F.R. section 2520.404a-2 (or any corresponding
successor regulations).
               8.1.3 Notice Period. If a distribution is one to which sections
401(a)(11) and 417 of the Code do not apply, such distribution may commence less
than 30 days after the notice required under Treas. Reg. section 1.411(a)-11(c)
provided that: (a) the Committee

- 39 -



--------------------------------------------------------------------------------



 



clearly informs the Member that the Member has a right to a period of at least
30 days after receiving the notice to consider the decision of whether or not to
elect a distribution (and, if applicable, a particular distribution option), and
(b) the Member, after receiving the notice, affirmatively elects a distribution.
          8.2 Death Benefits.
               8.2.1 In General. In the event of the death of a Member prior to
his Termination of Employment, the balances in his Accounts shall be distributed
to his Beneficiary. If the Beneficiary is the Member’s spouse, the spouse shall
be entitled to receive distribution beginning within 90 days of the Member’s
death if reasonably practicable and otherwise as soon as practicable, or, if the
Member had attained his Normal Retirement Date prior to his death, beginning not
later than 60 days following the close of the Plan Year in which his death
occurs.
               8.2.2 Installment Payments on Death. If so elected by the Member
prior to his death, or thereafter by his Beneficiary, payments following a
Member’s death may be paid in substantially equal installments over 5, 10, 15,
or 20 years from the Member’s death, to be made monthly, quarterly or annually
as specified in such election. Any amount so distributable shall be held in the
Member’s Accounts, invested pursuant to the provisions of Section 5.4, and
adjusted as provided in Section 5.5 until distribution is completed.
Notwithstanding the foregoing, if the total vested account of Member allocable
to a Beneficiary does not exceed $5,000, the distribution shall be subject to
the small benefit cashout rules set forth in Sections 8.1.1 and 8.1.2 as if the
Beneficiary were a Member.
               8.3 Non-Alienation of Benefits. Except as otherwise required by a
“qualified domestic relations order” (as defined in section 414(p) of the Code),
or by other applicable law recognized as a permitted exception to this provision
by section 401(a)(13) of the Code and regulations thereunder, no benefit,
interest, or payment under the Plan shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge, whether voluntary or involuntary, and no attempt to so anticipate,
alienate, sell, transfer, assign, pledge, encumber or charge the same shall be
valid nor shall any such benefit, interest, or payment be in any way liable for
or subject to the debts, contracts, liabilities, engagements or torts of the
person entitled to such benefit, interest, or payment or be subject to
attachment, garnishment, levy, execution or other legal or equitable process.
               8.4 Doubt as to Right to Payment. In the event that at any time
any doubt exists as to the right of any person to any payment hereunder or the
amount or time of such payment (including, without limitation, any case of doubt
as to identity, or any case in which any notice has been received from any other
person claiming any interest in amounts payable hereunder, or any case in which
a claim from other persons may exist by reason of community property or similar
laws), the Committee shall be entitled, in its discretion, to direct the Trustee
to hold such sum as a segregated amount in trust until such right or amount or
time is determined or until order of a court of competent jurisdiction, or to
pay such sum into court in accordance with appropriate rules of law in such case
then provided, or to make payment only upon receipt of a bond or similar
indemnification (in such amount and in such form as is satisfactory to the
Committee).

- 40 -



--------------------------------------------------------------------------------



 



          8.5 Incapacity. If any benefits hereunder are due to a legally
incompetent person, the Committee may, in its sole discretion, direct that any
distribution due such person be made (a) directly to such person, or (b) to his
duly appointed legal representative, and any distribution so made shall
completely discharge the liabilities of the Plan therefor.
          8.6 Time of Commencement of Benefits.
               8.6.1 Subject to Sections 8.6.2 through 8.6.5, payment to a
Member under this Article VIII shall be made or commenced not later than the
60th day after the close of the Plan Year in which occurs the later of his most
recent Termination of Employment or his Normal Retirement Date.
               8.6.2 Distribution of the benefits of a Member shall be required
hereunder (a) for a Member who is a five percent (5%) owner with respect to the
Plan Year in which he attained age 70-1/2, by April 1 following such year, and
(b) in any other case, by April 1 following the calendar year in which the
Member attains age 70-1/2 or terminates employment, whichever is later.
Distributions shall be made pursuant to this Section 8.6.2 as though the Member
had retired.
               8.6.3 If a Member receives a single sum distribution pursuant to
Section 8.6.2, any contributions made to the Plan subsequently (and any
forfeitures in lieu thereof) allocable to the Member’s Accounts shall be paid to
the Member as soon as practicable after the end of the Plan Year for which such
contributions are made.
               8.6.4 Notwithstanding any provisions of this Plan to the
contrary, in the event that the amount of a payment required to commence on the
date otherwise determined under this Plan cannot be ascertained by such date, or
if it is not possible to make such payment on such date because the Committee
has been unable to locate the Member (or, in the case of a deceased Member, his
Beneficiary) after making reasonable efforts to do so, a payment retroactive to
such date may be made no later than 60 days after the earliest date on which the
amount of such payment can be ascertained under this Plan or the date on which
the Member (or Beneficiary) is located, whichever is applicable.
               8.6.5 Notwithstanding any provision of the Plan to the contrary,
with respect to distributions under the Plan made for calendar years, 2001 and
2002, the Plan will apply the minimum distribution requirements of section
401(a)(9) of the Code, including the incidental death benefit requirement, in
accordance with the regulations under section 401(a)(9) that were proposed on
January 17, 2001, and for the calendar year 2003 in accordance with the
regulations under section 401(a)(9) published on April 17, 2002, and thereafter
in accordance with the final regulations under section 401(a)(9) published on
June 15, 2004.
               8.6.6 Effective with respect to the 2009 calendar year, no
minimum required distribution shall be required or made in respect of such
calendar year absent an affirmative election on the Applicable Form by the
Member to the contrary in accordance with such procedures as the Committee shall
establish.
     8.7 Payments to Minors. If at any time a person entitled to receive any
payment hereunder is a minor, such payment may, in the sole discretion of the
Committee, be

- 41 -



--------------------------------------------------------------------------------



 



made for the benefit of such minor to his parent, guardian or the person with
whom he resides, or to the minor himself, and the release of any such parent,
guardian, person or minor shall be a valid and complete discharge for such
payment.
          8.8 Identity of Proper Payee. The determination of the Committee as to
the identity of the proper payee of any payment and the amount properly payable
shall be conclusive, and payment in accordance with such determination shall
constitute a complete discharge of all obligations on account thereof.
          8.9 Inability to Locate Distributee. Notwithstanding any other
provision of the Plan, in the event that the Committee cannot locate any person
to whom a payment is due under this Plan, the benefit in respect of which such
payment is to be made shall be forfeited at such time as the Committee shall
determine in its sole discretion (but in all events prior to the time such
benefit would otherwise escheat under any applicable law); provided, that such
benefit shall be reinstated if such person subsequently makes a valid claim for
such benefit prior to termination of the Plan.
          8.10 Estoppel of Members and Their Beneficiaries. The Employer,
Committee and Trustee may rely upon any certificate, statement or other
representation made to them by any employee, Member, spouse or other beneficiary
with respect to age, length of service, leave of absence, date of Termination of
Employment, marital status or other fact required to be determined under any of
the provisions of this Plan, and shall not be liable on account of the payment
of any moneys or the doing of any act in reliance upon any such certificate,
statement or other representation. Any such certificate, statement or other
representation made by an employee or Member shall be conclusively binding upon
such employee or Member and his spouse or other beneficiary, and such employee,
Member, spouse or beneficiary shall thereafter and forever be estopped from
disputing the truth and correctness of such certificate, statement or other
representation. Any such certificate, statement or other representation made by
a Member’s spouse or other beneficiary shall be conclusively binding upon such
spouse or beneficiary, and such spouse or beneficiary shall thereafter and
forever be estopped from disputing the truth and correctness of such
certificate, statement or other representation.
          8.11 Qualified Domestic Relations Orders.
               8.11.1 Definition. For purposes of this Section 8.11, “Qualified
Domestic Relations Order” means any judgment, decree or order (including
approval of a property settlement) made pursuant to a state domestic relations
law (including a community property law) which relates to the provision of child
support, alimony payments or marital property to a spouse, former spouse, child
or other dependent of a Member and which creates or recognizes the existence of
a right of (or assigns such a right to) such spouse, former spouse, child or
other dependent (the “Alternate Payee”) to receive all or a portion of the
benefits payable with respect to a Member under the Plan. A Qualified Domestic
Relations Order must clearly specify the amount or percentage of the Member’s
benefits to be paid to the Alternate Payee by the Plan (or the manner in which
such amount or percentage is to be determined). A Qualified Domestic Relations
Order (a) may not require the Plan (i) to provide any form or type of benefits
or any option not otherwise provided under the Plan, (ii) to pay benefits to an
Alternate Payee under such order which are required to be paid to another
Alternate Payee under another such order

- 42 -



--------------------------------------------------------------------------------



 



previously filed with the Plan, or (iii) to provide increased benefits
(determined on the basis of actuarial equivalents), but (b) may require payment
of benefits to the Alternate Payee under the order (i) at any time after the
date of the order, (ii) as if the Member had retired on the date on which such
payment is to begin under such order (taking into account only the benefits in
which the Member is then vested) and (iii) in any form in which such benefits
may be paid to the Member.
               8.11.2 Distributions. The Committee shall recognize and honor any
judgment, decree or order entered on or after January 1, 1985 under a state
domestic relations law which the Committee determines to be a Qualified Domestic
Relations Order in accordance with such reasonable procedures to determine such
status as the Committee shall establish. Without limitation of the foregoing,
the Committee shall notify a Member and the person entitled to benefits under a
judgment, decree or order which purports to be a Qualified Domestic Relations
Order of (a) the receipt thereof, (b) the Plan’s procedures for determining
whether such judgment, decree or order is a Qualified Domestic Relations Order
and (c) any determination made with respect to such status. During any period
during which the Committee is determining whether any judgment, decree or order
is a Qualified Domestic Relations Order, any amount which would have been
payable to any person pursuant to such order shall be separately accounted for
(and adjusted to reflect its appropriate share of the Investment Adjustment as
of each Valuation Date pursuant to Article V) pending payment to the proper
recipient thereof. Any such amount, as so adjusted, shall be paid to the person
entitled to such payment under any such judgment, decree or order if the
Committee determines such judgment, decree or order to be a Qualified Domestic
Relations Order within 18 full calendar months commencing with the date on which
the first payment would be required to be made under such judgment, decree or
order. If the Committee is unable to make such a determination within such time
period, payment under the Plan shall be as if such judgment, decree or order did
not exist and any such determination made after such time period shall be
applied prospectively only. Distribution to an Alternate Payee under a Qualified
Domestic Relations Order shall be made on a pro rata basis from the Member’s
Accounts in such manner as the Committee shall direct.
               8.11.3 Alternate Payee’s Beneficiary. In the event that an
Alternate Payee is entitled under a Qualified Domestic Relations Order to
designate a Beneficiary for the Alternate Payee’s interest in the Plan and fails
to do so or such designation fails to be effective (such as by reason of the
prior death of the designated individual and the absence of any effective
alternative designation), the Alternate Payee’s Beneficiary with respect to such
interest shall be the Alternate Payee’s estate.
          8.12 Benefits Payable Only from Fund. All benefits payable under this
Plan shall be paid or provided solely from the Fund, and neither any Employer
nor its shareholders, directors, employees or the Committee shall have any
liability or responsibility therefor. Except as otherwise provided by law, no
Employer assumes any obligations under this Plan except those specifically
stated in the Plan.
          8.13 Prior Plan Distribution Forms. The portions of the Accounts of
Members attributable to balances transferred from prior plans will be eligible
for installment or annuity forms of distributions that were available under such
plans if distribution in respect thereof is to commence as of a date on or
before February 1, 2002, and the Member’s vested Accounts at

- 43 -



--------------------------------------------------------------------------------



 



termination of employment exceed $5,000. Otherwise, all amounts distributable to
a Member whose employment terminates for any reason shall be paid in accordance
with the foregoing provisions of this Article VIII.
          8.14 Restrictions on Distribution. A Member’s Elective Account shall
not be distributable prior to his severance from employment, disability, death,
or attainment of age 59-1/2 except in cases of (a) hardship to the extent
provided in Section 7.2.3 or (b) a lump sum distribution made upon termination
of the Plan without establishment or maintenance of another defined contribution
plan (other than an employee stock ownership plan as defined in section
4975(e)(7) of the Code) within the meaning of applicable regulations.
          8.15 Direct Rollover of Eligible Rollover Distributions.
Notwithstanding any provisions of this Plan that would otherwise limit a
Distributee’s election under this Section 8.15, a Distributee may elect, at the
time and in the manner prescribed by the Committee, to have any portion of an
Eligible Rollover Distribution paid in a Direct Rollover directly to an Eligible
Retirement Plan specified by the Distributee.
               8.15.1 Definitions. For purposes of this Section 8.15, the
following terms shall have the meanings specified below:
                    8.15.1.1 Eligible Rollover Distribution. Any distribution of
all or any portion of the balance to the credit of a Distributee under the Plan,
except that an Eligible Rollover Distribution does not include: any distribution
that is one of a series of substantially equal periodic payments (not less
frequent than annual) made for the life (or life expectancy) of the Distributee
or the joint lives (or life expectancies) of the Distributee and the
Distributee’s Beneficiary, or for a specified period of ten years or more; any
distribution to the extent such distribution is required under section 401(a)(9)
of the Code; the portion of any distribution that is not includible in gross
income, unless the conditions of Section 8.15.4 are satisfied; any deemed
distribution occurring upon the Member’s Termination of Employment under which
the Member’s account balance is offset by the amount of an outstanding Plan
loan; and any hardship withdrawal.
                    8.15.1.2 Eligible Retirement Plan. An individual retirement
account described in section 408(a) of the Code, an individual retirement
annuity described in section 408(b) of the Code, an annuity plan described in
section 403(a) of the Code, another employer’s qualified trust described in
section 401(a) of the Code, an annuity contract described in section 403(b) of
the Code, or an eligible deferred compensation plan described in section 457(b)
of the Code maintained by a State, a political subdivision of a State, or any
agency or instrumentality of a State or political subdivision of a State and
which agrees to separately account for amounts transferred into such plan from
this Plan, that accepts a Distributee’s Eligible Rollover Distribution.
Effective for distributions on or after January 1, 2008 an Eligible Retirement
Plan shall also include a Roth IRA described in section 408A of the Code and a
Distributee may make a Direct Rollover thereto, provided that prior to
January 1, 2010, the Distributee meets any applicable income limitations.
                    8.15.1.3 Distributee. A Member, a Member’s surviving Spouse
or a Member’s Spouse or former Spouse who is the Alternate Payee under a
Qualified Domestic

- 44 -



--------------------------------------------------------------------------------



 



Relations Order (as defined in section 414(p) of the Code and Section 8.11.1) or
a trust treated as such an individual.
                         8.15.1.4 Direct Rollover. A payment by the Plan to an
Eligible Retirement Plan specified by a Distributee, in the manner prescribed by
the Committee.
                         8.15.1.5 Non-spouse Beneficiary. Effective September 1,
2007, the term “Distributee” shall include a non-spouse Beneficiary who is an
individual or a trust treated as such under applicable regulations, but a direct
rollover by such a Beneficiary may be made only to an individual retirement plan
described in section 408(a) or (b) of the Code, and which is established in a
manner (including title) that identifies it as an IRA with respect to both the
deceased Participant and the individual Beneficiary.
                    8.15.2 Limitation. No more than one Direct Rollover may be
elected by a Distributee for each Eligible Rollover Distribution.
                    8.15.3 Default Procedure. If a Member (or other Distributee,
if applicable) does not make a timely election whether or not to directly roll
over his Eligible Rollover Distribution within a reasonable period permitted by
the Committee for making such election, such distribution shall be made directly
to the Member (or other Distributee, if applicable). Notwithstanding the
foregoing, effective March 28, 2005, such Eligible Rollover Distributions made
to a Member prior to Normal Retirement Date that exceed $1,000 but do not exceed
$5,000 will be automatically rolled over to an individual retirement account, as
described in Section 8.1.2.
                    8.15.4 After-Tax Employee Contributions. An Eligible
Rollover Distribution may include after-tax employee contributions if the
Eligible Retirement Plan is either:
                         (a) an individual retirement account described in
section 408(a) of the Code or an individual retirement annuity described in
section 408(b) of the Code; or
                         (b) an annuity plan described in section 403(a) of the
Code or another employer’s qualified trust described in section 401(a) of the
Code, which agrees to separately account for such after-tax employee
contributions (and the earnings thereon).
                    8.16 Receipt of ESOP Beneficiary’s Account. Effective
March 17, 2003, the Plan shall accept a direct trust-to-trust transfer from the
Arrow Electronics Stock Ownership Plan (“ESOP”) of the cash proceeds allocable
to all or a portion of an account in the ESOP of a deceased member of the ESOP
upon election by a beneficiary of such ESOP to make such a transfer in
accordance with applicable provisions of the ESOP. Upon such transfer, the ESOP
beneficiary directing such transfer shall be treated as a Beneficiary under this
Plan, the amount transferred shall be credited to an Account under this Plan in
the name of the deceased Member that is allocable to such Beneficiary, and such
Beneficiary shall have same right to direct the initial investment of the amount
transferred as applies in the case of amounts received as a direct rollover to a
Rollover Account. Thereafter, the Beneficiary shall have the same rights with
respect to such Account that generally apply to Beneficiaries under the Plan,
including the right

- 45 -



--------------------------------------------------------------------------------



 



to receive distribution at the times and in the forms available under
Section 8.2 and the right to change the investment with respect to such Account
as described in Section 5.3.

- 46 -



--------------------------------------------------------------------------------



 



ARTICLE IX
Beneficiary Designation
          9.1 Designation of Beneficiary. Subject to the further provisions of
this Article IX, each Member may designate, at such time and in such manner as
the Committee shall prescribe, a Beneficiary or Beneficiaries (who may be any
one or more members of his family or any other persons, executor, administrator,
any trust, foundation or other entity) to receive any benefits distributable
hereunder to his Beneficiary after the death of the Member as provided herein.
Such designation of a Beneficiary or Beneficiaries shall not be effective for
any purpose unless and until it has been filed by the Member with the Committee,
provided, however, that a designation mailed by the Member to the Committee
prior to death and received after his death shall take effect upon such receipt,
but prospectively only and without prejudice to any payor or payee on account of
any payments made before receipt by the Committee.
          9.2 Spouse as Presumptive Beneficiary. Notwithstanding Section 9.1
(but subject to the provisions of Section 9.5), a Member’s sole Beneficiary
shall be his surviving spouse, if the Member has a surviving spouse, unless the
Member has designated another Beneficiary with the written consent of such
spouse (in which consent such Beneficiary is specified by name or class, and the
effect of such designation is acknowledged) witnessed by a notary public or Plan
representative. Any such consent shall be irrevocable. The Committee may, in its
sole discretion, waive the requirement of spousal consent if the Committee is
satisfied that the spouse cannot be located, or if the Member can show by court
order that he has been abandoned by the spouse within the meaning of local law,
or if otherwise permitted under applicable regulations.
          9.3 Change of Beneficiary. A Member may, from time to time in such
manner as the Committee shall prescribe, change his designated Beneficiary or
Beneficiaries, but any such designation which has the effect of naming a person
other than the surviving spouse as sole Beneficiary is subject to the spousal
consent requirement of Section 9.2.
          9.4 Failure to Designate. If a Member has failed effectively to
designate a Beneficiary to receive the Member’s death benefits, or a Beneficiary
previously designated has predeceased the Member and no alternative designation
has become effective, such benefits shall be distributed to the Member’s
surviving spouse, if any, or if no spouse survives the Member, to the Member’s
estate.
          9.5 Effect of Marriage, Divorce or Annulment, or Legal Separation.
This Section 9.5 shall be effective in determining the identity of a
Participant’s Beneficiary at any time on or after September 1, 2006. In
accordance with Section 1.50 but subject to the following provisions of this
Section 9.5, the term “spouse” for purposes of this Article IX means the
individual to whom the Member is married on the date of reference, determined
under applicable state law, except than no individual of the same gender as the
Member shall be deemed such a spouse. Notwithstanding the foregoing:
               9.5.1 If a court of competent jurisdiction has issued a legal
separation order, the parties to whom that order pertains shall not be deemed to
be married to each other,

- 47 -



--------------------------------------------------------------------------------



 



even if their marriage has not been annulled or terminated by divorce; provided,
however, that to the extent that a Qualified Domestic Relations Order as defined
in Section 8.11 (“QDRO”) specifies that a former spouse (or legally separated
spouse) of the Member is to be treated as the Member’s spouse, such specified
former spouse (or legally separated individual) shall be treated as the Member’s
spouse under the Plan to the extent required in such QDRO, to the exclusion of
any subsequent spouse.
               9.5.2 Except to the extent otherwise provided in an applicable
QDRO, a designation of the Member’s spouse as Beneficiary will automatically be
cancelled if the marriage terminates by divorce or is annulled or such a legal
separation order is issued unless the designation clearly states that the
individual named as Beneficiary is to continue as such following termination of
the marriage or such separation.
               9.5.3 Nothing herein shall prohibit a spouse from disclaiming the
benefit to which he or she would otherwise be entitled as the Member’s sole
Beneficiary, in whole or in part, in which event the Beneficiary with respect to
the interest so disclaimed shall be determined as if the spouse had predeceased
the Member.
               9.5.4 Upon the marriage of a Member, any designation of
Beneficiaries made by the Member prior to the date of the marriage shall become
null and void as of the date of the marriage. Subsequent divorce, legal
separation or dissolution of the marriage shall not reinstate any designation
that became null and void as of the date of such marriage. Notwithstanding the
foregoing, none of the Employer, the Trustee or Committee, nor any other
fiduciary, shall be liable for, and each of them shall be fully protected, as to
amounts paid to one or more Beneficiary(ies) of the Member subsequent to the
marriage of the Member and after the death of the Member, but prior to their
receipt of effective written notification of the marriage.
          9.6 Proof of Death, etc. Before making distribution to a Beneficiary,
the Committee may require such proof of death and such evidence of the right of
any person to receive all or part of the death benefit of a deceased Member as
the Committee may deem desirable. The Committee’s determination of the fact of
death of a Member and of the right of any person to receive distributions as a
result thereof shall be conclusive upon such person or persons having or
claiming any right in the Fund on account of such Member.
          9.7 Discharge of Liability. If distribution in respect of a Member’s
Accounts is made to a person reasonably believed by the Committee or his
delegate (taking into account any document purporting to be a valid consent of
the Member’s spouse, or any representation by the Member that he is not married)
to properly qualify as the Member’s Beneficiary under the foregoing provisions
of this Article IX, the Plan shall have no further liability with respect to
such Accounts (or the portion thereof so distributed).

- 48 -



--------------------------------------------------------------------------------



 



ARTICLE X
Administration of the Plan
          10.1 Committee. The Corporate Governance Committee of the Board of
Directors shall appoint a Management Pension Investment and Oversight Committee
(the “Committee”), which shall consist of not less than three persons to serve
at the pleasure of the Corporate Governance Committee of the Board of Directors.
Any vacancy on the Committee, arising for any reason whatsoever, shall be filled
by the Corporate Governance Committee of the Board of Directors. The Committee
shall hold meetings upon such notice, at such place or places, at such time or
times and in such manner (including meetings in which members may participate
through teleconferencing or similar means) as it may from time to time
determine. A majority of the members of the Committee at the time in office
shall constitute a quorum for the transaction of business, and action by a
majority of those present at any meeting at which a quorum is present shall
constitute action by the Committee. The Committee may also act without a meeting
by instrument in writing signed by a majority of the members of the Committee,
or by one or more members to whom the Committee has previously delegated the
authority to take such action. Effective September 21, 2004, the Compensation
Committee of the Board of Directors shall succeed to the duties of the Corporate
Governance Committee under this Section 10.1.
          10.2 Named Fiduciary. The named fiduciary under the Plan shall be the
Committee, which shall have authority to control and manage the operation and
administration of the Plan except that the Committee shall have no authority or
responsibility with respect to those matters which under any applicable trust
agreement, insurance policy or similar contract are the responsibility, or
subject to the authority, of the Trustee, any insurance company or similar
organization. The members of the Committee shall have the right, by written
instrument executed by them or otherwise, to allocate fiduciary responsibilities
among themselves, and any one or more of such members may designate other
persons to carry out fiduciary or other responsibilities under the Plan.
          10.3 Powers and Discretion of the Named Fiduciary. The Committee shall
have all powers and discretion necessary or helpful for carrying out its
responsibilities, including, without limitation, the power and complete
discretion:
                    (a) to establish such rules or procedures as it may deem
necessary or desirable;
                    (b) to employ such persons as it shall deem necessary or
desirable to assist in the administration of the Plan;
                    (c) to determine any question arising in the administration,
interpretation and application of the Plan, including without limitation
questions of fact and of construction;

- 49 -



--------------------------------------------------------------------------------



 



                    (d) to correct defects, rectify errors, supply omissions,
clarify ambiguities, and reconcile inconsistencies to the extent it deems
necessary or desirable to effectuate the Plan or preserve qualification of the
Plan under section 401(a) of the Code;
                    (e) to decide all questions relating to eligibility and
payment of benefits hereunder, including, without limitation, the power and
discretion to determine the eligibility of persons to receive benefits
hereunder;
                    (f) to establish procedures for determining whether a
domestic relations order is a qualified domestic relations order (“QDRO”) as
described in Section 8.11 and for complying with any such QDRO;
                    (g) to direct the Trustee with respect to benefits payable
under the Plan (including, without limitation, the persons to be paid or methods
of payment) and all distributions of the assets of the Fund;
                    (h) to make a determination as to the rights of any person
to a benefit and to afford any person dissatisfied with such determination the
right to an appeal;
                    (i) to determine the character and amount of expenses that
are properly payable by the Plan as reasonable administration expenses, and to
direct the Trustee with respect to the payment thereof (including, without
limitation, the persons to be paid and the method of payment);
                    (j) to compromise or settle claims against the Plan and to
direct the Trustee to pay amounts required in any such settlements or
compromise;
                    (k) to determine the method of making corrections necessary
or advisable as a result of operating defects in order to preserve qualification
of the Plan under section 401(a) of the Code pursuant to procedures of the
Internal Revenue Service applicable in such cases (such as those set forth in
Revenue Procedure 2008-50 and similar guidance); and
                    (l) to make appropriate provision for the investment and
reinvestment of the Fund, including, as named fiduciary with respect to the
control and management of the assets of the Plan, to appoint in its discretion
an investment manager or managers (as defined in section 3(38) of ERISA) to
manage (including the power to acquire and dispose of) any assets of the Plan.
The determinations of the Committee shall be conclusive and binding on all
persons to the maximum extent permitted by law. The expenses of the Committee
and all other expenses of the Plan shall be paid by the Fund to the extent not
paid by the Company, and such expenses shall include any expenses authorized by
the Board of Directors as necessary or desirable in the administration of the
Plan.
          10.4 Advisers. Any named fiduciary under the Plan, and any fiduciary
designated by a named fiduciary to whom such power is granted by a named
fiduciary under the Plan, may employ one or more persons to carry out such
responsibilities as may be specified by

- 50 -



--------------------------------------------------------------------------------



 



such fiduciary and to render advice with regard to any responsibility such
fiduciary has under the Plan.
          10.5 Service in Multiple Capacities. Any person or group of persons
may serve in more than one fiduciary capacity with respect to the Plan.
          10.6 Limitation of Liability; Indemnity.
               10.6.1 Except as otherwise provided by law, if any duty or
responsibility of any person serving as a named fiduciary has been allocated or
delegated to any other person in accordance with any provision of this Plan,
then such fiduciary shall not be liable for any act or omission of such other
person in carrying out such duty or responsibility.
               10.6.2 Except as otherwise provided by law, no person who is a
member of the Committee or is an employee, director or officer of any Employer
who is a fiduciary under the Plan or the trust thereunder, or otherwise has
responsibility with respect to administration of the Plan or trust, shall incur
any liability whatsoever on account of any matter connected with or related to
the Plan or trust or the administration thereof, unless such person shall have
acted in bad faith or been guilty of willful misconduct or gross negligence in
respect of his duties, actions or omissions in respect of the Plan or trust.
               10.6.3 The Company shall indemnify and save harmless each
Committee member and each employee, director or officer of any Employer serving
as a trustee or other fiduciary from and against any and all loss, liability,
claim, damage, cost and expense which may arise by reason of, or be based upon,
any matter connected with or related to the Plan or trust or the administration
thereof (including, but not limited to, any and all expenses whatsoever
reasonably incurred in investigating, preparing or defending against any
litigation, commenced or threatened, or in settlement of any such claim
whatsoever), unless such person shall have acted in bad faith or been guilty of
willful misconduct or gross negligence in respect of his duties, actions or
omissions in respect of the Plan or trust.
          10.7 Reliance on Information. The Committee and any Employer and its
officers, directors and employees shall be entitled to rely upon all tables,
valuations, certificates, opinions and reports furnished by any accountant,
trustee, insurance company, counsel or other expert who shall be engaged by an
Employer or the Committee, and the Committee and any Employer and its officers,
directors and employees shall be fully protected in respect of any action taken
or suffered by them in good faith in reliance thereon, and all action so taken
or suffered shall be conclusive upon all persons affected thereby.
          10.8 Subcommittees, Counsel and Agents. The Committee may appoint from
its members such subcommittees (of one or more such members), with such powers
as the Committee shall determine. The Committee may employ such counsel
(including legal counsel, who may be counsel for the Company or an Employer),
accountants, and agents and such clerical and other services as it may require
in carrying out the provisions of the Plan, and may charge the fees, charges and
costs resulting from such employment as an expense to the Fund to the extent not
paid by the Company. Unless otherwise required by law, persons employed by the
Committee as counsel, or as its agents or otherwise, may include members of the
Committee, or

- 51 -



--------------------------------------------------------------------------------



 



employees of the Company. Persons serving on the Committee, or on any such
subcommittee shall be fully protected in acting or refraining to act in
accordance with the advice of legal or other counsel.
          10.9 Funding Policy. The Committee shall establish and carry out, or
cause to be established and carried out by those persons (including, without
limitation, any trustee) to whom responsibility or authority therefor has been
allocated or delegated in accordance with the Plan or the Trust Agreement, a
funding policy and method consistent with the objectives of the Plan and the
requirements of ERISA. Without limiting the generality of the foregoing, it is
recognized that Members (and their Beneficiaries) have many differing individual
financial situations, and the funding policy of the Plan is therefore to allow
Members and their Beneficiaries to choose, from a broad range of diversified
investment options, the Investment Fund or Investment Funds which they believe
best suit their individual objectives. In the event of the elimination of a
preexisting Investment Fund option or a merger or spin-off of assets from
another plan into this Plan, the foregoing principle shall not preclude the
adoption of mapping rules under which assets previously invested for the benefit
of the Member or Beneficiary in one or more investment options that are no
longer available are transferred to specific Investment Funds under this Plan,
subject to the right of Members (or Beneficiaries) to then reallocate their
accounts among Investment Funds. The Plan is intended to satisfy the
requirements of section 404(c) of ERISA with respect to investment elections by
Members or their Beneficiaries if reasonably practicable, but (as provided in
accordance with applicable law) any failure to meet any of such requirements
shall create no adverse inference with respect to the compliance by the Plan and
its fiduciaries with such general requirements as prudence and diversification.
To the extent permitted by law, none of the Company, any Employer, the
Committee, the Trustee nor any other fiduciary of the Plan shall be liable for
any loss resulting from a Member’s (or Beneficiary’s) exercise of his right to
direct the investment of his Accounts.
          10.10 Proper Proof. In any case in which an Employer or the Committee
shall be required under the Plan to take action upon the occurrence of any
event, they shall be under no obligation to take such action unless and until
proper and satisfactory evidence of such occurrence shall have been received by
them.
          10.11 Genuineness of Documents. The Committee, and any Employer and
its respective officers, directors and employees, shall be entitled to rely upon
any notice, request, consent, letter, telegram or other paper or document
believed by them or any of them to be genuine, and to have been signed or sent
by the proper person, and shall be fully protected in respect of any action
taken or suffered by them in good faith in reliance thereon.
          10.12 Members May Direct Investments. The Committee shall permit,
pursuant to Sections 5.2 and 5.3, a Member or Beneficiary to exercise control
over assets in his Accounts by directing the Trustee with respect to the extent
permitted by law and manner of investment of such assets, and if a Member or
Beneficiary exercises such control, then notwithstanding any other provision of
this Plan or the Trust Agreement:
               10.12.1 such Member or Beneficiary shall not be deemed to be a
fiduciary under the Plan or this Trust by reason of such exercise, and

- 52 -



--------------------------------------------------------------------------------



 



               10.12.2 no person who is otherwise a fiduciary (including,
without limitation, the Trustee and any Committee member) shall be liable for
any loss, or by reason of any breach, which results from such Member’s or
Beneficiary’s exercise of control.
          10.13 Records and Reports. The Committee shall maintain or cause to be
maintained such records, as it deems necessary or advisable in connection with
the administration of the Plan.
          10.14 Recovery of Overpayments. Without limiting the generality of the
Committee’s power and discretion under Section 10.3(d) to rectify errors and
supply omissions, in the event that the Committee determines that overpayments
have been made to a Member or his spouse or Beneficiary, the Committee shall
take such steps as it shall deem appropriate under the relevant facts and
circumstances to recover such payments, with or without interest, and in case
repayment is not otherwise made, to offset the amount to be recovered against
subsequent payments otherwise becoming due to or in respect of such Member,
spouse or Beneficiary at such time and to such extent as it shall deem
appropriate.

- 53 -



--------------------------------------------------------------------------------



 



ARTICLE XI
The Trust Agreement
          11.1 The Trust Agreement. The Committee, on behalf of the Company and
each other Employer, shall have power to appoint and remove a Trustee and to
enter into or amend a Trust Agreement with the Trustee providing for the
establishment of a Fund hereunder. The Trust Agreement shall be deemed to form a
part of this Plan, and any and all rights which may accrue to any person under
this Plan shall be subject to all the terms and provisions of such Trust
Agreement. Copies of the Trust Agreement shall be filed with the Committee and,
upon reasonable application and notice, shall be made available for inspection
by any Member.
          11.2 No Diversion of Fund. The Fund shall in no event (within the
taxable year or thereafter) be used for or diverted to purposes other than for
the exclusive benefit of Members and their Beneficiaries (including the payment
of the expenses of the administration of the Plan and of the Trust Fund), except
that at the Committee’s request:
                    (a) A contribution that is made by an Employer by a mistake
of fact may be returned to such Employer within one year after the payment of
the contribution; and
                    (b) A contribution that is conditioned upon its
deductibility under section 404 of the Code pursuant to Section 3.10 may be
returned to the contributing Employer, to the extent that the contribution is
disallowed as a deduction, within one year after such disallowance.
          11.3 Duties and Responsibilities of the Trustee. The Trustee will hold
and invest all funds as provided herein and in the Trust Agreement. The Trustee
will make, at the direction of the Committee, all payments to Members and their
Beneficiaries.
               The Trustee shall not be required to make any payment of benefits
or distributions out of the Fund, or to allocate or reallocate any amounts,
except upon the written direction of the Committee. The Trustee shall not be
charged with knowledge of any action by the Board of Directors or of the
Termination of Employment of any Member, unless it shall be given written notice
of such event by the Committee.

- 54 -



--------------------------------------------------------------------------------



 



ARTICLE XII
Amendment
          12.1 Right of the Company to Amend the Plan. The Company shall have
the right at any time and from time to time to amend any or all of the
provisions of this Plan by resolution of the Board of Directors, by action of
the Compensation Committee of the Board of Directors by action of the Company
Representative, and all Employers and Members (and their Beneficiaries) shall be
bound thereby. Except as provided in Section 12.3, no such amendment shall
authorize or permit any part of the Fund to be used for or diverted to purposes
other than for the exclusive benefit of the Members and their Beneficiaries, nor
shall any amendment reduce any amount then credited to the individual accounts
of any Member, reduce any Member’s vested interest in his account, or affect the
rights, duties and responsibilities of the Trustee without his written consent.
          12.2 Plan Merger. The Plan may be amended in accordance with
Section 12.1 to provide for the merger of the Plan, in whole or in part, or a
transfer of all or part of its assets, into or to any other qualified plan
within the meaning of section 401(a) of the Code, including such a merger or
transfer in lieu of a distribution which might otherwise be required under the
Plan. In the case of any merger or consolidation with, or transfer of assets or
liabilities to, any other plan, each Member shall be entitled to a benefit
immediately after the merger, consolidation or transfer (if such other plan then
terminated) which is equal to or greater than the benefit he would have been
entitled to receive immediately before the merger, consolidation or transfer (if
the Plan had then been terminated).
          12.3 Amendments Required by Law. All provisions of this Plan, and all
benefits and rights granted hereunder, are subject to any amendments,
modifications or alterations which are necessary from time to time, (a) to
qualify the Plan under section 40l(a) of the Code, (b) to continue the Plan as
so qualified, or (c) to comply with any other provision of law. Accordingly,
notwithstanding any other provision of this Plan, the Company may amend, modify
or alter the Plan with retroactive effect in any respect or manner necessary to
qualify the Plan under section 40l(a) of the Code, to continue the Plan as so
qualified, or to comply with any other provision of applicable law.
          12.4 Right to Terminate. The Plan may be terminated at any time by
resolution of the Board of Directors, provided that no such action shall permit
any part of the corpus or income of the Fund to be used for or diverted to
purposes other than for the exclusive benefit of the Members and their
beneficiaries under the Plan and for the payment of the administrative costs of
the Plan.
          12.5 Termination of Trust. If the Plan is terminated pursuant to
Section 12.4, and the Board of Directors determines that the Fund shall be
terminated, all of the Members’ Accounts shall be nonforfeitable, the Fund shall
be revalued as if the termination date were a Valuation Date, and the current
value of all Accounts shall be distributed in accordance with Article VII, as if
such Plan termination were a Termination of Employment, but only to the extent
permitted under Section 8.14; provided, however, that the value of such Accounts
shall be adjusted to reflect the expenses of termination to the extent such
expenses are not paid by the

- 55 -



--------------------------------------------------------------------------------



 



Company. Until all Accounts are fully distributed, any remaining Accounts held
in the Fund shall continue to be adjusted in accordance with Article V, and to
reflect the expenses of termination.
          12.6 Continuation of Trust. If the Plan is terminated by the Board of
Directors but the Board of Directors determines that the Fund shall be continued
pursuant to its terms and the provisions of this Section 12.6, no further
contributions shall be made, the Members’ Accounts shall be nonforfeitable, and
the Fund shall be administered as though the Plan were otherwise in full force
and effect. If the Fund is subsequently terminated, the provisions of
Section 12.5 shall then apply.
          12.7 Discontinuance of Contributions. Any Employer may at any time, by
resolution of its board of directors, completely discontinue its participation
in and contributions under the Plan, either completely or with respect to any
specified group of its employees, and unless otherwise agreed to by the Board of
Directors or the Company Representative, shall discontinue its participation and
all contributions if it ceases for any reason to be a member of a controlled
group of trades or businesses including the Company, within the meaning of
section 414(b) or 414(c) of the Code. The Committee shall make such current or
deferred distributions with respect to the Members affected by such
discontinuance as it shall deem appropriate and in accordance with the Plan and
applicable law, or the Committee may, subject to Section 12.2, direct that the
portion of the Trust Fund allocable to such Members be transferred to a
successor qualified plan or funding medium covering such Members. If such
Employer completely discontinues contributions under the Plan, either by
resolution of its board of directors or for any other reason, and such
discontinuance is deemed a partial termination of the Plan within the meaning of
section 411(d)(3) of the Code, the amounts credited to the Accounts of all
affected Members (other than Members who, in connection with the discontinuance
of Employer contributions, transfer employment to an Employer which continues to
contribute under the Plan) shall be nonforfeitable.

- 56 -



--------------------------------------------------------------------------------



 



ARTICLE XIII
Miscellaneous Provisions
          13.1 Plan Not a Contract of Employment. Neither the establishment of
the Plan created hereby, nor any amendment thereof, nor the creation of any Fund
or Account, nor the payment of any benefits hereunder, shall be construed as
giving to any Member or other person any legal or equitable right against any
Employer, any officer or employee thereof, the Board of Directors or any member
thereof, the Committee or any Trustee, except as provided herein and under no
circumstances shall the terms of employment of any Member be in any way affected
hereby.
          13.2 Merger. The merger or consolidation of the Company with any other
company or the transfer of the assets of the Company to any other company by
sale, exchange, liquidation or otherwise, or the merger of this Plan with any
other retirement plan, shall not in and of itself result in the termination of
the Plan, or be deemed a Termination of Employment of any employee.
          13.3 Claims Procedure. The Committee shall establish a claims
procedure in accordance with applicable law, under which any Member or
Beneficiary whose claim for benefits has been denied shall have a reasonable
opportunity for a full and fair review of the decision denying such claim.
          13.4 Controlling Law. The validity of this Plan or of any of its
provisions shall be determined under, and shall be construed and administered
according to, the laws of the State of New York (without regard to its choice of
law principles), except to the extent preempted by ERISA, or any other
applicable laws of the United States of America. No action (whether at law, in
equity or otherwise) shall be brought by or on behalf of any person for or with
respect to benefits due under this Plan unless the person bringing such action
has timely exhausted the Plan’s claim review procedure. Any action (whether at
law, in equity or otherwise) must be commenced within three (3) years from the
earlier of (a) the date a final determination denying such benefit, in whole or
in part, is issued under the Plan’s claim review procedure and (b) the date such
person’s cause of action first accrued.
          13.5 Separability. If any provision of the Plan or the Trust Agreement
is held invalid or unenforceable, its invalidity or unenforceability shall not
affect any other provisions of the Plan or the Trust Agreement, and the Plan and
Trust Agreement shall be construed and enforced as if such provision had not
been included therein.
          13.6 Captions. The captions contained herein are inserted only as a
matter of convenience and for reference and in no way define, limit, enlarge or
describe the scope or intent of the Plan nor in any way shall affect the Plan or
the construction of any provision thereof.
          13.7 Usage. Whenever applicable, the masculine gender, when used in
the Plan, shall include the feminine or neuter gender, and the singular shall
include the plural.

- 57 -



--------------------------------------------------------------------------------



 



ARTICLE XIV
Leased Employees
          14.1 Definitions. For purposes of this Article XIV, the term “Leased
Employee” means any person (a) who performs or performed services for an
Employer or Affiliate (hereinafter referred to as the “Recipient”) pursuant to
an agreement between the Recipient and any other person (hereinafter referred to
as the “Leasing Organization”), (b) who has performed such services for the
Recipient or for the Recipient and related persons (within the meaning of
section 144(a)(3) of the Code) on a substantially full-time basis for a period
of at least one year, and (c) whose services are (effective January 1, 1997)
performed under primary direction or control by the Recipient.
          14.2 Treatment of Leased Employees. For purposes of this Plan, a
Leased Employee shall be treated as an employee of an Affiliate whose service
for the Recipient (including service during the one-year period referred to in
Section 14.1) is to be taken into account in determining compliance with the
service requirements of the Plan relating to participation and vesting. However,
the Leased Employee shall not be entitled to share in contributions or
forfeitures under the Plan with respect to any service or compensation
attributable to the period during which he is a Leased Employee, and shall not
be eligible to become a Member eligible to accrue benefits under the Plan unless
and except to the extent that he shall at some time, either before or after his
service as a Leased Employee, qualify as an Eligible Employee without regard to
the provisions of this Article XIV (in which event, status as a Leased Employee
shall be determined without regard to clause (b) of Section 14.1, to the extent
required by applicable law).
          14.3 Exception for Employees Covered by Plans of Leasing Organization.
Section 14.2 shall not apply to any Leased Employee if such employee is covered
by a money purchase pension plan of the Leasing Organization meeting the
requirements of section 414(n)(5)(B) of the Code and Leased Employees do not
constitute more than twenty percent (20%) of the aggregate “nonhighly
compensated work force” (as defined in section 414(n)(5)(C)(ii) of the Code) of
all Employers and Affiliates.
          14.4 Construction. The purpose of this Article XIV is to comply with
the provisions of section 4l4(n) of the Code. All provisions of this Article
shall be construed consistently therewith, and, without limiting the generality
of the foregoing, no individual shall be treated as a Leased Employee except as
required under such section.

- 58 -



--------------------------------------------------------------------------------



 



ARTICLE XV
“Top-Heavy” Provisions
          15.1 Determination of “Top-Heavy” Status.
               15.1.1 Applicable Plans. For purposes of this Article XV,
“Applicable Plans” shall include (a) each plan of an Employer or Affiliate in
which a Key Employee (as defined in Section 15.1.2 for this Plan, and as defined
in section 416(i) of the Code for each other Applicable Plan) participates
during the five (5)-year period ending on such plan’s “determination date” (as
described in Section 15.1.4 below) and (b) each other plan of an Employer or
Affiliate which, during such period, enables any plan in clause (a) of this
sentence to meet the requirements of section 401(a)(4) or 410 of the Code. Any
plan not required to be included under the preceding sentence may also be
included, at the option of the Company, provided that the requirements of
sections 401(a)(4) and 410 of the Code continue to be satisfied for the group of
Applicable Plans after such inclusion. Applicable Plans shall include terminated
plans, frozen plans, and to the extent that benefits are provided with respect
to service with an Employer or an Affiliate, multiemployer plans (described in
section 414(f) of the Code) and multiple employer plans (described in section
413(c) of the Code) to which an Employer or an Affiliate makes contributions.
               15.1.2 Key Employee. For purposes of this Article XV, “Key
Employee” for any Plan Year shall mean an employee (including a former employee,
whether or not deceased) of an Employer or Affiliate who, at any time during a
given Plan Year (or, for Plan Years beginning prior to January 1, 2002, any of
the four (4) preceding Plan Years), is one or more of the following:
                    (a) An officer of an Employer or Affiliate having Total
Earnings greater than:
                         (i) for Plan Years ending prior to January 1, 2002,
fifty percent (50%) of the dollar amount in effect under section 415(b)(1)(A) of
the Code for any such Plan Year; and
                         (ii) for Plan Years beginning on or after January 1,
2002, $130,000 (as adjusted under section 416(i) of the Code);
provided that the number of employees treated as officers shall be no more than
fifty (50) or, if fewer, the greater of three (3) employees or ten percent (10%)
of the employees (exclusive of employees described in section 414(q)(5) of the
Code).
                    (b) For Plan Years ending prior to January 1, 2002, one of
the ten (10) employees (i) having Total Earnings from the Employer or Affiliate
of more than the dollar amount described in Section 6.2 and (ii) owning (or
considered as owning, within the meaning of section 416(i) of the Code), the
largest percentage interests in value of an Employer or Affiliate, provided that
such percentage interest exceeds one-half percent (.5%) in value. If two
employees have the same interest in the Employer or Affiliate, the employee
having greater Total Earnings shall be treated as having a larger interest.

- 59 -



--------------------------------------------------------------------------------



 



                    (c) A person owning (or considered as owning, within the
meaning of section 416(i) of the Code) more than five percent (5%) of the
outstanding stock of the Employer or Affiliate, or stock possessing more than
five percent (5%) of the total combined voting power of all stock of the
Employer or Affiliate (or having more than five percent (5%) of the capital or
profits interest in any Employer or Affiliate that is not a corporation,
determined under similar principles).
                    (d) A one percent (1%) owner of an Employer or an Affiliate
having Total Earnings of more than one hundred fifty thousand dollars
($150,000). “One percent (1%) owner” means any person who would be described in
paragraph (c) of this Section 15.1.2 if “one percent (1%)” were substituted for
“five percent (5%)” in each place where it appears in paragraph (iii).
               15.1.3 Top Heavy Condition. In any Plan Year during which the
sum, for all Key Employees (as defined in Section 15.1.2 for this Plan and as
defined in section 416(i) of the Code for each other Applicable Plan) of the
present value of the cumulative accrued benefits under all Applicable Plans
which are defined benefit plans (determined based on the actuarial assumptions
set forth in the “top-heavy” provisions of such plans) and the aggregate of the
accounts under all Applicable Plans which are defined contribution plans,
exceeds sixty percent (60%) of a similar sum determined for all members in such
plans (but excluding members who are former Key Employees), the Plan shall be
deemed “Top-Heavy.”
               15.1.4 Determination Date. The determination as to whether this
Plan is “Top-Heavy” for a given Plan Year shall be made on the last day of the
preceding Plan Year (the “Determination Date”); and other plans shall be
included in determining whether this Plan is “Top-Heavy” based on the
determination date as defined in Code section 416(g)(4)(C) for each such plan
which occurs in the same calendar year as such Determination Date for this Plan.
               15.1.5 Valuation. The value of account balances and the present
value of accrued benefits for each Applicable Plan will be determined subject to
Code section 416 and the regulations thereunder, as of the most recent Valuation
Date occurring within the l2-month period ending on the applicable determination
date for such plan.
               15.1.6 Distribution within Determination Period. Subject to
Section 15.1.7, distributions from the Plan or any other Applicable Plan on
account of severance from employment, death, or disability, made during the one
(1)-year period ending on the applicable determination date and other
distributions from the Plan or any other Applicable Plan during the five
(5)-year period ending on the applicable determination date (or, prior to
January 1, 2002, all distributions from the Plan during the five (5)-year period
ending on the applicable determination date) shall be taken into account in
determining whether the Plan is “Top-Heavy.”
               15.1.7 No Services within Determination Period. Benefits and
distributions shall not be taken into account with respect to any individual who
has not rendered any services to any Employer or Affiliate at any time during
the one (1)-year period (or prior to January 1, 2002 during the five (5)-year
period) ending on the applicable Determination Date.

- 60 -



--------------------------------------------------------------------------------



 



               15.1.8 Compliance with Code Section 416. The calculation of the
“Top-Heavy” ratio, and the extent to which distributions, rollovers and
transfers are taken into account will be made in accordance with Code section
416.
               15.1.9 Deductible Employee Contributions. Deductible employee
contributions will not be taken into account for purposes of computing the
“Top-Heavy” ratio.
               15.1.10 Beneficiaries. The terms “Key Employee” and “Member”
include their beneficiaries.
               15.1.11 Accrued Benefit Under Defined Benefit Plans. Solely for
purposes of determining whether this Plan or any other Applicable Plan is
“Top-Heavy” for a given Plan Year, the accrued benefit under any defined benefit
plan of a Member other than a Key Employee shall be determined under (a) the
method, if any, that uniformly applies for accrual purposes under all defined
benefit plans maintained by the Employer or an Affiliate, or (b) if there is no
such method, as if such benefit accrued not more rapidly than at the slowest
accrual rate permitted under the fractional accrual rule of section 411(b)(1)(C)
of the Code.
          15.2 Provisions Applicable in “Top-Heavy” Plan Years. For any Plan
Year in which the Plan is deemed to be “Top-Heavy,” the following provisions
shall apply to any Member who has not terminated employment before such Plan
Year:
               15.2.1 Required Allocation. The amount of Employer contributions
and forfeitures which shall be allocated to the account of any active Member who
(a) is employed by an Employer or Affiliate on the last day of the Plan Year and
(b) is not a Key Employee shall be (i) at least three percent (3%) of such
Member’s Total Earnings for such Plan Year up to the Compensation Limit of the
Plan Year (as defined in Section 1.13 hereof), or, (ii) if less, an amount equal
to such Total Earnings multiplied by the highest allocation rate for any Key
Employee. For purposes of the preceding sentence, the allocation rate for each
individual Key Employee shall be determined by dividing the employer
contributions and forfeitures allocated to such Key Employee’s account
(including Elective Contributions) under all Applicable Plans, considered
together by his Total Earnings up to such Compensation Limit; provided, however,
that clause (ii) above does not apply if this Plan enables a defined benefit
plan required to be so aggregated under Section 15.1.1 above to meet the
requirements of section 401(a)(4) or 410 of the Code. The minimum allocation
provisions of this Section 15.2.1 shall, to the extent necessary, be satisfied
by special Employer contributions made by the Employer for that purpose.
Notwithstanding the foregoing, the minimum allocations otherwise required by
this Section 15.2.1 shall not be required to be made for any Member (y) if such
Member is covered under a defined benefit plan maintained by an Employer or an
Affiliate which provides the minimum benefit required under section 416(c)(1) of
the Code, and/or (z) to the extent that the minimum allocation otherwise
required by this Section 15.2.1 is made under another defined contribution plan
maintained by an Employer or an Affiliate. In addition, any minimum allocation
required to be made for a Member who is not a Key Employee shall be deemed
satisfied to the extent of the benefits provided by any other qualified plan
maintained by an Employer or an Affiliate. Elective Contributions by a non-Key
Employee shall be disregarded in determining the amount of contributions
required to be allocated for his benefit under this

- 61 -



--------------------------------------------------------------------------------



 



Section 15.2.1, but for Plan Years beginning on or after January 1, 2002,
Matching Contributions by a non-Key Employee shall be taken into account.
               15.2.2 Vesting. Any Member shall be vested in the aggregate of
his Matching Accounts on a basis at least as favorable as is provided under the
following schedule:

      Years of Employment   Percentage Vested
Less Than 2 Years
  0%
 
   
2 Years But Less Than 3
  20%
 
   
3 Years But Less Than 4
  40%
 
   
4 Years But Less Than 5
  60%
 
   
5 Years But Less Than 6
  80%
 
   
6 Years Or More
  100%

          In any Plan Year in which the Plan is not deemed to be “Top-Heavy,”
the minimum vested percentage of any Matching Account shall be no less than that
which was determined as of the last day of the last Plan Year in which the Plan
was deemed to be “Top-Heavy.” The minimum vesting schedule set out above shall
apply to all benefits within the meaning of Code section 411(a)(7) except those
attributable to employee contributions, including benefits accrued before the
effective date of this Article XV and benefits accrued before the Plan became
“Top-Heavy.” Any vesting schedule change caused by alterations in the Plan’s
“Top-Heavy” status shall be deemed to result from a Plan amendment giving rise
to the right of election required by Code section 411(a)(10)(B).
               15.2.3 Bargaining Unit Employees. The provisions of
Sections 15.2.1 and 15.2.3 shall not apply to any employee included in a unit of
employees covered by a collective bargaining agreement if, within the meaning of
section 416(i)(4) of the Code, retirement benefits were the subject of good
faith bargaining.

- 62 -



--------------------------------------------------------------------------------



 



ARTICLE XVI
Catch-Up Contributions
          16.1 General. All employees who are eligible to make Elective
Contributions under this Plan and who have attained or are projected to attain
age 50 before the close of the Plan Year (“Catch-up Eligible Members”) shall be
eligible to make catch-up contributions in excess of an otherwise applicable
statutory or Plan limit in accordance with, and subject to the limitations of
this Article XVI.
          16.2 Method of Contribution. Contributions intended to qualify as
Catch-up Contributions shall be made in accordance with such procedures as the
Committee may specify from time to time. Such procedures shall, without
limitation, permit a Catch-up Eligible Member for a calendar year to elect to
make Elective Contributions in excess of any percentage limit lower than 75%
otherwise applicable under Section 3.1.1, in an amount for each pay period equal
to the total amount of catch-up contributions permitted for the calendar year
under Section 16.4 divided by the number of payroll periods (or remaining
payroll periods) applicable to the Member in such year, or in any greater amount
the Member may specify that the Committee determines is permitted under such
procedures, and to suspend and reinstate such elections in accordance with such
procedures.
          16.3 Ineligibility for Matching Contributions. Catch-up Contributions,
and any amounts so designated under Section 16.2 (whether or not they qualify as
Catch-up Contributions under Section 16.6) shall not be eligible for Matching
Contributions.
          16.4 Limit on Catch-Up Contribution. The total amount of Catch-up
Contributions allowed for any calendar year for any Member under this Plan and
any similar contributions under any other plan of an Employer or Affiliate shall
not exceed the limit applicable under section 414(v) of the Code, which as
adjusted for the calendar years after 2006 is the amount applicable under the
following table:

      Calendar Year   Limit
2007
  $5,000
2008
  $5,000
2009
  $5,500

The limit for years after 2009 shall be adjusted for cost of living increases in
accordance with section 414(v) of the Code.
          16.5 Treatment of Catch-up Contributions. Contributions made pursuant
to a Member’s election under Section 16.2 shall be credited to the Member’s
Elective Account and shall be treated as Elective Contributions, except to the
extent that a different treatment is specified in this Article XVI.
          16.6 Qualification as Catch-up Contributions. Elective Contributions
made pursuant to Section 16.2 shall be treated as Catch-up Contributions for the
Plan Year to the extent that (i) the Member’s Elective Contributions for the
year exceed the Elective Deferral

- 63 -



--------------------------------------------------------------------------------



 



Limit for the corresponding calendar year or (ii) as of the end of the year, the
total amount of Elective Contributions made pursuant to such election and under
Section 3.1 exceeds the applicable percentage limit under Section 3.1.1
multiplied by the Member’s total Compensation for the entire Plan Year or
portion thereof during which the Member was eligible to make Elective
Contributions. To the extent a Catch-up Eligible Member has not made the maximum
amount of Catch-up Contributions permitted for a calendar year, any Excess
Contributions otherwise distributable to the Member under Section 3.3 in order
to comply with ADP test limits shall be recharacterized as Catch-up
Contributions to the maximum extent permitted under Section 16.4.
          16.7 Catch-up Contributions Disregarded for Certain Purposes. Elective
Contributions qualifying as Catch-up Contributions under Section 16.6 shall not
be taken into account for purposes of the provisions of the Plan implementing
the regular dollar limitations of Code section 402(g) (Sections 1.20 and 3.1.6)
and Code section 415 (Section 3.3.5 and Article VI). The Plan shall not be
treated as failing to satisfy the provisions of the Plan implementing the
requirements of Code section 401(k)(3) (such as Section 3.3), 410(b), or 416 of
the Code, as applicable, by reason of the making of such Catch-up Contributions.

- 64 -



--------------------------------------------------------------------------------



 



ARTICLE XVII
Auto-enrollment
          17.1 Employees Subject to Auto-enrollment. This Article XVII applies
to each Eligible Employee who is first hired as an Eligible Employee, or returns
to employment as an Eligible Employee after a separation from service, or
transfers to employment as an Eligible Employee from other employment with an
Affiliate or Employer, on or after January 1, 2008.
          17.2 Auto-enrollment. Each Eligible Employee eligible for
auto-enrollment under Section 17.1, on initially qualifying as a Member under
Section 2.1, requalifying as a Member under Section 2.6, or initially or
requalifying as a Member under Section 2.4.1, shall be deemed to have elected to
contribute three percent (3%) of his/her Compensation under the Plan as Elective
Contributions unless such employee makes an election to have no Elective
Contributions made on his behalf, or to contribute a different percentage, prior
to the deadline established by the Committee for his electing out of
auto-enrollment under this Section 17.2 (his “Auto-enrollment Effective Date).
Such deemed election shall be treated as a Contribution Agreement for all
purposes of the Plan and shall continue in effect unless and until such time (if
any) as (i) such Member suspends his/her deferrals thereunder or elects another
amount or percentage of deferrals in accordance with Plan provisions and
procedures for making such changes, or (ii) such deferrals are suspended by
reason of any other provision of the Plan. Unless the Member elects a different
Investment Fund in accordance with Plan procedures prior to the Auto-enrollment
Effective Date, Elective Contributions made pursuant to this Article XVII shall
be invested in such Default Investment Fund or Funds that the Committee shall
from time to time designate and shall remain so invested until and unless the
Member files an investment election in accordance with Section 5.2 or 5.3, as
applicable. The Committee may establish and adopt rules, regulations and/or
administrative guidelines to facilitate the administration and operation of the
provisions of this Article XVII as it may deem necessary or advisable in its
sole discretion.
          17.3 Initial Notice. Any Eligible Employee to whom this Article XVII
applies shall be provided with an initial notice at least 30 days prior to his
Auto-enrollment Effective Date. Such notice shall describe (i) the level of
contributions which will be made absent an affirmative election, (ii) the right
to elect a different contribution level or to elect not to make any
contributions, (iii) the right to make investment elections under the Plan, and
(iv) how contributions and earnings will be invested if no election is made. The
deadline by which an Eligible Employee must file an election to opt-out of the
default contribution level and/or Default Investment Fund shall in no event be
earlier than the 30th day after the giving of such notice.
          17.4 Annual Notice. Notice shall be given annually to each Covered
Employee, at least 30 days prior to each Plan Year or within such other time as
may be required under applicable law or regulations, which shall explain (i) the
auto-enrollment rules described in this Article XVII, including the default rate
of contribution and the right not to make Elective Contributions and (ii) the
right of each Member to designate how contributions and earnings under the Plan
will be invested, and how they will be invested in the absence of any such
investment election. For purposes of this Section 17.4, a Covered Employee is an
Eligible Employee who has been enrolled pursuant to Section 17.2 and has not
since made an affirmative

- 65 -



--------------------------------------------------------------------------------



 



election to (i) cease all Elective Contributions, or (ii) change the amount or
percentage of Elective Contributions, with respect to his or her Account.
          17.5 Notice Procedures. Notice shall be treated as duly given or
provided for purposes of this Article XVII if it has been mailed by first class
mail to the last known address of the Eligible Employee on the records of the
Employer and the mailing has not been returned to the Employer, or is furnished
by any other form of delivery, including electronic, in conformity with
applicable regulations.
          17.6 Election to Disenroll. Effective, January 1, 2010, and in
accordance with Treas. Reg. § 1.414(w)-1, an Eligible Employee who has been
enrolled in the Plan pursuant to this Article XVII may elect to disenroll and
have the Elective Contributions made on his behalf, unadjusted for losses,
returned to him, provided that he notifies the Company of his election to
withdraw, on the Appropriate Form within 90 days of the day the first
Compensation that was withheld pursuant to this Article XVII would have been
paid to him.

- 66 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, ARROW ELECTRONICS, INC. has caused this instrument
to be executed by its duly authorized officer, and its corporate seal to be
hereunto affixed, this 9th day of September 2009.

              ATTEST:       ARROW ELECTRONICS, INC.
 
           
/s/ Peter S. Brown
      By:   /s/ Paul J. Reilly
 
           
     Secretary
          Senior Vice President

- 67 -



--------------------------------------------------------------------------------



 



SUPPLEMENT NO. 1
          In connection with the acquisition by the Company of the electronics
distribution businesses of Ducommun Incorporated (the “Ducommun Acquisition”),
the Plan is amended in the following respects:
          S1.1 In the case of any individual who became an Eligible Employee on
or about January 11, 1988 in connection with the Ducommun Acquisition, and who
remained an Eligible Employee continuously from that time through December 31,
1989, the term “Year of Service” shall include, effective on and after
January 1, 1990, any Plan Year (i) during which such Eligible Employee was
employed by Ducommun and (ii) which would have been a Plan Year of Employment
had such Eligible Employee been employed instead by an Employer.

S1-1



--------------------------------------------------------------------------------



 



SUPPLEMENT NO. 2
          In connection with the acquisition by the Company of all of the issued
and outstanding shares of common stock of Lex Electronics Inc., which at the
time of such acquisition owned all of the issued and outstanding shares of
common stock of Almac Electronics Corporation, the Plan is amended in the
following respects:
          S2.1 As used in this Supplement No. 2, the following terms have the
meanings set forth in this Section S2.1.
               (a) “Lex Plan” means the Lex Service (U.S.) Performance Incentive
Plan (named the Lex Electronics (U.S.) Performance Incentive Plan prior to
September 18, 1991).
               (b) “Lex Transferee” means an individual who becomes an Eligible
Employee on or about September 27, 1991 in connection with the Acquisition.
          S2.2 Any Lex Transferee who on September 27, 1991 was eligible to
become a member of the Lex Plan pursuant to section 2.01 thereof shall become a
Member of the Plan immediately upon becoming an Eligible Employee. Any other Lex
Transferee shall become a Member of the Plan in accordance with Section 2.1. For
purposes of satisfying the requirements of Section 2.1, the following provisions
shall apply:
               (a) A Lex Transferee who would have become eligible for
membership in the Lex Plan pursuant to section 2.01 thereof upon completion of a
12-month computation period in which he was credited with 1,000 hours of service
shall be credited with Hours of Service under the Plan equal in number to the
number of hours of service credited to him under the Lex Plan during the
computation period in effect on September 27, 1991.
               (b) A Lex Transferee who would have become eligible for
membership in the Lex Plan pursuant to section 2.01 thereof upon completion of
six months of service within the meaning of section 1.35 of the Lex Plan shall
be credited under the Plan with the period of service credited to him under the
Lex Plan as of September 27, 1991, converted to Hours of Service on the basis
that one month equals 190 Hours, one week equals 45 Hours, and one day equals 10
Hours.
          S2.3 For purposes of determining a Lex Transferee’s Years of Service,
he shall be credited with the number of full years of service credited to him as
of September 27, 1991 for purposes of vesting under the Lex Plan and with any
fractional year thus credited to him, which fractional year shall be converted
to Hours of Service on the basis that one month equals 190 Hours, one week
equals 45 Hours, and one day equals 10 Hours.

S2-1



--------------------------------------------------------------------------------



 



SUPPLEMENT NO. 3
          In connection with the acquisition by the Company of certain assets of
Zeus Components, Inc. (the “Zeus Acquisition”), the Plan is amended in the
following respects:
          S3.1 In the case of an individual who becomes employed by an Employer
or Affiliate on or about May 19, 1993 in connection with the Zeus Acquisition (a
“Zeus Transferee”), service with Zeus Components, Inc. shall be treated for
purposes of Section 2.1 as though it were service with an Employer or Affiliate.
For this purpose, any service measured in terms of elapsed time shall be
converted to Hours of Service on the basis that one month equal 190 Hours, one
week equals 45 Hours and one day equals 10 Hours.
          S3.2 A Zeus Transferee who, taking account of Section S3.1, satisfies
the eligibility requirements set forth in Section 2.1 on May 19, 1993 shall
become a Member on such date.
          S3.3 In the case of a Zeus Transferee who continues to be employed by
an Employer or Affiliate through December 31, 1994, service with Zeus
Components, Inc. shall be treated, on and after January 1, 1995, as service with
an Employer or Affiliate for purposes of determining such Zeus Transferee’s
Years of Service under the Plan. For this purpose, any service measured in terms
of elapsed time shall be converted to Hours of Service on the basis that one
month equal 190 Hours, one week equals 45 Hours and one day equals 10 Hours.

S3-1



--------------------------------------------------------------------------------



 



SUPPLEMENT NO. 4
          In connection with the acquisition by Arrow Electronics, Inc. of all
of the issued and outstanding shares of common stock of Gates/FA Distributing,
Inc. (the “Gates Acquisition”), the Plan is amended as follows:
          S4.1 In the case of an individual who becomes an employee of an
Employer or Affiliate on or about September 23, 1994 in connection with the
Gates Acquisition, service with Gates/FA Distributing, Inc. shall be treated,
for purposes of Section 2.1 and for purposes of determining such individual’s
Years of Service under the Plan, as though it were service with an Employer or
Affiliate. For this purpose, any service measured in terms of elapsed time shall
be converted to Hours of Service on the basis that one month equals 190 Hours of
Service, one week equals 45 Hours of Service and one day equals 10 Hours of
Service. An individual described in this Section S4.1 shall become a Member on
the first Entry Date on or after January 1, 1995 on which he has satisfied the
requirements of Section 2.1.
          S4.2 On or about March 1,1996, participant accounts in the Gates/FA
Distributing, Inc. 401(k) Plan (the “Gates Plan”) shall, to the extent
attributable to employee salary deferrals, be transferred to Elective Accounts
under the Plan. Other amounts in participant accounts under the Gates Plan
shall, to the extent not distributed to Members, be transferred to Rollover
Accounts under the Plan.

S4-1



--------------------------------------------------------------------------------



 



SUPPLEMENT NO. 5
          In connection with the acquisition by Arrow Electronics, Inc. of all
of the issued and outstanding shares of common stock of Anthem Electronics, Inc.
(the “Anthem Acquisition”), the Plan is amended as follows:
          S5.1 In the case of an individual who becomes an employee of an
Employer or Affiliate on or about November 20, 1994 in connection with the
Anthem Acquisition, service with Anthem Electronics, Inc. shall be treated, for
purposes of Section 2.1 and for purposes of determining such individual’s Years
of Service under the Plan, as though it were service with an Employer or
Affiliate. For this purpose, any service measured in terms of elapsed time shall
be converted to Hours of Service on the basis that one month equals 190 Hours of
Service, one week equals 45 Hours of Service and one day equals 10 Hours of
Service. An individual described in this Section S5.1 shall become a Member on
September 1, 1995 if he has then satisfied the requirements of Section 2.1, and
otherwise on the first Entry Date thereafter on which he has satisfied such
requirements.
          S5.2 On or about October 1, 1995, participant accounts in the Anthem
Electronics, Inc. Salary Savings Plan (the “Anthem Plan”) shall, to the extent
attributable to employee salary deferrals, be transferred to Elective Accounts
under the Plan. Other amounts in participant accounts in the Anthem Plan shall,
to the extent not distributed to Members, be transferred to Rollover Accounts
under the Plan. Amounts required to be distributed in order to satisfy
nondiscrimination testing of the Anthem Plan for 1995 may be paid from the Plan.

S5-1



--------------------------------------------------------------------------------



 



SUPPLEMENT NO. 6
TO THE
ARROW ELECTRONICS SAVINGS PLAN
Special Provisions Applicable
to Former Members of the Capstone Electronics Profit-Sharing Plan
          Effective as of December 31, 1996, the Capstone Electronics
Profit-Sharing Plan (the “Capstone Plan”) merged into this Plan, and the terms
of this Plan superseded in all respects the terms of the Capstone Plan. This
Supplement No. 6 provides for such merger (the “Merger”) and sets forth special
provisions of the Plan that apply to former members of the Capstone Plan.
          S6.1 Special Definitions. For purposes of this Supplement 6:
               S6.1.1 “Capstone” means Capstone Electronics Corp., a Delaware
corporation.
               S6.1.2 “Capstone Account” means the account maintained under the
Capstone Plan for each Capstone Member immediately prior to the Merger.
               S6.1.3 “Capstone Member” means a member of the Capstone Plan who
had an undistributed Capstone Account immediately prior to the Merger or who was
eligible under section 4.2 of the Capstone Plan to share in the Capstone Plan
contribution (if any) made with respect to the 1996 Plan Year.
               S6.1.4 “Capstone Plan” means the Capstone Electronics Profit-
Sharing Plan, as in effect prior to the Merger.
               S6.1.5 “Capstone Trust Fund” means the trust fund maintained
under the Capstone Plan immediately prior to the Merger.
          S6.2 Membership in Plan Effective December 31, 1996. Capstone Members
will become Members of the Plan effective on December 31, 1996.
          S6.3 Merger. Effective as of December 31, 1996, the Capstone Plan and
Capstone Trust Fund are merged into this Plan and the trust thereunder,
respectively, and the terms of this Plan supersede in all respects the terms of
the Capstone Plan with respect to the Capstone Accounts. All persons (including
current and former employees and their beneficiaries) having an interest under
the Capstone Plan prior to December 31, 1996 shall, on and after December 31,
1996, be entitled to benefits provided solely from this Plan (including this
Supplement No. 6), in lieu of any and all interest which they had or may have
had under the Capstone Plan.
          S6.4 Transfer of Capstone Trust Fund. The assets held by the trustees
of the Capstone Trust Fund shall be transferred to the Trustee on December 31,
1996 or as soon as

S6-1



--------------------------------------------------------------------------------



 



practicable thereafter. If and to the extent that such transfer is not completed
on December 31, 1996, such trustees shall hold such assets, as adjusted for
investment gain or loss thereon and expenses attributable thereto, as an
additional trustee under this Plan, until such transfer is completed.
          S6.5 Allocation to Accounts. Funds transferred to the Trustee in
respect of a Member’s Capstone Account shall be allocated under the Plan to such
Member’s existing Matching Account (if any) and otherwise to a Matching Account
of such Member established to receive the transferred funds.
          S6.6 Investment of Transferred Accounts. Funds transferred to the
Trustee in respect of a Member’s Capstone Account pursuant to Section S6.4 shall
be invested in the same Investment Funds in the same proportions as the Member’s
Capstone Account was invested immediately prior to such transfer. Thereafter,
the Member may change the percentage of his Matching Account that is invested in
each Investment Fund in accordance with Article V of the Plan.
          S6.7 Credit Under the Plan for Years of Service with Capstone. A
Capstone Member’s Years of Service under the Plan shall be the service credited
to such Member for vesting purposes under the Capstone Plan as of December 31,
1996 plus any additional service credited under the rules of this Plan for
periods before or after January 1, 1997 but without duplication.
          S6.8 Pre-Merger Elections and Designations. Notwithstanding any other
provision of this Plan, (a) elections as to timing or form of benefit made,
(b) designations of beneficiaries made, and (c) provisions that became
applicable based on a failure to make an available election or designation,
under the Capstone Plan on or before December 31, 1996, shall be given effect
with respect to Capstone Members who retired or terminated employment under the
terms of the Capstone Plan, or died, on or before December 31, 1996, and
distribution shall be made in respect of such Members in accordance with the
applicable provisions of the Capstone Plan as in effect at the relevant time or
times prior to such date.
          S6.9 Beneficiary Designation. Beneficiary designations made under the
Capstone Plan on or before December 31, 1996 by Capstone Members shall be given
effect as if made under the Plan, unless and until superseded by a different
actual or deemed designation (such as may occur on marriage of a single Member)
under this Plan.
          S6.10 Contributions. Prior to the filing deadline for its 1996 federal
income tax return, Capstone may, in its sole discretion, make a contribution to
the Capstone Plan with respect to each Capstone Member who was eligible to share
in such a contribution under section 4.2 of the Capstone Plan, by paying such
contribution into the Plan as the continuation of the Capstone Plan by reason of
the Merger. Such contribution shall be allocated among such Capstone Members in
accordance with the provisions of the Capstone Plan governing contributions for
the 1996 Year and accounted for under the Plan in the Member’s Matching Account.

S6-2



--------------------------------------------------------------------------------



 



          S6.11 Capstone Plan Amended. The provisions of this Supplement 6 shall
be treated as an amendment to and part of the Capstone Plan, effective
December 31, 1996, to the extent necessary to give full effect to this
Supplement

S6-3



--------------------------------------------------------------------------------



 



SUPPLEMENT NO. 7
TO
ARROW ELECTRONICS SAVINGS PLAN
Special Provisions Applicable to
Former Employees of Farnell Electronic Services
          In connection with the acquisition by the Company of all the issued
and outstanding shares of common stock of Farnell Holding, Inc. (the “Farnell
Acquisition”), which wholly owns Farnell Electronics, Inc., of which Farnell
Electronic Services is a division, the Plan is amended in the following
respects:
          S7.1 Special Definitions. For purposes of this Supplement No. 7:
               S7.1.1 “Elective Subaccount” means a subaccount within a Member’s
Elective Account to which elective deferrals made under the Farnell Plan are
transferred.
               S7.1.2 “Farnell” means Farnell Electronic Services.
               S7.1.3 “Farnell Account” means an account maintained under the
Farnell Plan immediately prior to the Farnell Plan Termination containing
elective deferrals, matching contributions, profit-sharing contributions and
rollover contributions, as applicable, for a Farnell Member.
               S7.1.4 “Farnell Member” means a participant in the Farnell Plan
who had an undistributed account thereunder immediately prior to the Farnell
Plan Termination.
               S7.1.5 “Farnell Plan” means the Farnell Electronic Services
401(k) Savings Plan as in effect prior to the Farnell Plan Termination.
               S7.1.6 “Farnell Plan Termination” means the termination of the
Farnell Plan effective March 24, 2000.
               S7.1.7 “Farnell Transferee” means a Farnell Member who becomes
employed by an Employer on or about May 26, 1997 in connection with the Farnell
Acquisition.
               S7.1.8 “Farnell Trust Fund” means the trust fund maintained under
the Farnell Plan immediately prior to the Farnell Plan Termination.
               S7.1.9 “Rollover Subaccount” means a subaccount within a Member’s
Rollover Account to which, with respect to Farnell Transferees, matching,
profit-sharing and rollover contributions but not elective deferrals made under
the Farnell Plan were transferred and, with respect to all other Farnell
Members, elective deferrals, matching contributions, profit-sharing
contributions and rollover contributions made under the Farnell Plan were
transferred.

S7-1



--------------------------------------------------------------------------------



 



          S7.2 Membership in Plan. Each Farnell Transferee shall become a Member
of the Plan on May 26, 1997. On March 24, 2000, each other Farnell Member shall
also become a Member, but solely with respect to such Member’s Rollover
Subaccount, and shall be treated for all purposes of the Plan as a Member who
has terminated employment.
          S7.3 Transfer of Farnell Trust Fund. The assets held by the trustees
of the Farnell Trust Fund shall be transferred to the Trustee on March 24, 2000
or as soon as practicable thereafter. If and to the extent such transfer is not
completed on March 24, 2000, such trustees shall hold such assets as adjusted
for investment gain or loss thereon and expenses attributable thereto, as an
additional trustee under the Plan, until such transfer is completed.
          S7.4 Allocation of Transferred Accounts. Funds transferred to the
Trustee shall be allocated as follows: in respect of a Farnell Transferee’s
Farnell Account, to such Farnell Member’s Elective or Rollover Subaccounts, as
applicable; in respect of all other Farnell Accounts, to a Rollover Subaccount.
          S7.5 Investment of Transferred Assets. Funds transferred to the
Trustee pursuant to Section S7.3 shall be invested in Fidelity Retirement
Government Money Market Fund. Thereafter, the Member may change the portion of
his Accounts that are invested in each Investment Fund in accordance with
Article V of the Plan.
          S7.6 Credit Under the Plan for Service with Farnell. Eligibility to
participate, Hours of Service and Years of Service under the Plan shall be
determined by taking into account employment with Farnell prior to May 26, 1997
as if Farnell had been an Affiliate for the period during which it maintained
the Farnell Plan, and any additional period credited for vesting purposes under
the Farnell Plan and not disregarded under the break in service rules under the
Farnell Plan or this Plan. The Committee may use and rely upon records
maintained by Farnell to compute Hours of Service in order to determine the
Years of Service to be credited to such former employee and his eligibility to
participate in accordance with Section 2.1 based on his employment with Farnell.
          S7.7 Alternative Forms of Payment Preserved to February 1, 2002. Any
individual who is a Farnell Transferee at the time of his termination of
employment, and any other Farnell Member who is not employed by an Employer or
Affiliate, who has vested Accounts exceeding $5,000 and who elects on the
Appropriate Form to receive a distribution commencing as of a date on or before
February 1, 2002 may on such form elect one of the following with respect to the
vested amounts held in his Elective and Rollover Subaccounts:
               (a) an annuity, which in the case of a married Member shall,
except as provided below, be in the form of a “Joint and Fifty-Percent Survivor
Annuity” (i.e., an annuity for the life of the Member with a survivor annuity
for the life of his spouse which is fifty percent of the amount of the annuity
payable during the joint lives of the Member and his spouse), and which in the
case of an unmarried Member, or of a married Member who has waived the Joint and
Fifty-Percent Survivor Annuity option with spousal consent in accordance with
applicable regulations, shall be in the form of a straight-life annuity, in each
case to be provided by the purchase of an annuity contract on a unisex basis;

S7-2



--------------------------------------------------------------------------------



 



               (b) a series of installment payments made on a monthly,
quarterly, or annual basis over a reasonable fixed period of time not exceeding
the life expectancy of the Member;
               (c) a single sum payment.
          S7.8 Withdrawals During Employment.
          S7.8.1 Withdrawals During Employment Irrespective of Age. A Farnell
Transferee who is employed by an Employer or Affiliate may elect, no more
frequently than once in any six-month period, to withdraw from the Plan all or
any portion of any of his benefit amounts attributable to his Rollover
Subaccounts (including investment earnings allocable thereto).
          S7.8.2 Withdrawals During Employment After Age 59-1/2. After attaining
age 59-1/2, a Farnell Transferee who is employed by an Employer or Affiliate may
elect, no more frequently than once in any six-month period, to withdraw from
the Plan all or any portion of any of his benefit amounts attributable to his
Elective and Rollover Subaccounts (including investment earnings allocable
thereto).

S7-3



--------------------------------------------------------------------------------



 



SUPPLEMENT NO. 8
TO
ARROW ELECTRONICS SAVINGS PLAN
Special Provisions Applicable
to Employees of Consan, Incorporated
          Effective as of July 3, 2000, the Consan, Incorporated 401(k) Profit
Sharing Plan (the “Consan Plan”) merged into this Plan, and the terms of this
Plan superseded the terms of the Consan Plan. This Supplement No. 8 provides for
such merger (“Merger”) and sets forth special provisions that apply to employees
of Consan, Incorporated on and after its adoption of this Plan effective April
26, 1997.
          S8.1 Special Definitions. For purposes of this Supplement No. 8:
               S8.1.1 “Consan” means Consan, Incorporated.
               S8.1.2 “Consan Account” means an account maintained under the
Consan Plan immediately prior to the Merger containing elective deferrals for a
Consan Member.
               S8.1.3 “Consan Member” means a participant in the Consan Plan who
had an undistributed account thereunder immediately prior to the Merger.
               S8.1.4 “Consan Plan” means the Consan, Incorporated 401(k) Profit
Sharing Plan as in effect prior to the Merger.
               S8.1.5 “Consan Trust Fund” means the trust fund maintained under
the Consan Plan immediately prior to the Merger.
               S8.1.6 “Elective Subaccount” means a subaccount within a Member’s
Elective Account to which elective deferrals made under the Consan Plan are
transferred.
          S8.2 Continuation of Consan Contributions Under This Plan. Consan
maintained a program of making elective deferral contributions through the
Consan Plan through April 25, 1997, and effective April 26, 1997, transferred
such program to this Plan by becoming an Employer under this Plan, making
contributions herewith in lieu of contributions under the Consan Plan and
arranging for the merger of the Consan Plan with this Plan.
          S8.3 Membership in Plan Effective April 26, 1997. Each Consan Member
who is employed by an Employer on April 26, 1997 shall become a Member of the
Plan on that date. Any other employee of Consan who is employed by an Employer
on such date who then satisfies the minimum age and 90-day waiting period
requirements of Section 2.1 (after giving effect to Section S8.9) shall become a
Member on the first date that such employee receives Compensation from such
Employer, which date shall constitute the Entry Date for such employee. Each
Consan Member who is not then employed by an Employer shall become a

S8-1



--------------------------------------------------------------------------------



 



Member on July 3, 2000, but solely with respect to his Consan Account unless he
otherwise qualifies as Member under the Plan.
          S8.4 Merger. Effective July 3, 2000, the Consan Plan and the Consan
Trust Fund are merged into this Plan, and the terms of this Plan supersede the
terms of the Consan Plan. All persons (including current and former employees
and their beneficiaries) having an interest under the Consan Plan immediately
prior to July 3, 2000 shall, on and after July 3, 2000, be entitled to benefits
solely from the Plan (including this Supplement No. 8), in lieu of any and all
interest which they had or may have had under the Consan Plan.
          S8.5 Transfer of Consan Trust Fund. The assets held by the trustees of
the Consan Trust Fund shall be transferred to the Trustee on July 3, 2000 or as
soon as practicable thereafter. If and to the extent that such transfer is not
completed on July 3, 2000, such trustees shall hold such assets as adjusted for
investment gain or loss thereon and expenses attributable thereto, as an
additional trustee under this Plan, until such transfer is completed.
          S8.6 Allocation of Transferred Accounts. Funds transferred to the
Trustee in respect of a Member’s Consan Account shall be allocated under the
Plan to such Member’s Elective Subaccount.
          S8.7 Investment of Transferred Assets. Funds transferred to the
Trustee pursuant to Section S8.5 shall be invested in accordance with
Section S8.8. Thereafter, a Member may change the portion of his Account that is
invested in each Investment Fund in accordance with Article V of the Plan.
          S8.8 Fund Mapping. The following fund mapping shall become effective
upon the transfer pursuant to Section S8.5:

      From the Consan Plan Funds   Into Investment Fund
Janus Fund
  Fidelity Magellan
 
   
Acorn International
  Fidelity Retirement Govt. Money Market
 
   
Fidelity Asset Manager
  Fidelity Asset Manager
 
   
Fidelity Short Term Bond
  Fidelity Intermediate Bond
 
   
General American Life Ins Contract.
  Fidelity Retirement Govt. Money Market

          S8.9 Credit Under the Plan for Service with Consan. Eligibility to
participate, Hours of Service and Years of Service under the Plan shall be
determined by taking into account employment with Consan prior to April 26, 1997
as if Consan had been an Affiliate for the period during which it maintained the
Consan Plan, and any additional period credited for vesting purposes under the
Consan Plan and not disregarded under the break in service rules

S8-2



--------------------------------------------------------------------------------



 



under the Consan Plan or this Plan. Such employee shall be credited with (i) a
number of Years of Service equal to the number of 1-year periods of service that
was credited as of April 25, 1997 to him under the elapsed time method employed
by the Consan Plan plus (ii) for any additional fractional part of the year
credited to him as of April 25, 1997, a number of Hours of Service for the 1997
Plan Year equal to 190 Hours of Service for each month or part of a month during
which such employee completes one Hour of Service, for the purposes of
determining Years of Service to be credited to him and his eligibility to
participate in accordance with Section 2.1 based on his employment with Consan.
          S8.10 Alternative Forms of Payment Preserved to February 1, 2002. Any
individual who is a Consan Member at the time of his termination of employment
with an Employer or Affiliate, and any other Consan Member who is not employed
by an Employer or Affiliate, who has vested Accounts exceeding $5,000 and who
elects on the Appropriate Form to receive a distribution commencing as of a date
on or before February 1, 2002 may on such form elect one of the following with
respect to the amounts held in his Elective Subaccount:
               (a) an annuity, which in the case of a married Member shall,
except as provided below, be in the form of a “Joint and Fifty-Percent Survivor
Annuity” (i.e., an annuity for the life of the Member with a survivor annuity
for the life of his spouse which is fifty percent of the amount of the annuity
payable during the joint lives of the Member and his spouse), and which in the
case of an unmarried Member, or of a married Member who has waived the Joint and
Fifty-Percent Survivor Annuity option with spousal consent in accordance with
applicable regulations, shall be in the form of a straight-life annuity, in each
case to be provided by the purchase of an annuity contract on a unisex basis;
               (b) a series of installment payments made over a fixed period of
time not exceeding the life expectancy of the Member; or
               (c) a single sum payment.
          S8.11 Withdrawals During Employment After Age 59-1/2. After attaining
age 59-1/2, a Consan Member who is employed by an Employer or Affiliate may
elect, no more frequently than once in any six-month period, to withdraw from
the Plan all or any portion of any of his benefit amounts attributable to his
Elective Subaccount (including investment earnings allocable thereto).
          S8.12 Right to Elect to Defer Distributions Until Age 70-1/2. A Consan
Member who hereunder may elect a distribution of his benefit amounts
attributable to his Consan Account (including investment earnings allocable
thereto) on account of a separation from service may elect to defer such
distribution until he attains age 70-1/2.
          S8.12.1 Consan Plan Amended. The provisions of this Supplement No. 8
shall be treated as an amendment to and a part of the Consan Plan to the extent
necessary to give full effect to this Supplement. The provisions of this Plan,
in its capacity as a continuation and amendment of the Consan Plan, shall apply
and be effective with respect to the Consan Plan for periods prior to July 3,
2000 to the extent necessary for the Consan Plan to meet applicable requirements
of all provisions of law that became effective since the last

S8-3



--------------------------------------------------------------------------------



 



determination letter with respect to the Consan Plan, including, without
limitation, the Uruguay Round Agreements Act (also referred to as GATT), the
Uniformed Services Employment and Reemployment Rights Act, the Small Business
Job Protection Act of 1996, the Taxpayer Relief Act of 1997, the IRS
Restructuring and Reform Act of 1998 and the Community Renewal Tax Relief Act of
2000, effective as of their respective effective dates; such Plan provisions
include, without limitation, the following:
               (a) Sections 1.13 and 1.44, relating to compensation being
determined before giving effect to any salary reductions under section 132(f)(4)
of the Code, effective January 1, 2001;
               (b) Section 6.1.2, relating to earnings being determined for
purposes of section 415 of the Code before giving effect to any salary
reductions under section 132(f)(4) of the Code, effective January 1, 2001;
               (c) Section 1.27, relating to the definition of highly
compensated employee, effective January 1, 1997;
               (d) Section 3.3.4, relating to the distributions of aggregate
excess deferrals based on the amount of contribution by or on behalf of each
highly compensated employee and attributable first to the highly compensated
employee with the greatest dollar amount of elective deferrals, effective
January 1, 1997;
               (e) Section 3.14, relating to contributions in respect of periods
of qualified military service as required under section 414(u) of the Code,
effective December 12, 1994;
               (f) Section 6.2, relating to the adjustment under section 415(d)
of the Code of the $30,000 annual addition limitation under section 415(c)(1),
effective January 1, 1995;
               (g) Section 6.3, relating to limiting the application of section
415(e) of the Code to limitation years beginning before January 1, 2000;
               (h) Section 8.15, relating to exclusion of hardship distributions
from the definition of eligible rollover distribution in accordance with section
402(c)(4) of the Code, effective January 1, 1999;
               (i) Section 13.4, relating to the repeal of the family
aggregation rules, effective January 1, 1997; and
               (j) Section 14.1, relating to the definition of “leased employee”
as defined under section 414(n) of the Code, effective January 1, 1997.

S8-4



--------------------------------------------------------------------------------



 



SUPPLEMENT NO. 9
TO
ARROW ELECTRONICS SAVINGS PLAN
Special Provisions Applicable
to Employees of Richey Electronics, Inc.
          Effective as of May 1, 1999, the Richey Electronics, Inc. Employee
Retirement Plan (the “Richey Plan”) merged into this Plan, and the terms of this
Plan superseded the terms of the Richey Plan. This Supplement No. 9 provides for
such merger (“Merger”) and sets forth special provisions that apply to employees
of Richey Electronics, Inc.
          S9.1 Special Definitions. For purposes of this Supplement No. 9:
               S9.1.1 “Elective Subaccount” means a subaccount within a Member’s
Elective Account to which elective deferrals made under the Richey Plan are
transferred.
               S9.1.2 “Matching Subaccount” means a subaccount within a Member’s
Matching Account to which matching contributions made under the Richey Plan are
transferred.
               S9.1.3 “Richey” means Richey Electronics, Inc.
               S9.1.4 “Richey Account” means an account maintained under the
Richey Plan immediately prior to the Merger containing elective deferrals,
matching contributions, and rollover contributions (as applicable) for a Richey
Member.
               S9.1.5 “Richey Member” means a participant in the Richey Plan who
had an undistributed account thereunder immediately prior to the Merger.
               S9.1.6 “Richey Plan” means the Richey Electronics, Inc. Employee
Retirement Plan as in effect prior to the Merger.
               S9.1.7 “Rollover Subaccount” means a subaccount within a Member’s
Rollover Account to which rollover contributions made under the Richey Plan are
transferred.
               S9.1.8 “Richey Trust Fund” means the trust fund maintained under
the Richey Plan immediately prior to the Merger.
          S9.2 Richey Plan Superseded By This Plan. Richey maintained a program
of making elective deferral contributions and related matching contributions
through the Richey Plan. Effective January 8, 1999, the Company acquired Richey
and its employees transferred to the employ of the Company. As of that date, the
Company adopted the Richey Plan and through March 31, 1999 continued the Richey
program of making elective deferral contributions and related matching
contributions for Richey Members through the Richey Plan. Effective April 1,
1999, the Company transferred such program to this Plan, by making such
contributions

S9-1



--------------------------------------------------------------------------------



 



hereunder in lieu of contributions under the Richey Plan and by arranging for
the merger of the Richey Plan with this Plan as soon as practicable thereafter.
          S9.3 Merger. Effective May 1, 1999, the Richey Plan and the Richey
Trust Fund are merged into this Plan, and the terms of this Plan supersede the
terms of the Richey Plan. All persons (including current and former employees
and their beneficiaries) having an interest under the Richey Plan prior to
May 1, 1999 shall, on and after May 1, 1999, be entitled to benefits solely from
the Plan (including this Supplement No. 9), in lieu of any and all interest
which they had or may have had under the Richey Plan.
          S9.4 Transfer of Richey Trust Fund. The assets held by the trustees of
the Richey Trust Fund shall be transferred to the Trustee on May 1, 1999 or as
soon as practicable thereafter. If and to the extent that such transfer is not
completed on May 1, 1999, such trustees shall hold such assets as adjusted for
investment gain or loss thereon and expenses attributable thereto, as an
additional trustee under this Plan, until such transfer is completed.
          S9.5 Allocation of Transferred Accounts. Funds transferred to the
Trustee in respect of a Member’s Richey Account shall be allocated under the
Plan to such Member’s Elective, Matching, and Rollover Subaccounts, as
applicable.
          S9.6 Investment of Transferred Assets. Funds transferred to the
Trustee pursuant to Section S9.4 shall be invested in accordance with
Section S9.7. Thereafter, a Member may change the portion of his Account that is
invested in each Investment Fund in accordance with Article V of the Plan.
          S9.7 Fund Mapping. The following fund mapping shall become effective
upon the transfer pursuant to Section S9.4:

      From the Following Richey Plan Funds   Into Investment Fund
Fidelity Fund
  Fidelity Spartan U.S. Equity Index Fund
 
   
Fidelity Investment Grade Bond Fund
  Fidelity Intermediate Bond Fund
 
   
Fidelity Retirement Growth Fund
  Same fund
 
   
Fidelity Blue Chip Growth Fund
  Fidelity Magellan
 
   
Fidelity Retirement Gov’t Money Market
  Same fund

          S9.8 Credit Under the Plan for Service with Richey. Eligibility to
participate, Hours of Service and Years of Service under the Plan shall be
determined by taking into account employment with Richey prior to April 1, 1999
as if Richey had been an Affiliate for the period during which it maintained the
Richey Plan, and any additional period credited for vesting purposes under the
Richey Plan and not disregarded under the break in service rules under the
Richey Plan or this Plan. The Committee may use and rely upon records maintained
by Richey to compute Hours of Service in order to determine the Years of Service
to be credited to such

S9-2



--------------------------------------------------------------------------------



 



employee and his eligibility to participate in accordance with Section 2.1 based
on his employment by Richey.
          S9.9 Vesting of Matching Subaccounts. The Matching Subaccount of a
Member employed by Richey shall be fully vested and nonforfeitable effective
May 1, 1999.
          S9.10 Alternative Forms of Payment Preserved to February 1, 2002. Any
individual who is a Richey Member at the time of his termination of employment
with an Employer or Affiliate, and any other Richey Member who is not employed
by an Employer or Affiliate, who has vested Accounts exceeding $5,000 and who
elects on the Appropriate Form to receive a distribution commencing as of a date
on or before February 1, 2002 may on such form elect one of the following with
respect to the vested amounts held in his Elective, Matching, and Rollover
Subaccounts:
               (a) a series of installment payments made over a fixed period of
time not exceeding the life expectancy of the Member; or
               (b) a single sum payment.
          S9.11 Withdrawals During Employment After Age 59-1/2. After attaining
age 59-1/2, a Richey Member who is employed by an Employer or Affiliate may
elect, no more frequently than once in any six-month period, to withdraw from
the Plan all or any portion of any of his benefit amounts attributable to his
Elective, Matching, and Rollover Subaccounts (including investment earnings
allocable thereto).
          S9.12 Richey Plan Amended. The provisions of this Supplement No. 9
shall be treated as an amendment to and a part of the Richey Plan to the extent
necessary to give full effect to this Supplement. The provisions of this Plan,
in its capacity as a continuation and amendment of the Richey Plan, shall apply
and be effective with respect to the Richey Plan for periods prior to May 1,
1999 to the extent necessary for the Richey Plan to meet applicable requirements
of all provisions of law that became effective since the last determination
letter with respect to the Richey Plan, including, without limitation, the
Uruguay Round Agreements Act (also referred to as GATT), the Uniformed Services
Employment and Reemployment Rights Act, the Small Business Job Protection Act of
1996, the Taxpayer Relief Act of 1997, the IRS Restructuring and Reform Act of
1998 and the Community Renewal Tax Relief Act of 2000, effective as of their
respective effective dates; such Plan provisions include, without limitation,
the following:
               (a) Sections 1.13 and 1.44, relating to compensation being
determined before giving effect to any salary reductions under sections
132(f)(4) of the Code, effective January 1, 2001;
               (b) Section 6.1.2, relating to earnings being determined for
purposes of section 415 of the Code before giving effect to any salary
reductions under section 132(f)(4) of the Code, effective January 1, 2001;
               (c) Section 1.27, relating to the definition of highly
compensated employee, effective January 1, 1998;

S9-3



--------------------------------------------------------------------------------



 



               (d) Section 3.14, relating to contributions in respect of periods
of qualified military service as required under section 414(u) of the Code,
effective December 12, 1994;
               (e) Section 3.3.3, relating to the distributions of aggregate
excess deferrals based on the amount of contribution by or on behalf of each
highly compensated employee and attributable first to the highly compensated
employee with the greatest dollar amount of elective deferrals, effective
January 1, 1997;
               (f) Section 6.2, relating to the adjustment under section 415(d)
of the Code of the $30,000 annual addition limitation under section 415(c)(1) of
the Code, effective January 1, 1995;
               (g) Section 6.3, relating to limiting the application of section
415(e) of the Code to limitation years beginning before January 1, 2000;
               (h) Section 8.15, relating to exclusion of hardship distributions
from the definition of eligible rollover distribution in accordance with section
402(c)(4) of the Code, effective January 1, 1999;
               (i) Section 13.4, relating to the repeal of the family
aggregation rules, effective January 1, 1997; and
               (j) Section 14.1, relating to the definition of “leased employee”
as defined under section 414(n) of the Code, effective January 1, 1997;
provided, however, in determining the permitted actual deferral percentage and
contribution percentage for highly compensated employees for plan years
beginning on or after January 1, 1997 for periods prior to May 1, 1999, the
applicable plan year for non-highly compensated employees shall be the
immediately preceding plan year.

S9-4



--------------------------------------------------------------------------------



 



SUPPLEMENT NO. 10
TO
ARROW ELECTRONICS SAVINGS PLAN
Special Provisions Applicable
to Employees of Scientific & Business Minicomputers, Inc.
     Effective as of August 1, 2000, the Scientific & Business Minicomputers,
Inc. 401(k) Profit Sharing Plan (the “SBM Plan”) merged into this Plan, and the
terms of this Plan superseded the terms of the SBM Plan. This Supplement No. 10
provides for such merger (“Merger”) and sets forth special provisions that apply
to employees of Scientific & Business Minicomputers, Inc. on or after its
adoption of this Plan effective July 1, 1999.
          S10.1 Special Definitions. For purposes of this Supplement No. 10:
               S10.1.1 “Elective Subaccount” means a subaccount within a
Member’s Elective Account to which elective deferrals made under the SBM Plan
are transferred.
               S10.1.2 “Matching Subaccount” means a subaccount within a
Member’s Matching Account to which matching contributions made under the SBM
Plan are transferred.
               S10.1.3 “Rollover Subaccount” means a subaccount with a Member’s
Rollover Account to which rollover contributions made under the SBM Plan are
transferred.
               S10.1.4 “SBM” means Scientific & Business Minicomputers, Inc.
               S10.1.5 “SBM Account” means an account maintained under the SBM
Plan immediately prior to the Merger containing elective deferrals, matching
contributions and rollover contributions (as applicable) for an SBM Member.
               S10.1.6 “SBM Member” means a participant in the SBM Plan who had
an undistributed account thereunder immediately prior to the Merger.
               S10.1.7 “SBM Plan” means the Scientific & Business Minicomputers,
Inc. 401(k) Profit Sharing Plan as in effect prior to the Merger.
               S10.1.8 “SBM Trust Fund” means the trust fund maintained under
the SBM Plan immediately prior to the Merger.
          S10.2 Continuation of SBM Contributions Under This Plan. SBM
maintained a program of making elective deferral contributions and related
matching contributions through the SBM Plan through June 30, 1999, and effective
July 1, 1999, transferred such program to this Plan by becoming an Employer
under this Plan, making contributions herewith in lieu of

S10-1



--------------------------------------------------------------------------------



 



contributions under the SBM Plan and arranging for the merger of the SBM Plan
with this Plan as soon as practicable thereafter.
          S10.3 Membership in Plan Effective July 1, 1999. Each SBM Member who
is employed by an Employer on July 1, 1999 shall become a Member of the Plan on
that date. Any other employee of SBM who is employed by an Employer on such date
who then satisfies the minimum age and 90-day waiting period requirements of
Section 2.1 (after giving effect to Section S10.9) shall become a Member on the
first date that such employee receives Compensation from such Employer, which
date shall constitute the Entry Date for such employee. Each SBM Member who is
not then employed by an Employer shall become a Member on August 1, 2000, but
solely with respect to his SBM Account unless he otherwise qualifies as Member
under the Plan.
          S10.4 Merger. Effective August 1, 2000, the SBM Plan and the SBM Trust
Fund are merged into this Plan, and the terms of this Plan supersede the terms
of the SBM Plan. All persons (including current and former employees and their
beneficiaries) having an interest under the SBM Plan prior to August 1, 2000
shall, on and after August 1, 2000, be entitled to benefits solely from the Plan
(including this Supplement No. 10), in lieu of any and all interest which they
had or may have had under the SBM Plan.
          S10.5 Transfer of SBM Trust Fund. The assets held by the trustees of
the SBM Trust Fund shall be transferred to the Trustee on August 1, 2000 or as
soon as practicable thereafter. If and to the extent that such transfer is not
completed on August 1, 2000 such trustees shall hold such assets as adjusted for
investment gain or loss thereon and expenses attributable thereto, as an
additional trustee under this Plan, until such transfer is completed.
          S10.6 Allocation of Transferred Accounts. Funds transferred to the
Trustee in respect of a Member’s SBM Account shall be allocated under the Plan
to such Member’s Elective, Matching, and Rollover Subaccounts, as applicable.
          S10.7 Investment of Transferred Assets. Funds transferred to the
Trustee pursuant to Section S10.5 shall be invested in accordance with
Section S10.8. Thereafter, the Member may change the portion of his Account that
is invested in each Investment Fund in accordance with Article V of the Plan.
          S10.8 Fund Mapping. The following fund mapping shall become effective
upon the transfer pursuant to Section S10.5:

      From the Following SBM Plan Funds   Into Investment Fund
Guaranteed Certificate
  Fidelity Retirement Gov’t. Money Market  
Short Term Fund I
  Fidelity Retirement Govt. Money Market  
Maxim Bond Index
  Fidelity Intermediate Bond  
Maxim Loomis Sayles Corp. Bond
  Fidelity Intermediate Bond

S10-2



--------------------------------------------------------------------------------



 



     
Maxim US Govt. Mortgage Sec.
  Fidelity Retirement Govt. Money Market  
Maxim Global Bond
  Fidelity Retirement Govt. Money Market  
Maxim Money Market
  Fidelity Retirement Govt. Money Market  
Maxim Index European
  Fidelity Retirement Govt. Money Market  
Fidelity Advisor Overseas
  Fidelity Retirement Govt. Money Market  
Maxim Invesco ADR
  Fidelity Retirement Govt. Money Market  
Putnam Global Growth
  Fidelity Retirement Govt. Money Market  
AIM Charter
  Fidelity Magellan  
Orchard Index 500
  Fidelity Spartan US Equity Index  
Maxim Founder’s Growth & Income
  Fidelity Spartan US Equity Index  
American Century Ultra
  Fidelity Magellan  
AIM Weingarten
  Fidelity Retirement Growth  
Maxim Growth Index
  Fidelity Magellan  
Fidelity Advisor Equity Income
  Fidelity Equity Income  
Fidelity Advisor Growth Opp.
  Fidelity Magellan  
Putnam Fund for Growth & Income
  Fidelity Equity Income  
Maxim Value Index
  Fidelity Equity Income  
AIM Constellation
  Fidelity Retirement Growth  
Maxim T. Rowe Price Mid-Cap Growth
  Fidelity Retirement Growth  
Profile Series I
  Fidelity Magellan  
Profile Series II
  Fidelity Asset Management: Growth  
Profile Series III
  Fidelity Asset Management.  
Profile Series IV
  Fidelity Asset Management:  
Profile Series V
  Fidelity Asset Management: Income  
Orchard Index 600
  Fidelity Retirement Growth

S10-3



--------------------------------------------------------------------------------



 



     
Maxim Ariel Small-Cap Value
  Fidelity Value  
Maxim Loomis Sayles Small-Cap Value
  Fidelity Value

          S10.9 Credit Under the Plan for Service with SBM Eligibility to
Participate. Eligibility to participate, Hours of Service and Years of Service
under the Plan shall be determined by taking into account employment with SBM
prior to July 1, 1999 as if SBM had been an Affiliate for the period during
which it maintained the SBM Plan, and any additional period credited for vesting
purposes under the SBM Plan and not disregarded under the break in service rules
under the SBM Plan or this Plan. The Committee may use and rely upon records
maintained by SBM to compute Hours of Service in order to determine Years of
Service to be credited to such employee and his eligibility to participate in
accordance with Section 2.1 based on his employment with SBM.
          S10.10 Vesting of Matching Subaccount. The Matching Subaccount of a
Member employed by SBM shall be fully vested and nonforfeitable effective
August 1, 2000.
          S10.11 Alternative Forms of Payment Preserved to February 1, 2002. Any
individual who is a SBM Member at the time of his termination of employment with
an Employer or Affiliate, and any other SBM Member who is not employed by an
Employer or Affiliate, who has vested Accounts exceeding $5,000 and who elects
on the Appropriate Form to receive a distribution commencing as of a date on or
before February 1, 2002 may on such form elect one of the following with respect
to the vested amounts held in his Elective, Matching, and Rollover Subaccounts:
               (a) an annuity, which in the case of a married Member shall,
except as provided below, be in the form of a “Joint and Fifty-Percent Survivor
Annuity” (i.e., an annuity for the life of the Member with a survivor annuity
for the life of his spouse which is fifty percent of the amount of the annuity
payable during the joint lives of the Member and his spouse), and which in the
case of an unmarried Member, or of a married Member who has waived the Joint and
Fifty-Percent Survivor Annuity option with spousal consent in accordance with
applicable regulations, shall be in the form of a straight-life annuity, in each
case to be provided by the purchase of an annuity contract on a unisex basis;
               (b) a series of installment payments made on a monthly,
quarterly, or annual basis over a reasonable fixed period of time not exceeding
the life expectancy of the Member; or
               (c) a single sum payment.
          S10.12 Withdrawals During Employment.
               S10.12.1 Withdrawals During Employment Irrespective of Age. An
SBM Member who is employed by an Employer or Affiliate may elect, no more
frequently than once in any six-month period, to withdraw from the Plan all or
any portion of any of his benefit amounts attributable to his Rollover
Subaccount (including investment earnings allocable thereto).

S10-4



--------------------------------------------------------------------------------



 



               S10.12.2 Withdrawals During Employment After Age 59-1/2. After
attaining age 59-1/2, an SBM Member who is employed by an Employer or Affiliate
may elect, no more frequently than once in any six-month period, to withdraw
from the Plan all or any portion of any of his benefit amounts attributable to
his Elective and Matching Subaccounts (including investment earnings allocable
thereto).
               S10.12.3 SBM Plan Amended. The provisions of this Supplement
No. 10 shall be treated as an amendment to and a part of the SBM Plan to the
extent necessary to give full effect to this Supplement. The provisions of this
Plan, in its capacity as a continuation and amendment of the SBM Plan, shall
apply and be effective with respect to the SBM Plan for periods prior to
August 1, 2000 to the extent necessary for the SBM Plan to meet applicable
requirements of all provisions of law that became effective since the last
determination letter with respect to the SBM Plan, including, without
limitation, the Uruguay Round Agreements Act (also referred to as GATT), the
Uniformed Services Employment and Reemployment Rights Act, the Small Business
Job Protection Act of 1996, the Taxpayer Relief Act of 1997, the IRS
Restructuring and Reform Act of 1998 and the Community Renewal Tax Relief Act of
2000, effective as of their respective effective dates; such Plan provisions
include, without limitation, the following:
               (a) Sections 1.13 and 1.44, relating to compensation being
determined before giving effect to any salary reductions under section 132(f)(4)
of the Code, effective January 1, 2001;
               (b) Section 6.1.2, relating to earnings being determined for
purposes of section 415 of the Code before giving effect to any salary
reductions under section 132(f)(4) of the Code, effective January 1, 2001;
               (c) Section 1.27, relating to the definition of highly
compensated employee, effective January 1, 1997;
               (d) Section 3.3.3, relating to the distributions of aggregate
excess deferrals based on the amount of contribution by or on behalf of each
highly compensated employee and attributable first to the highly compensated
employee with the greatest dollar amount of elective deferrals, effective
January 1, 1997;
               (e) Section 3.14, relating to contributions in respect of periods
of qualified military service as required under section 414(u) of the Code,
effective December 12, 1994;
               (f) Section 6.2, relating to the adjustment under section 415(d)
of the Code of the $30,000 annual addition limitation under section 415(c)(1),
effective January 1, 1995;
               (g) Section 6.3, relating to limiting the application of section
415(e) of the Code to limitation years beginning before January 1, 2000;

S10-5



--------------------------------------------------------------------------------



 



               (h) Section 8.15, relating to exclusion of hardship distributions
from the definition of eligible rollover distribution in accordance with section
402(c)(4) of the Code, effective January 1, 1999;
               (i) Section 13.4, relating to the repeal of the family
aggregation rules, effective January 1, 1997; and
               (j) Section 14.1, relating to the definition of “leased employee”
as defined under section 414(n) of the Code, effective January 1, 1997.

S10-6



--------------------------------------------------------------------------------



 



SUPPLEMENT NO. 11
TO
ARROW ELECTRONICS SAVINGS PLAN
Special Provisions Applicable
to Employees of Support Net, Inc.
          Effective as of April 1, 2000, the Support Net, Inc. 401(k) Plan (the
“Support Net Plan”) merged into this Plan, and the terms of this Plan superseded
the terms of the Support Net Plan. This Supplement No. 11 provides for such
merger (“Merger”) and sets forth special provisions that apply to employees of
Support Net, Inc. on and after its adoption of this Plan effective January 1,
2000.
          S11.1 Special Definitions. For purposes of this Supplement No. 11:
               S11.1.1 “Elective Subaccount” means a subaccount within a
Member’s Elective Account to which elective deferrals made under the Support Net
Plan are transferred.
               S11.1.2 “Matching Subaccount” means a subaccount within a
Member’s Matching Account to which matching contributions made under the Support
Net Plan are transferred.
               S11.1.3 “Rollover Subaccount” means a subaccount within a
Member’s Rollover Account to which rollover contributions made under the Support
Net Plan are transferred.
               S11.1.4 “Support Net” means Support Net, Inc.
               S11.1.5 “Support Net Account” means an account maintained under
the Support Net Plan immediately prior to the Merger containing elective
deferrals, matching contributions and rollover contributions (as applicable) for
a Support Net Member.
               S11.1.6 “Support Net Member” means a participant in the Support
Net Plan who had an undistributed account thereunder immediately prior to the
Merger.
               S11.1.7 “Support Net Plan” means the Support Net, Inc. 401(k)
Plan as in effect prior to the Merger.
               S11.1.8 “Support Net Trust Fund” means the trust fund maintained
under the Support Net Plan immediately prior to the Merger.
          S11.2 Continuation of Support Net Contributions Under This Plan.
Support Net maintained a program of making elective deferral contributions and
related matching contributions through the Support Net Plan through December 31,
1999, and effective January 1, 2000, transferred such program to this Plan by
becoming an Employer under this Plan, making

S11-1



--------------------------------------------------------------------------------



 



contributions herewith in lieu of contributions under the Support Net Plan and
arranging for merger of the Support Net Plan with this Plan as soon as
practicable thereafter.
          S11.3 Membership in Plan Effective January 1, 2000. Each Support Net
Member who is employed by an Employer on January 1, 2000 shall become a Member
of the Plan on that date. Any other employee of Support Net who is employed by
an Employer on such date who then satisfies the minimum age and 90-day waiting
period requirements of Section 2.1 (after giving effect to Section S11.9) shall
become a Member on the first date that such employee receives Compensation from
such Employer, which date shall constitute the Entry Date for such employee.
Each Support Net Member who is not then employed by an Employer shall become a
Member on April 1, 2000, but solely with respect to his Support Net Account
unless he otherwise qualifies as a Member under the Plan.
          S11.4 Merger. Effective April 1, 2000, the Support Net Plan and the
Support Net Trust Fund are merged into this Plan and the trust thereunder, and
the terms of this Plan supersede the terms of the Support Net Plan. All persons
(including current and former employees and their beneficiaries) having an
interest under the Support Net Plan immediately prior to April 1, 2000 shall, on
and after April 1, 2000, be entitled to benefits solely from this Plan
(including this Supplement No. 11), in lieu of any and all interest which they
had or may have had under the Support Net Plan.
          S11.5 Transfer of Support Net Trust Fund. The assets held by the
trustees of the Support Net Trust Fund shall be transferred to the Trustee on
April 1, 2000 or as soon as practicable thereafter. If and to the extent that
such transfer is not completed on April 1, 2000, such trustees shall hold such
assets as adjusted for investment gain or loss thereon and expenses attributable
thereto, as an additional trustee under this Plan, until such transfer is
completed.
          S11.6 Allocation of Transferred Accounts. Funds transferred to the
Trustee in respect of a Member’s Support Net Account shall be allocated under
the Plan to such Member’s Elective, Matching, and Rollover Subaccounts, as
applicable.
          S11.7 Investment of Transferred Assets. Funds transferred to the
Trustee pursuant to Section S11.5 shall be invested in accordance with
Section S11.8. Thereafter, a Member may change the portion of his Account that
is invested in each Investment Fund in accordance with Article V of the Plan.
          S11.8 Fund Mapping. The following fund mapping shall take place upon
the transfer pursuant to Section S11.5:

S11-2



--------------------------------------------------------------------------------



 



      From the Support Net Plan Funds   Into Investment Fund EuroPacific Growth
  Fidelity Retirement Govt Money Market       The Growth Fund of America  
Fidelity Retirement Growth       The Investment Co. of America   Fidelity
Magellan Fund       Capital Income Builder   Fidelity Asset Manager Income      
Cash Management Trust of America   Fidelity Retirement Govt. Money Market      
Washington Mutual Investors   Fidelity Equity Income Fund       The Bond Fund of
America   Fidelity Intermediate Bond Fund

          S11.9 Credit Under the Plan for Service with Support Net. Eligibility
to participate, Hours of Service and Years of Service under the Plan shall be
determined by taking into account employment with Support Net prior to
January 1, 2000 as if Support Net had been an Affiliate for the period during
which it maintained the Support Net Plan, and any additional period credited for
vesting purposes under the Support Net Plan and not disregarded under the break
in service rules under the Support Net Plan or this Plan. The Committee may use
and rely upon records maintained by Support Net to compute Hours of Service in
order to determine Years of Service to be credited to such employee and his
eligibility to participate in accordance with Section 2.1 based on his
employment with Support Net.
          S11.10 Vesting of Matching Subaccount. The Matching Subaccount of a
Member employed by Support Net shall be fully vested and nonforfeitable
effective April 1, 2000.
          S11.11 Withdrawals During Employment.
               S11.11.1 Withdrawals During Employment Irrespective of Age. A
Support Net Member who is employed by an Employer or Affiliate may elect, no
more frequently than once in any six-month period, to withdraw from the Plan all
or any portion of any of his benefit amounts attributable to his Rollover
Subaccount (including investment earnings allocable thereto).
               S11.11.2 Withdrawals During Employment After Age 59-1/2. After
attaining age 59-1/2, a Support Net Member who is employed by an Employer or
Affiliate may elect, no more frequently than once in any six-month period, to
withdraw from the Plan all or any portion of any of his benefit amounts
attributable to his Elective and Matching Subaccounts (including investment
earnings allocable thereto).

S11-3



--------------------------------------------------------------------------------



 



               S11.11.3 Support Net Plan Amended. The provisions of this
Supplement No. 11 shall be treated as an amendment to and a part of the Support
Net Plan to the extent necessary to give full effect to this Supplement. The
provisions of this Plan, in its capacity as a continuation and amendment of the
Support Net Plan, shall apply and be effective with respect to the Support Net
Plan for periods prior to April 1, 2000 to the extent necessary for the Support
Net Plan to meet applicable requirements of all provisions of law that became
effective since the last determination letter with respect to the Support Net
Plan, including, without limitation, the Uruguay Round Agreements Act (also
referred to as GATT), the Uniformed Services Employment and Reemployment Rights
Act, the Small Business Job Protection Act of 1996, the Taxpayer Relief Act of
1997, the IRS Restructuring and Reform Act of 1998 and the Community Renewal Tax
Relief Act of 2000, effective as of their respective effective dates; such Plan
provisions include, without limitation, the following:
               (a) Sections 1.13 and 1.44, relating to compensation being
determined before giving effect to any salary reductions under section 132(f)(4)
of the Code, effective January 1, 2001;
               (b) Section 6.1.2, relating to earnings being determined for
purposes of section 415 of the Code before giving effect to any salary
reductions under section 132(f)(4) of the Code, effective January 1, 2001;
               (c) Section 1.27, relating to the definition of highly
compensated employee, effective January 1, 1997;
               (d) Section 3.3.3, relating to the distributions of aggregate
excess deferrals based on the amount of contribution by or on behalf of each
highly compensated employee and attributable first to the highly compensated
employee with the greatest dollar amount of elective deferrals, effective
January 1, 1997;
               (e) Section 3.14, relating to contributions in respect of periods
of qualified military service as required under section 414(u) of the Code,
effective December 12, 1994;
               (f) Section 6.2, relating to the adjustment under section 415(d)
of the Code of the $30,000 annual addition limitation under section 415(c)(1),
effective January 1, 1995;
               (g) Section 6.3, relating to limiting the application of section
415(e) of the Code to limitation years beginning before January 1, 2000;
               (h) Section 8.15, relating to exclusion of hardship distributions
from the definition of eligible rollover distribution in accordance with section
402(c)(4) of the Code, effective January 1, 1999;
               (i) Section 13.4, relating to the repeal of the family
aggregation rules, effective January 1, 1997; and

S11-4



--------------------------------------------------------------------------------



 



               (j) Section 14.1, relating to the definition of “leased employee”
as defined under section 414(n) of the Code, effective January 1, 1997;
provided, however, in determining the permitted actual deferral percentages and
contribution percentages for highly compensated employees for plan years
beginning on or after January 1, 1997 for periods prior to April 1, 2000, the
applicable plan year for non-highly compensated employees shall be the
immediately preceding plan year.

S11-5



--------------------------------------------------------------------------------



 



SUPPLEMENT NO. 12
TO
ARROW ELECTRONICS
SAVINGS PLAN
Special Provisions Applicable
to Former Participants in the VEBA Electronics Inc. 401(k) Plan
     Effective as of April 2, 2001, the VEBA Electronics Inc. 401(k) Plan (the
“VEBA Plan”) merged into this Plan, and the terms of this Plan superseded the
terms of the VEBA Plan. This Supplement No. 12 provides for such merger
(“Merger”) and sets forth special provisions that apply to former participants
in the VEBA Plan.
          S12.1 Special Definitions. For purposes of this Supplement No. 12:
               S12.1.1 “Elective Subaccount” means a subaccount within a
Member’s Elective Account to which elective deferrals made under the VEBA Plan
are transferred.
               S12.1.2 “Matching Subaccount” means a subaccount within a
Member’s Matching Account to which matching contributions made under the VEBA
Plan are transferred.
               S12.1.3 “Rollover Subaccount” means a subaccount with a Member’s
Rollover Account to which rollover contributions and after-tax contributions
made under the VEBA Plan are transferred.
               S12.1.4 “VEBA” means Atlas Business Services, VEBA Electronics,
Inc., Atlas Systems, Wyle Electronics and Wyle Systems.
               S12.1.5 “VEBA Account” means an account maintained under the VEBA
Plan immediately prior to the Merger containing elective deferrals, matching
contributions, rollover contributions and after-tax contributions (as
applicable) for a VEBA Member.
               S12.1.6 “VEBA Member” means a participant in the VEBA Plan who
had an undistributed account thereunder immediately prior to the Merger.
               S12.1.7 “VEBA Plan” means the VEBA Electronics Inc. 401(k) Plan
as in effect prior to the Merger.
               S12.1.8 “VEBA Trust Fund” means the trust fund maintained under
the VEBA Plan immediately prior to the Merger.
          S12.2 VEBA Plan Superseded By This Plan. VEBA maintained a program of
making elective deferral contributions and related matching contributions
through the VEBA Plan. The Company acquired VEBA effective January 16, 2000.
During the period

S12-1



--------------------------------------------------------------------------------



 



commencing on that date and through December 31, 2000, a number of VEBA
employees transferred to the employ of the Company. The remainder of VEBA
employees transferred to the employ of the Company effective January 1, 2001. As
of January 16, 2000 and through December 31, 2000, the Company adopted the VEBA
Plan with respect to those VEBA Members who transferred to its employ and
continued the VEBA program of making elective deferral contributions and related
matching contributions for them through the VEBA Plan. Effective January 1,
2001, the Company adopted the VEBA Plan with respect to all VEBA Members and
effective the same date transferred the above-described program of contributions
to this Plan, by making such contributions hereunder in lieu of contributions
under the VEBA Plan and by arranging for the merger of the VEBA Plan with this
Plan as soon as practicable thereafter.
          S12.3 Membership in Plan Effective January 1, 2001. Each VEBA Member
who is employed by an Employer on January 1, 2001 shall become a Member of the
Plan on that date. Any other employee of VEBA who is employed by an Employer on
such date who then satisfies the minimum age and 90-day waiting period
requirements of Section 2.1 (after giving effect to Section S12.9) shall become
a Member on the first date that such employee receives Compensation from such
Employer, which date shall constitute the Entry Date for such employee. Each
VEBA Member who is not then employed by an Employer shall become a member on
April 2, 2001, but solely with respect to his VEBA Account unless he otherwise
qualifies as a Member under the Plan.
          S12.4 Merger. Effective April 2, 2001, the VEBA Plan and the VEBA
Trust Fund are merged into this Plan, and the terms of this Plan supersede the
terms of the VEBA Plan. All persons (including current and former employees and
their beneficiaries) having an interest under the VEBA Plan prior to April 2,
2001 shall, on and after April 2, 2001, be entitled to benefits solely from the
Plan (including this Supplement No. 12), in lieu of any and all interest which
they had or may have had under the VEBA Plan.
          S12.5 Transfer of VEBA Trust Fund. The assets held by the trustees of
the VEBA Trust Fund shall be transferred to the Trustee on April 2, 2001 or as
soon as practicable thereafter. If and to the extent that such transfer is not
completed on April 2, 2001 such trustees shall hold such assets as adjusted for
investment gain or loss thereon and expenses attributable thereto, as an
additional trustee under this Plan, until such transfer is completed.
          S12.6 Allocation of Transferred Accounts. Funds transferred to the
Trustee in respect of a Member’s VEBA Account shall be allocated under the Plan
to such Member’s Elective, Matching, and Rollover Subaccounts, as applicable.
          S12.7 Investment of Transferred Assets. Funds transferred to the
Trustee pursuant to Section S12.5 shall be invested in accordance with
Section S12.8. Thereafter, the Member may change the portion of his Account that
is invested in each Investment Fund in accordance with Article V of the Plan.
          S12.8 Fund Mapping. The following fund mapping shall become effective
upon the transfer pursuant to Section S12.5:

S12-2



--------------------------------------------------------------------------------



 



      From the Following VEBA Plan Funds   Into Plan Investment Funds
BT Investment Equity 500 Index
  Spartan U.S. Equity Index
 
   
Dreyfus Premier Tech. Growth Fund
  OTC Portfolio
 
   
GIC Account 1 - VEBA
  Retirement Gov’t M.M.
 
   
Mass Investors Growth Stock Fund
  Magellan
 
   
Massachusetts Investors Trust
  Magellan
 
   
MFS Bond Fund
  Inter. Bond
 
   
MFS Capital Opportunities Fund
  Magellan
 
   
MFS Emerging Growth Fund
  OTC Portfolio
 
   
MFS Equity Income Fund
  Equity Income
 
   
MFS Global Governments Fund
  Retirement Gov’t M.M.
 
   
MFS Global Growth Fund
  Retirement Gov’t M.M.
 
   
MFS Government Securities Fund
  Inter. Bond
 
   
MFS High Income Fund
  Retirement Gov’t M.M.
 
   
MFS Institutional Fixed Fund
  Retirement Gov’t M.M.
 
   
MFS Midcap Growth Fund
  OTC Portfolio
 
   
MFS Money Market Fund
  Retirement Gov’t M.M.
 
   
MFS New Discovery Fund
  OTC Portfolio
 
   
MFS Research Fund
  Magellan
 
   
MFS Total Return Fund
  Asset Manager

          S12.9 Credit Under the Plan for Service with VEBA. Eligibility to
participate, Hours of Service and Years of Service under the Plan shall be
determined by taking into account employment with VEBA prior to January 1, 2001
as if VEBA had been an Affiliate for the period during which it maintained the
VEBA Plan, and any additional period credited for vesting purposes under the
VEBA Plan and not disregarded under the break in service rules under the VEBA
Plan or this Plan. The Committee may use and rely upon records maintained by
VEBA to compute Hours of Service in order to determine Years of Service to be
credited to such employee

S12-3



--------------------------------------------------------------------------------



 



and his eligibility to participate in accordance with Section 2.1 based on his
employment with VEBA.
          S12.10 Vesting of Matching Subaccount. The Matching Subaccount of a
Member employed by VEBA shall be fully vested and nonforfeitable effective
April 2, 2001.
          S12.11 Alternative Forms of Payment Preserved to February 1, 2002. Any
individual who is a VEBA Member at the time of his termination of employment
with an Employer or Affiliate, and any other VEBA Member who is not employed by
an Employer or Affiliate, who was a participant in the Wyle Electronics Capital
Accumulation Plan on or before June 30, 1996, who has vested Accounts exceeding
$5,000 and who elects on the Appropriate Form to receive a distribution
commencing as of a date on or before February 1, 2002 may on such form elect one
of the following with respect to the vested amounts held in his Elective,
Matching, and Rollover Subaccounts:
               (a) an annuity, which in the case of a married Member shall,
except as provided below, be in the form of a “Joint and Fifty-Percent Survivor
Annuity” (i.e., an annuity for the life of the Member with a survivor annuity
for the life of his spouse which is fifty percent of the amount of the annuity
payable during the joint lives of the Member and his spouse), and which in the
case of an unmarried Member, or of a married Member who has waived the Joint and
Fifty-Percent Survivor Annuity option with spousal consent in accordance with
applicable regulations, shall be in the form of a straight-life annuity, in each
case to be provided by the purchase of an annuity contract on a unisex basis;
               (b) a series of installment payments over a reasonable fixed
period of time not exceeding the life expectancy of the Member; or
               (c) a single sum payment.
          S12.12 Withdrawals During Employment.
               S12.12.1 Withdrawals During Employment Irrespective of Age. A
VEBA Member who is employed by an Employer or Affiliate may elect, no more
frequently than once in any one-year period, to withdraw from the Plan all or
any portion of any of his benefit amounts attributable to his Rollover
Subaccount (including investment earnings allocable thereto).
               S12.12.2 Withdrawals During Employment After Age 59-1/2. After
attaining age 59-1/2, an VEBA Member who is employed by an Employer or Affiliate
may elect, no more frequently than once in any one-year period, to withdraw from
the Plan all or any portion of any of his benefit amounts attributable to his
Elective and Matching Subaccounts (including investment earnings allocable
thereto).
               S12.12.3 VEBA Plan Amended. The provisions of this Supplement
No. 12 shall be treated as an amendment to and a part of the VEBA Plan to the
extent necessary to give full effect to this Supplement.

S12-4



--------------------------------------------------------------------------------



 



SUPPLEMENT NO. 13
TO
ARROW ELECTRONICS SAVINGS PLAN
Special provisions applicable to
Residents of the Commonwealth of Puerto Rico
          S13.1 Purpose and Effect. This Supplement 13, effective as of May 13,
1991, is intended to comply with the requirements of the applicable provisions
of the tax code of Puerto Rico, currently Section 1165(a) and (e) of the Puerto
Rico Internal Revenue Code of 1994 (the “PRIRC”). The provisions of this
Supplement 13 shall only apply to any resident of the Commonwealth of Puerto
Rico (“Supplement 13 Participant”) who is employed by an Employer.
          S13.2 Type of Plan. It is the intent of the Company that the Plan be a
profit sharing plan as defined in Article 1165-1 of the Puerto Rico Income Tax
Regulations and that it include a qualified cash or deferred arrangement
pursuant to Section 1165(e) of PRIRC.
          S13.3 Compensation. Compensation received from sources in Puerto Rico
and which is excludable from the gross income of a Supplement 13 Member under
Section 933 of the Code shall be considered Compensation under Section 1.13 of
the Plan.
          S13.4 Elective Contributions. A Supplement 13 Participant’s Elective
Contributions under the Plan may not in any event exceed the lesser of ten
percent (10%) of the Supplement 13 Participant’s Compensation or $7,500, as
adjusted under PRIRC ($8,000 as of January 1, 1998).
          S13.5 Average Deferral Percentage Limits. In addition to the
limitations described in Section 3.3 of the Plan, the “average deferral
percentage” (as defined in Section 3.3.2 of the Plan) for Highly Compensated
Supplement 13 Participants (as defined below) for each Plan Year shall not
exceed the limitations of Section 3.3 of the Plan applied by substituting the
terms “Highly Compensated Supplement 13 Participants” and “Not Highly
Compensated Supplement 13 Participants” for the terms “Highly Compensated
Employees” and “not Highly Compensated Employees,” respectively.
               S13.5.1 The average deferral percentage under this Section S13.5
shall be calculated without regard to the limitations of Section 401(a)(17) of
the Code.
               S13.5.2 For purposes of this Section S13.5, the term “Highly
Compensated Supplement 13 Participant” means any Supplement 13 Member who is
eligible to participate in the Plan and is more highly compensated than
two-thirds of all other Supplement 13 Participants eligible to participate in
the Plan and employed by the same Employer. Any other Supplement 13 Member is a
“Not Highly Compensated Supplement 13 Participant.

S13-1



--------------------------------------------------------------------------------



 



               S13.5.3 For purposes of this Section S13.5, if more than one plan
providing a cash or deferred arrangement (within the meaning of Section 1165(e)
of PRIRC) is maintained by the Employer or an Affiliate, the “average deferral
percentage” (as defined in Section 3.3.2 of the Plan) of any Highly Compensated
Supplement 13 Member who participates in more than one such plan or arrangement
shall be determined as if all such arrangements were a single plan or
arrangement.
               S13.5.4 If two or more plans are aggregated for purposes of
Sections 1165(a)(3) or 1165(a)(4) of PRIRC, such plans shall be aggregated for
purposes of determining the “average deferral percentage” of Supplement 13
Participants as if all such plans were a single plan.
          S13.6 Distribution of Puerto Rico Excess Contributions. Puerto Rico
Excess Contributions shall be determined by reducing the amount of Elective
Contributions (and the amounts taken into account as Elective Contributions) to
be permitted on behalf of Highly Compensated Supplement 13 Participants in the
order of the average deferral percentages, beginning with the highest of such
percentages. To the extent permitted under applicable laws and regulations,
Puerto Rico Excess Contributions for a Plan Year, plus any income or minus any
loss allocable thereto, shall be distributed no later than the close of the
following Plan Year. For purposes of this Section S13.6, the term “Puerto Rico
Excess Contributions” means the Elective Contributions by Highly Compensated
Supplement 13 Participants in excess of the limitations of Section 3.3 of the
Plan, as modified by Section S13.5.
          S13.7 Matching Contributions Only for Permissible Elective
Contributions. To the extent permitted by applicable laws and regulations, no
Matching Contributions shall be made with respect to Puerto Rico Excess
Contributions distributable pursuant to Section S13.6 or Elective Contributions
in excess of the limitations of Section S13.4.
          S13.8 Contributions May Not Exceed Amount Deductible. In no event
shall Employer contributions under Article III of the Plan for any taxable year
exceed the maximum amount (including amounts carried forward) deductible for
that taxable year under Section 1023(n) of PRIRC.
          S13.9 Contributions Conditioned on Deductibility and Savings Plan
Qualification. Each contribution by an Employer under Article III of the Plan is
conditioned on the deductibility of such contribution under Section 1023(n) of
PRIRC for the taxable year for which contributed, and on the initial
qualification of the Plan under Section 1165(a) of PRIRC.
          S13.10 Rollover Contributions. Contributions by a Supplement 13 Member
under Section 3.6 of the Plan are limited to amounts distributed from an
employee retirement plan that also qualifies under Section 1165(a) of PRIRC.
          S13.11 Payment of Contributions. Contributions to the Plan by an
Employer engaged in business in Puerto Rico shall be paid to the Trustee not
later than the due date for filing its Puerto Rico Income Tax Return for the
taxable year in which such payroll period falls, including any extension
thereof.

S13-2



--------------------------------------------------------------------------------



 



          S13.12 Use of Terms. All terms and provisions of the Plan shall apply
to this Supplement 13, except that where the terms and provisions of the Plan
and this Supplement 13 conflict, the terms and provisions of this Supplement 13
shall govern.

S13-3



--------------------------------------------------------------------------------



 



SUPPLEMENT NO. 14
TO
ARROW ELECTRONICS SAVINGS PLAN
Special Provisions Applicable to
Former Employees of Pioneer-Standard Electronics, Inc.
          The following special provisions have been adopted in connection with
the acquisition by the Company of substantially all of the assets of
Pioneer-Standard’s Industrial Electronics Division of Pioneer-Standard
Electronics, Inc. (“Pioneer”) and the resulting transfer of certain employees of
Pioneer to the employ of the Company effective March 1, 2003.
          S14.1 Date of Membership. In the case of a Pioneer employee who became
an Eligible Employee as of March 1, 2003, in connection with the above-described
acquisition (a “Pioneer Employee”):
               (a) A Pioneer Employee who had been continuously employed at
Pioneer for at least three months immediately prior to his transfer to the
Company will become a Member effective March 1, 2003 if he is then age 21 or
older, and otherwise on the first Entry Date on which he is at least age 21 (and
remains an Eligible Employee).
               (b) Any other Pioneer Employee who qualifies as a “Regular
Employee” as defined in Section 2.1 will become a Member effective July 1, 2003
if he is then an Eligible Employee who is age 21 or older, and otherwise on the
first Entry Date on which he is at least age 21 (and remains an Eligible
Employee).
               (c) A Pioneer Employee who is not described in paragraph
(a) above and is not a Regular Employee shall be entitled to become a Member
only upon satisfying the requirements of the second sentence of Section 2.1,
applied without regard to his prior employment with Pioneer.
          S14.2 Vesting. Years of Service for a Pioneer Employee described in
paragraph (a) or (b) of Section S14.1 shall take into account his employment
with Pioneer prior to March 1, 2003, as follows:
               (a) The Pioneer Employee shall be credited with 190 Hours of
Service for each of January and February of 2003 if he had any paid working hour
with Pioneer in such month.
               (b) A Pioneer Employee shall be credited with Years of Service
for periods prior to January 1, 2003 equal to the number of full years of his
most recent continuous period of employment with Pioneer prior to January 1,
2003 plus any fraction of such a year in excess of 6 months.

S14-1



--------------------------------------------------------------------------------



 



               (c) A Pioneer Employee who was employed by the Company within
90 days prior to the commencement of employment with Pioneer shall be entitled
to reinstatement of his Years of Service prior to such employment with Pioneer,
whether or not such Years of Service would otherwise be disregarded under any
break rule of the Plan.
          S14.3 Pioneer Records. The Committee may use and rely upon records
maintained by Pioneer and apply such conventions it deems necessary or desirable
to determine Years of Service to be credited to such Pioneer Employee and his
eligibility to participate in accordance with Section 2.1 and this Supplement 14
based on his employment with Pioneer.
          S14.4 Rollover to Plan of After-Tax Contributions. Notwithstanding
Section 3.6 of the Plan, in connection with the above acquisition, Pioneer
Employees may make Rollover Contributions to the Plan from the Retirement Plan
of Pioneer-Standard Electronics Inc. that include after-tax employee
contributions.
          S14.5 Rollovers of Loans. A Pioneer Employee’s Rollover Contribution
may include a loan note if such note is transferred in a direct rollover to the
Plan from the Retirement Plan of Pioneer-Standard Electronics Inc., subject to
any rules adopted by the Committee to ensure that any such loan note has
complied with the rules and regulations governing participant loans under Code
section 4975 and ERISA section 408(b)(1). Any loan note rolled over to the Plan
pursuant to this Section S14.5 shall be regarded as an outstanding loan for
purposes of Section 7.3. For purposes of this section, the term “loan note”
includes any legally enforceable obligation to repay a participant loan from
another qualified plan.

S14-2



--------------------------------------------------------------------------------



 



SUPPLEMENT NO. 15
TO
ARROW ELECTRONICS
SAVINGS PLAN
Special Provisions Applicable to Eligible Employees of RAD Technologies
          Effective October 19, 2005, and without limiting the generality of
Members’ rights otherwise to make rollovers of eligible rollover distributions
in accordance with Section 8.15, Members who are Eligible RAD Employees shall
have the opportunity to transfer the assets in their respective Accounts,
including any loan note therein, in a direct rollover to the RAD Technologies
401(k) Plan and Trust.
          S15.1 Special Definitions. For purposes of this Supplement No. 15
               S15.1.1 “Eligible RAD Employee” means a former employee of the
Company who became an employee of RAD Technologies in connection with the sale
of certain Company assets to RAD Technologies effective May 31, 2005.
               S15.1.2 “RAD Plan” shall mean the RAD Technologies 401(k) Plan
and Trust, as amended from time to time.
               S15.1.3 “RAD Technologies” means RAD Technologies LLC.
          S15.2 A transfer of assets in connection with this Supplement 15 to
the RAD Plan shall be made in accordance with such procedures as the Committee
shall establish for the purpose in accordance with Sections 8.15 and 12.2.

S15-1



--------------------------------------------------------------------------------



 



SUPPLEMENT NO. 16
TO
ARROW ELECTRONICS
SAVINGS PLAN
Special Provisions Applicable
to Former Employees of Alternative Data Technology, Inc.
          Effective as of March 1, 2007, the Alternative Data Technology, Inc.
Profit Sharing & 401(k) Plan (the “ADT Plan”) shall merge into this Plan, and
the terms of the Plan shall supersede the terms of the ADT Plan. This Supplement
No. 16 provides for such merger (“Merger”) and sets forth special provisions
that apply to former employees of Alternative Data Technologies, Inc. (“ADT”).
          S16.1 Special Definitions. For purposes of this Supplement No. 16:
               S16.1.1 “Elective Subaccount” means a subaccount within a
Member’s Elective Account to which elective deferrals made under the ADT Plan
are transferred.
               S16.1.2 “Rollover Subaccount” means a subaccount with a Member’s
Rollover Account to which rollover contributions made under the ADT Plan are
transferred.
               S16.1.3 “ADT” means Alternative Data Technology, Inc., a Colorado
corporation acquired by the Company on November 30, 2006.
               S16.1.4 “ADT Account” means an account maintained under the ADT
Plan immediately prior to the Merger containing elective deferrals and rollover
contributions, if any, for an ADT Member.
               S16.1.5 “ADT Employee” means an individual who was employed by
ADT on or before November 30, 2006 and was thereafter employed by an Employer.
               S16.1.6 “ADT Member” means a participant in the ADT Plan who had
an undistributed account thereunder immediately prior to the Merger.
               S16.1.8 “ADT Plan” means the Alternative Data Technology, Inc.
Profit Sharing & 401(k) Plan as in effect prior to the Merger.
               S16.1.9 “ADT Trust Fund” means the trust fund maintained under
the ADT Plan immediately prior to the Merger.
          S16.2 Membership in Plan, Generally Effective January 1, 2007. Each
ADT Employee who was employed by ADT on November 30, 2006 and was an Eligible
Employee on January 1, 2007 shall become a Member of the Plan on that date
without respect to the Plan’s age and service requirements for participation.
Each ADT Member who is not then employed by an

S16-1



--------------------------------------------------------------------------------



 



Employer shall become a member on March 1, 2007, but solely with respect to his
ADT Account unless he otherwise qualifies as a Member under the Plan.
          S16.3 Merger. Effective March 1, 2007, the ADT Plan and the ADT Trust
Fund are merged into this Plan and the trust fund thereunder, and the terms of
this Plan supersede the terms of the ADT Plan. All persons (including current
and former employees and their beneficiaries) having an interest under the ADT
Plan prior to March 1, 2007 shall, on and after March 1, 2007, be entitled to
benefits solely from the Plan, including this Supplement No. 16, in lieu of any
and all interest which they had or may have had under the ADT Plan.
          S16.4 Transfer of ADT Trust Fund. The assets held by the trustees of
the ADT Trust Fund shall be transferred to the Trustee on March 1, 2007 or as
soon as practicable thereafter. If and to the extent that such transfer is not
completed on March 1, 2007 such trustees shall hold such assets, as adjusted for
investment gain or loss thereon and expenses attributable thereto, as an
additional trustee under this Plan, until such transfer is completed.
          S16.5 Allocation of Transferred Accounts. Funds transferred to the
Trustee in respect of a Member’s ADT Account shall be allocated under the Plan
to such Member’s Elective and Rollover Subaccounts, as applicable.
          S16.6 Investment of Transferred Assets. Funds transferred to the
Trustee pursuant to Section S16.4 shall be invested in accordance with
Section S16.8. Thereafter, the Member may change the portion of his Account that
is invested in each Investment Fund in accordance with Article V of the Plan.
          S16.7 Fund Mapping. The following fund mapping shall become effective
upon the transfer pursuant to Section S16.4:

      From the Following ADT Plan Funds   Into Plan Investment Funds
SSgA Government Money Market
  Fidelity Retirement Govt. MMKT
 
   
PIMCO Total Return Fund – Class A
  Fidelity Intermediate Bond
 
   
DWS High Inc. Plus Fund – Class S
  Fidelity Intermediate Bond
 
   
SSgA S&P 500 Index Fund
  Fidelity Spartan US Equity Index Inv
 
   
SSgA Russell 2000 Index Strategy
  Laudus Rosenberg U.S. Discovery Instl.
 
   
SSgA S&P MidCap 400 Index
  Laudus Rosenberg U.s. Discovery Instl.
 
   
AllianceBenstein Growth and Inc – A
  Fidelity Equity Income
 
   
DWS Large Cap Value Fund – A
  Fidelity Equity Income
 
   
Allianz NFJ Small-Cap Value – A
  Laudus Rosenberg U.S. Discovery Instl
 
   
DWS Small Cap Growth Fund – A
  Laudus Rosenberg U.S. Discovery Instl
 
   
Neuberger Berman P’ners – Advisor
  Cap Guardian
 
   
Oppenheimer Capital Apprec – A
  Cap Guardian

S16-2



--------------------------------------------------------------------------------



 



     
Fidelity Advisor Equity Growth – T
  T. Rowe Price
 
   
Franklin Rising Dividends
  Fidelity Value
 
   
Alger MidCap Growth Inst’l – I
  Laudus Rosenberg U.S. Discovery Instl.
 
   
Am. Century Intl. Growth – Advisor
  JP Morgan Intl Equity S
 
   
Templeton Growth Inc – R
  JP Morgan Intl Equity S
 
   
SSgA Life Solutions Inc. & Growth
  Fidelity Freedom 2005
 
   
SSgA Life Sol. Balanced Growth
  Fidelity Freedom 2015
 
   
SSgA Life Solutions Growth
  Fidelity Freedom 2025

          S16.8 Credit Under the Plan for Service with ADT. Effective on and
after January1, 2007, and ADT Employees’ eligibility to participate, Hours of
Service and Years of Service under the Plan shall be determined by taking into
account (a) employment with ADT prior to November 30, 2006 as if ADT had been an
Affiliate for the period during which it maintained the ADT Plan, and (b) any
additional period credited for vesting purposes under the ADT Plan and not
disregarded under the break in service rules under the ADT Plan or this Plan.
The Committee may use and rely upon records maintained by ADT to compute Hours
of Service in order to determine Years of Service to be credited to such
employee and his eligibility to participate in accordance with Section 2.1 based
on his employment with ADT.
          S16.9 Withdrawals During Employment.
               S16.9.1 Withdrawals During Employment Irrespective of Age. An ADT
Member who is employed by an Employer or Affiliate may elect to withdraw from
the Plan all or any portion of any of his benefit amounts attributable to his
Rollover Subaccount (if any) (including investment earnings allocable thereto)
at any time.
               S16.9.2 Withdrawals During Employment After Age 59-1/2. After
attaining age 59-1/2, an ADT Member who is employed by an Employer or Affiliate
may elect to withdraw from the Plan all or any portion of any of his benefit
amounts attributable to his Elective and Rollover Subaccounts (including
investment earnings allocable thereto) at any time.
          S16.10 ADT Plan Amended. The provisions of this Supplement No. 16
shall be treated as an amendment to and a part of the ADT Plan to the extent
necessary to give full effect to this Supplement.

S16-3



--------------------------------------------------------------------------------



 



SUPPLEMENT NO. 17
TO
ARROW ELECTRONICS
SAVINGS PLAN
Special Provisions Applicable
to Former Employees of Keylink Systems
          Effective as of April 1, 2007, Arrow Electronics, Inc., Arrow
Electronics Canada LTD and Support Net, Inc. purchased certain assets of the
Keylink Systems business unit from Agilysys, Inc. and Agilysys Canada Inc.,
pursuant to an asset purchase agreement dated January 2, 2007. This Supplement
No. 17 sets forth special provisions that apply to certain employees of the
Keylink Systems business unit who became employed by the Company or another
Employer as a result of the above transaction.
          S17.1 Special Definitions. For purposes of this Supplement No. 17:
               S17.1.3 “Keylink” means the business unit acquired by the Company
and its above referenced subsidiaries pursuant to an asset purchase on April 1,
2007.
               S17.1.5 “Keylink Employee” means an individual who was employed
by Keylink immediately prior to April 1, 2007, other than an employee employed
by Agilysys Canada, and who became employed by an Employer or Affiliate on
April 1, 2007.
               S17.1.6 “Agilysys Member” means a Keylink Employee who is a
participant in the Agilysys Plan with an undistributed account thereunder.
               S17.1.8 “Agilysys Plan” means the Retirement Plan of Agilysys,
Inc., a section 401(k) plan sponsored by Agilysys, Inc.
          S17.2 Rollovers from the Agilysys Plan. Keylink Employees shall be
eligible to roll over their accounts from the Agilysys Plan to the Plan on and
after June 2, 2007.
               S17.2.1 Allocation of Rollovers. Funds rolled over to the Trustee
in respect of a Member’s Agilysys Plan account shall be allocated under the Plan
to such Member’s Rollover Account.
               S17.2.2 Rollovers of Loans. A Keylink Employee’s Rollover
Contribution may include a loan note if such note is transferred in a direct
rollover to the Plan from the Agilysys Plan, subject to any rules adopted by the
Committee to ensure that any such loan note has complied with the rules and
regulations governing participant loans under Code section 4975 and ERISA
section 408(b)(1). Any loan note rolled over to the Plan pursuant to this
Section S17.2.2 shall be regarded as an outstanding loan for purposes of
Section 7.3. For

S17-1



--------------------------------------------------------------------------------



 



purposes of this section, the term “loan note” includes any legally enforceable
obligation to repay a participant loan from another qualified plan.
          S17.3 Waiver of Applicable Waiting Period — Credit Under the Plan for
Service with Keylink. Effective on and after April 1, 2007, Keylink Employees
shall be eligible to participate in the Plan without regard the applicable
waiting period of Section 2.1. Hours of Service and Years of Service under the
Plan for such Keylink Employees shall be determined by taking into account the
most recent period of employment with Keylink and its predecessors, based on
dates of hire furnished by Agilysys, Inc. The Committee may use and rely upon
records maintained by Agilysys, Inc., and may use such equivalencies as the
Committee determines is appropriate, to compute Hours of Service in order to
determine Years of Service to be credited to such employee based on his
employment with Keylink.

S17-2



--------------------------------------------------------------------------------



 



SUPPLEMENT NO. 18
TO
ARROW ELECTRONICS
SAVINGS PLAN
Special Provisions Applicable to
Former Employees of ACI Electronics, Inc.
          The following special provisions have been adopted in connection with
the acquisition by the Company of the operating assets of ACI Electronics, LLC,
(“ACI”) and the resulting transfer of certain employees of ACI to the employ of
the Company effective March 1, 2008.
          S18.1 “ACI” means ACI Electronics, LLC, a Delaware limited liability
company.
          S18.2 Membership in Plan. Each individual who was employed by ACI on
February 29, 2008 and was an Eligible Employee on March 1, 2008 (an “ACI
Employee”) shall become a Member of the Plan on that date without respect to the
Plan’s age and service requirements for participation.
          S18.3 Credit Under the Plan for Service with ACI. Effective on and
after March 1, 2008, an ACI Employee’s Hours of Service and Years of Service
under the Plan shall be determined by taking into account employment with ACI
prior to March 1, 2008 as if ACI had been an Affiliate prior to such date. The
Committee may use and rely upon records maintained by ACI to compute Hours of
Service in order to determine Years of Service to be credited to each ACI
Employee.

S18-1



--------------------------------------------------------------------------------



 



Table of Contents

                              Page   ARTICLE I   DEFINITIONS     2  
 
  1.1   Accounts     2  
 
  1.2   Affiliate     2  
 
  1.3   Applicable Plan Year     3  
 
  1.4   Appropriate Form     3  
 
  1.5   Beneficiary     3  
 
  1.6   Board of Directors     3  
 
  1.7   Code     3  
 
  1.8   Catch-up Contributions     3  
 
  1.9   Committee     3  
 
  1.10   Common Stock     3  
 
  1.11   Company     3  
 
  1.12   Company Representative     3  
 
  1.13   Compensation     4  
 
  1.14   Compensation Limit     4  
 
  1.15   Contribution Agreement     4  
 
  1.16   Disability     4  
 
  1.17   Effective Date     4  
 
  1.18   Elective Account     5  
 
  1.19   Elective Contributions     5  
 
  1.20   Elective Deferral Limit     5  
 
  1.21   Eligible Employee     5  
 
  1.22   Employer     6  
 
  1.23   Entry Date     6  
 
  1.24   ERISA     6  
 
  1.25   ESOP Contributions     6  
 
  1.26   Fund or Trust Fund     6  
 
  1.27   Highly Compensated Employee     6  
 
  1.28   Hour of Service     6  
 
  1.29   Investment Adjustments     8  
 
  1.30   Investment Fund     8  
 
  1.31   Loan Account     8  
 
  1.32   Loan Fund     8  
 
  1.33   Matching Account     8  
 
  1.34   Matching Contributions     8  
 
  1.35   Member     9  
 
  1.36   Normal Retirement Date     9  
 
  1.37   One-Year Break in Service     9  
 
  1.38   Plan     9  
 
  1.39   Plan Year     9  
 
  1.40   Rollover Account     9  
 
  1.41   Rollover Contribution     9  
 
  1.42   Section 401(k) Member     9  

 



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                              Page  
 
  1.43   Termination of Employment     9  
 
  1.44   Total Earnings     10  
 
  1.45   Trust Agreement     10  
 
  1.46   Trustee     10  
 
  1.47   Valuation Date     10  
 
  1.48   Vested Percentage     10  
 
  1.49   Year of Service     10  
 
  1.50   “Same-sex Marriages”     11  
 
                ARTICLE II   MEMBERSHIP     12  
 
  2.1   Membership     12  
 
  2.2   Service with Affiliates     12  
 
  2.3   Contribution Agreement     12  
 
  2.4   Transfers     13  
 
  2.5   Transfers Between Employers     13  
 
  2.6   Reemployment     13  
 
  2.7   Service with Predecessors or Affiliates, or as an Ineligible Employee  
  13  
 
                ARTICLE III   CONTRIBUTIONS     15  
 
  3.1   Elective Contributions     15  
 
  3.2   Matching Contributions     17  
 
  3.3   Section 401(k) Limit on Elective Contributions     17  
 
  3.4   Section 401(m) Limit on Matching Contributions     19  
 
  3.5   Special Rules     21  
 
  3.6   Rollovers     22  
 
  3.7   Maximum Limit on Allocation     23  
 
  3.8   Form and Time of Payment     23  
 
  3.9   Contributions May Not Exceed Amount Deductible     23  
 
  3.10   Contributions Conditioned on Deductibility and Plan Qualification    
23  
 
  3.11   Expenses     23  
 
  3.12   No Employee Contributions     23  
 
  3.13   Profits Not Required     24  
 
  3.14   Contributions for Military Service     24  
 
                ARTICLE IV   VESTING     25  
 
  4.1   Elective Account and Rollover Account     25  
 
  4.2   Matching Account     25  
 
  4.3   Forfeitures     26  
 
  4.4   Irrevocable Forfeitures     26  
 
  4.5   Application of Forfeitures     27  
 
                ARTICLE V   ACCOUNTS AND DESIGNATION OF INVESTMENT FUNDS     28
 
 
  5.1   Investment of Account Balances     28  
 
  5.2   Designation of Investment Funds for Future Contributions     28  
 
  5.3   Designation of Investment Funds for Existing Account Balances     28  

ii



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                              Page  
 
  5.4   Valuation of Investment Funds     28  
 
  5.5   Correction of Error     29  
 
  5.6   Allocation Shall Not Vest Title     29  
 
  5.7   Statement of Accounts     29  
 
  5.8   Daily Valuation     29  
 
                ARTICLE VI   LIMITATION ON MAXIMUM CONTRIBUTIONS AND BENEFITS
UNDER ALL PLANS     30  
 
  6.1   Definitions     30  
 
  6.2   Limitation on Annual Additions     30  
 
  6.3   Application     30  
 
  6.4   Limitation Year     31  
 
  6.5   Correlation with Higher ESOP Limit     31  
 
                ARTICLE VII   DISTRIBUTIONS, WITHDRAWALS AND LOANS     32  
 
  7.1   Distribution on Termination of Employment     32  
 
  7.2   Withdrawals during Employment     32  
 
  7.3   Loans during Employment     34  
 
  7.4   Loan Requirements     34  
 
  7.5   Loan Expenses     36  
 
  7.6   Funding     36  
 
  7.7   Repayment     37  
 
  7.8   Valuation     37  
 
  7.9   Allocation among Investment Funds     37  
 
  7.10   Disposition of Loan Upon Certain Events     37  
 
  7.11   Withdrawals from Plan While Loan is Outstanding     37  
 
  7.12   Compliance with Applicable Law     37  
 
  7.13   Default     38  
 
  7.14   Conversion of Loan to Hardship Distribution     38  
 
                ARTICLE VIII   PAYMENT OF BENEFITS     39  
 
  8.1   Payment of Benefits     39  
 
  8.2   Death Benefits     40  
 
  8.3   Non-Alienation of Benefits     40  
 
  8.4   Doubt as to Right to Payment     40  
 
  8.5   Incapacity     41  
 
  8.6   Time of Commencement of Benefits     41  
 
  8.7   Payments to Minors     41  
 
  8.8   Identity of Proper Payee     42  
 
  8.9   Inability to Locate Distributee     42  
 
  8.10   Estoppel of Members and Their Beneficiaries     42  
 
  8.11   Qualified Domestic Relations Orders     42  
 
  8.12   Benefits Payable Only from Fund     43  
 
  8.13   Prior Plan Distribution Forms     43  
 
  8.14   Restrictions on Distribution     44  

iii



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                              Page  
 
  8.15   Direct Rollover of Eligible Rollover Distributions     44  
 
  8.16   Receipt of ESOP Beneficiary’s Account     45  
 
                ARTICLE IX   BENEFICIARY DESIGNATION     47  
 
  9.1   Designation of Beneficiary     47  
 
  9.2   Spouse as Presumptive Beneficiary     47  
 
  9.3   Change of Beneficiary     47  
 
  9.4   Failure to Designate     47  
 
  9.5   Effect of Marriage, Divorce or Annulment, or Legal Separation     47  
 
  9.6   Proof of Death, etc.     48  
 
  9.7   Discharge of Liability     48  
 
                ARTICLE X   ADMINISTRATION OF THE PLAN     49  
 
  10.1   Committee     49  
 
  10.2   Named Fiduciary     49  
 
  10.3   Powers and Discretion of the Named Fiduciary     49  
 
  10.4   Advisers     50  
 
  10.5   Service in Multiple Capacities     51  
 
  10.6   Limitation of Liability; Indemnity     51  
 
  10.7   Reliance on Information     51  
 
  10.8   Subcommittees, Counsel and Agents     51  
 
  10.9   Funding Policy     52  
 
  10.10   Proper Proof     52  
 
  10.11   Genuineness of Documents     52  
 
  10.12   Members May Direct Investments     52  
 
  10.13   Records and Reports     53  
 
  10.14   Recovery of Overpayments     53  
 
                ARTICLE XI   THE TRUST AGREEMENT     54  
 
  11.1   The Trust Agreement     54  
 
  11.2   No Diversion of Fund     54  
 
  11.3   Duties and Responsibilities of the Trustee     54  
 
                ARTICLE XII   AMENDMENT     55  
 
  12.1   Right of the Company to Amend the Plan     55  
 
  12.2   Plan Merger     55  
 
  12.3   Amendments Required by Law     55  
 
  12.4   Right to Terminate     55  
 
  12.5   Termination of Trust     55  
 
  12.6   Continuation of Trust     56  
 
  12.7   Discontinuance of Contributions     56  
 
                ARTICLE XIII   MISCELLANEOUS PROVISIONS     57  
 
  13.1   Plan Not a Contract of Employment     57  
 
  13.2   Merger     57  
 
  13.3   Claims Procedure     57  

iv



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                              Page  
 
  13.4   Controlling Law     57  
 
  13.5   Separability     57  
 
  13.6   Captions     57  
 
  13.7   Usage     57  
 
                ARTICLE XIV   LEASED EMPLOYEES     58  
 
  14.1   Definitions     58  
 
  14.2   Treatment of Leased Employees     58  
 
  14.3   Exception for Employees Covered by Plans of Leasing Organization     58
 
 
  14.4   Construction     58  
 
                ARTICLE XV   “TOP-HEAVY” PROVISIONS     59  
 
  15.1   Determination of “Top-Heavy” Status     59  
 
  15.2   Provisions Applicable in “Top-Heavy ” Plan Years     61  
 
                ARTICLE XVI   CATCH-UP CONTRIBUTIONS     63  
 
  16.1   General     63  
 
  16.2   Method of Contribution     63  
 
  16.3   Ineligibility for Matching Contributions     63  
 
  16.4   Limit on Catch-Up Contribution     63  
 
  16.5   Treatment of Catch-up Contributions     63  
 
  16.6   Qualification as Catch-up Contributions     63  
 
  16.7   Catch-up Contributions Disregarded for Certain Purposes     64  
 
                ARTICLE XVII   AUTO-ENROLLMENT     65  
 
  17.1   Employees Subject to Auto-enrollment     65  
 
  17.2   Auto-enrollment     65  
 
  17.3   Initial Notice     65  
 
  17.4   Annual Notice     65  
 
  17.5   Notice Procedures     66  
 
  17.6   Election to Disenroll     66  

v